Case 19-80064-TLS           Doc 151       Filed 01/24/19 Entered 01/24/19 21:58:34                       Desc Main
                                         Document     Page 1 of 80


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064 (TLS)
                                                                        )
                          Debtors.                                      ) (Jointly Administered)
                                                                        )

                 DECLARATION OF SAUL E. BURIAN, IN SUPPORT
            OF THE DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
           AUTHORIZING EMPLOYMENT AND RETENTION OF HOULIHAN
          LOKEY CAPITAL, INC. AS FINANCIAL ADVISOR AND INVESTMENT
         BANKER TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         I, Saul E. Burian, declare under penalty of perjury as follows:

         1.      I am a Managing Director at Houlihan Lokey Capital, Inc. (“Houlihan Lokey”), and

am duly authorized to make this Declaration on behalf of Houlihan Lokey. Pursuant to section

328 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2014 and 5002 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 9013-1.C of the

Bankruptcy Local Rules for the District of Nebraska (the “Local Rules”). I submit this Declaration

in support of the application (the “Application”)2 of the debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases for an order authorizing the

employment and retention of Houlihan Lokey as financial advisor and investment banker to the




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
    Unless otherwise defined herein, capitalized terms used herein shall have the meanings set forth to them in the
    Application.
Case 19-80064-TLS        Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34              Desc Main
                                    Document     Page 2 of 80


Debtors nunc pro tunc to the Petition Date. Except as otherwise noted, I have personal knowledge

of the matters set forth herein and, if called as a witness, I could and would testify thereto.

       2.      This Declaration is also submitted as the statement required pursuant to sections

328(a) and 504 of the Bankruptcy Code and Rule 2014(a) of the Bankruptcy Rules.

                               Houlihan Lokey’s Disinterestedness

       3.      From time to time, Houlihan Lokey’s Financial Restructuring Group, which is

providing the services in this case, has provided services and likely will continue to provide

services to certain attorneys, other professionals, creditors (including lenders) and/or security

holders of the Debtors and various other parties, some of whom may be providing services to or

may be adverse to or may be otherwise connected to the Debtors, in matters unrelated to these

chapter 11 cases.

       4.      In addition to its Financial Restructuring Group, Houlihan Lokey and the other

subsidiaries of its direct parent company, Houlihan Lokey, Inc., that are engaged in providing

investment banking and financial advisory services globally (collectively, the “Houlihan Lokey

Group”) provide services to a wide range of institutions and individuals and, in the past, may have

had and currently may have or, in the future, may have financial advisory or other investment

banking or consulting relationships with parties that may have interests with respect to the Debtors.

In the ordinary course of business, investment funds affiliated with the Houlihan Lokey Group and

certain of the Houlihan Lokey Group’s employees, as well as investment funds in which such

employees may have financial interests in, but over whose investment decisions such employees

have no input or control, may acquire, hold, or sell long or short positions or trade or otherwise

effect transactions in debt, equity, and other securities and financial instruments (including bank

loans and other obligations) of or investments in the Debtors or other parties that may have an

interest in these chapter 11 cases or have other relationships with such parties. All rights with
                                                  2
Case 19-80064-TLS        Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34              Desc Main
                                   Document     Page 3 of 80


respect to any such securities, financial instruments, and/or investments, including any voting

rights, will be exercised by the holder of the rights, in its sole discretion. Moreover, the Houlihan

Lokey employees who are working on these chapter 11 cases are subject to compliance

mechanisms and policies and procedures designed to prevent confidential, non-public information

from being improperly shared.

       5.      The Houlihan Lokey Group’s Hedge Fund and Derivatives Valuation Services

Group provides valuation opinions on the securities and derivative holdings of various business

development companies, private equity firms, and hedge funds, which may include debt securities

of the Debtors. This work is unrelated to the financial advisory and investment banking services

that Houlihan Lokey intends to provide in these chapter 11 cases. Moreover, the Houlihan Lokey

Group, through the establishment of an “Information Wall” has separated its employees in the

Hedge Fund and Derivatives Valuation Services Group from the rest of the employees of the

Houlihan Lokey Group. This “Information Wall” includes physical and technological barriers,

compliance mechanisms, and policies and procedures designed to prevent confidential, non-public

information and work product from being shared improperly.

       6.      In the ordinary course of its business, Houlihan Lokey from time to time discusses

issues concerning stressed and distressed companies with creditors and prospective creditors that

are clients of the firm or that otherwise contact Houlihan Lokey or that are referred to the firm in

light of Houlihan Lokey’s reputation for covering such companies and/or relevant industry

expertise. At the time of those contacts, it is not known whether any particular company will

actually file for bankruptcy or if any of these creditors and/or potential creditors will serve on any

future committee or even be a creditor of the relevant estate in the event of a future bankruptcy.




                                                  3
Case 19-80064-TLS       Doc 151      Filed 01/24/19 Entered 01/24/19 21:58:34                Desc Main
                                    Document     Page 4 of 80


       7.      Houlihan Lokey personnel may have business associations with certain creditors of

the Debtors or counsel or other professionals involved in these chapter 11 cases on matters

unrelated to these chapter 11 cases. In addition, in the ordinary course of its business, Houlihan

Lokey may engage counsel or other professionals in unrelated matters who now represent or, in

the future, may represent creditors or other interested parties in these chapter 11 cases.

       8.      To determine its relationship with parties in interest in these chapter 11 cases,

Houlihan Lokey has researched the client databases maintained with respect to the Houlihan Lokey

Group to determine whether it has any relationships with the entities (individually, an “Interested

Party” and, collectively, the “Interested Parties”) that were identified to Houlihan Lokey by the

Debtors and which are listed on Annex 2 hereto. Categories in which such entities fall include:

               a.      Debtor Affiliates;

               b.      Known Shareholders;

               c.      Issuers of Surety Bonds;

               d.      Contract Counterparties;

               e.      Landlords;

               f.      Indentured Trustees

               g.      Insurers;

               h.      Litigation Parties;

               i.      Professionals;

               j.      Utilities;

               k.      Taxing Authorities; and

               l.      Top Unsecured Creditors.

       9.      The attached Annex 3 details the relationship check performed by Houlihan Lokey,

and identifies any relationships discovered through such investigation that members of the


                                                  4
Case 19-80064-TLS         Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34                Desc Main
                                     Document     Page 5 of 80


Houlihan Lokey Group have with any Interested Parties in these chapter 11 cases. All such

relationships disclosed on Annex 3 pertain to matters unrelated to the Debtors or their estates, and

Houlihan Lokey will not represent such parties listed on Annex 3 in these bankruptcy proceedings.

        10.     It was discovered after the filing that two Directors of Houlihan Lokey Inc., Robert

Schriesheim and Paul Zuber, serve, respectively, on the boards of First Advantage Corp and

Dynatrace. These directors have not been, are not currently, and will not in the future be involved

in Houlihan Lokey’s services related to the Debtors, and do not have access to Houlihan Lokey’s

work files relating to the Debtors. Neither of these companies appear to be critical to the Debtors’

operations, nor do they appear to have material claims against the Debtors. During Houlihan

Lokey’s two and a half years of involvement with the Debtors, there has been no contact with

either of these companies by Houlihan Lokey.

        11.     To the best of my knowledge, information and belief after reasonable inquiry, other

than as disclosed in this Declaration, neither I, the Houlihan Lokey Group, nor any of our

professionals or employees participating in or connected with Houlihan Lokey’s engagement with

the Debtors: (a) has any connection with or holds or represents any interest adverse to the Debtors,

their estates, their creditors, or any other Interested Party or their respective attorneys in the matters

on which Houlihan Lokey is proposed to be retained; or (b) has advised any Interested Party in

connection with these chapter 11 cases. In addition, Houlihan Lokey does not believe that any

relationship that the Houlihan Lokey Group or any of our professionals or employees participating

in or connected with Houlihan Lokey’s engagement with the Debtors may have with any Interested

Party in connection with any unrelated matter will interfere with or impair Houlihan Lokey’s

representation of the Debtors in these chapter 11 cases.




                                                    5
Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34            Desc Main
                                  Document     Page 6 of 80


       12.     In addition, to the best of my knowledge, information, and belief and in accordance

with Bankruptcy Rule 5002, neither I, nor or any of our professionals or employees participating

in or connected with Houlihan Lokey’s engagement with the Debtors is a relative of the United

States Bankruptcy Judge assigned to these chapter 11 cases, and Houlihan Lokey does not have a

connection with the United States Bankruptcy Judge that would render its retention in these cases

improper. Further, to the best of my knowledge, information, and belief and in accordance with

Bankruptcy Rule 2014, Houlihan Lokey does not have any connection with the Office of the U.S.

Trustee or any persons employed by the U.S. Trustee.

       13.     To the extent Houlihan Lokey discovers any facts bearing on the matters described

herein during the period of Houlihan Lokey’s retention, Houlihan Lokey undertakes to amend and

supplement the information contained in this Declaration to disclose such facts.

       14.     Based on all of the foregoing, Houlihan Lokey is a “disinterested person” as that

term is defined in section 101(14) of the Bankruptcy Code.

       15.     No agreement or understanding presently exists to share with any other person or

firm any compensation received by Houlihan Lokey for its services in these cases. If any such

agreement is entered into, Houlihan Lokey undertakes to amend and supplement this Declaration

to disclose the terms of any such agreement.

       16.     No promises have been received by Houlihan Lokey or by any employee thereof as

to compensation in connection with these cases other than in accordance with the provisions of the

Bankruptcy Code.

                                        Indemnification

       17.     The Engagement Agreement includes a provision for the indemnification of

Houlihan Lokey by the Debtors. I believe that the indemnification provision in the Engagement

Agreement is generally consistent in all material respects with the indemnification provision
                                                6
Case 19-80064-TLS         Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                    Document     Page 7 of 80


contained in Houlihan Lokey’s standard engagement letter for both in- and out-of-court investment

banking services (including sell- and buy-side mergers and acquisitions advisory services).

Further, similar indemnification arrangements have been approved by courts as part of Houlihan

Lokey’s retention in other bankruptcy matters.

       18.     The indemnification provisions contained in the Engagement Agreement are

important and necessary to limit the exposure of advisors to potential future liability for decisions

made based on all material information reasonably available. Further, to the best of my knowledge,

such indemnification provisions are consistent with the marketplace.            I believe that the

indemnification provisions contained in the Engagement Agreement are appropriate and

reasonable for the engagement of Houlihan Lokey as financial advisor and investment banker in

these chapter 11 cases.

                 Compliance With Bankruptcy Code and Bankruptcy Rules

       19.     I am generally familiar with the Bankruptcy Code and the Bankruptcy Rules, and

Houlihan Lokey will comply with them, subject to the orders of this Court.



                           [Remainder of page intentionally left blank.]




                                                 7
Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34            Desc Main
                                  Document     Page 8 of 80


       20.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.




                                                 /s/
 Dated: January 23, 2019                         Saul Burian
                                                 Managing Director
                                                 Houlihan Lokey Capital, Inc.
Case 19-80064-TLS   Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                              Document     Page 9 of 80


                                      Annex 1

                               Principal Professionals
Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34              Desc Main
                                  Document     Page 10 of 80



Saul Burian (Managing Director)

Saul Burian Mr. Burian is a Managing Director in Houlihan Lokey’s Financial Restructuring
Group and also Head of Houlihan Lokey’s Real Estate Strategic Advisory Group. He specializes
in advising public and private companies and creditor groups in complex restructurings,
bankruptcies, real estate and other transactions. Mr. Burian also specializes in raising capital for
troubled businesses and often represents debtor and creditor constituencies in pre-packaged, pre-
negotiated, and other bankruptcy proceedings. Mr. Burian is based in the firm’s New York office.

Mr. Burian has been involved as an advisor in a wide range of restructurings throughout his career,
including Toys R Us, J Crew, American Apparel, Extended Stay America, MSR Hotels & Resorts
Inc., Kaisa Group Holdings, Lehman Brothers, Mark IV Automotive, JL French, TI Automotive,
High Voltage Engineering, Transeastern Properties, Plymouth Industrial, Protection One, Realogy
Corp., Dolphin Management and RCS Capital. Before joining Houlihan Lokey, Mr. Burian was a
partner in the New York law firm Kramer Levin Naftalis & Frankel, where he specialized in
creditors’ rights and bankruptcy. During his 12 years at Kramer Levin, he represented a broad
spectrum of clients who were often the primary “at-risk” constituency in the relevant in- and out-
of-court restructurings and bankruptcies, including bank lenders, debtors, creditor committees, and
secondary purchasers of distressed indebtedness.

Mr. Burian received a B.A. with honors in Economics at Yeshiva University and a J.D. from
Columbia University School of Law, where he was a Harlan Fiske Stone Scholar.

Stephen J. Spencer (Managing Director)

Mr. Spencer is a Managing Director in Houlihan Lokey’s Minneapolis office. He advises clients
on mergers, acquisitions, special situations financing, financial restructuring, and other corporate
finance transactions. He also heads the distressed mergers and acquisitions practice in the
Minneapolis office. Mr. Spencer has been with Houlihan Lokey since 2001 and has well over a
decade of experience advising clients in executing complex corporate finance transactions
implemented in both bankruptcy and non-bankruptcy scenarios.

Before joining Houlihan Lokey, Mr. Spencer was as an investment banker in the middle-market
M&A group at U.S. Bancorp Piper Jaffray, where he focused on a broad range of transactions in
a variety of sectors including energy and power generation. Before that, he worked at G.E. Capital,
where he executed transactions for the national restructuring, capital markets and structured
finance groups. He was a founding member of G.E. Capital’s national debtor in possession (DIP)
lending practice, where he underwrote multiple billions of dollars in DIP credits. He frequently
publishes and speaks on corporate credit defaults, mergers, and acquisitions.

Mr. Spencer earned his undergraduate degree from the University of Wisconsin at Madison and
his M.B.A. in finance from Fordham University, where he also taught as a graduate assistant in
the economics department. He is also licensed with FINRA as a General Securities Representative
(Series 7 and 63).

Steve Tishman (Managing Director)
Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34            Desc Main
                                 Document     Page 11 of 80



Mr. Tishman is a Managing Director and Global Head of the Mergers & Acquisitions Group. He
is also a member of the Houlihan Lokey Management Committee, Co-Head of the M&A
Commitment Committee and a member of the Firm’s Corporate Finance Board of Directors. Mr.
Tishman has over 30 years of investment banking experience in the consumer, retail and apparel
sectors personally having completed over 200 transactions (primarily financial advisory
assignments). In 2014, Mr. Tishman was selected as one of the top 50 Global M&A Investment
Bankers by Global M&A Network.

Previously, Mr. Tishman was a Managing Director at Rothschild Inc. and was Co-Head of U.S.
M&A. In addition, Mr. Tishman was responsible for Financial Sponsors coverage and Retail
and Apparel transactions in North America. Prior to joining Rothschild, Mr. Tishman was a
Managing Director and a group head of the Financial Sponsors and Consumer Groups at
Robertson Stephens. In addition, Mr. Tishman was head of the Robertson Stephens New York
office and was a member of the Management Committee of Robertson Stephens. Prior to joining
Robertson Stephens in 1999, Mr. Tishman spent approximately 15 years at Bear, Stearns & Co.
Inc., most recently as a Senior Managing Director and group head of the Retail, Apparel and
Consumer Group. Prior to Bear Stearns, Mr. Tishman spent approximately four years at Zayre
Corp., a multi-billion dollar diversified retailer and two years at Ernst & Ernst, the big eight
accounting firm.

Mr. Tishman has completed transactions for companies such as Tourneau, Market Basket,
Albertsons (multiple engagements), Walmart, BJ’s Wholesale Club, Rite Aid, Circle K, Nautica,
Galaxy Brands (AND1 / AVIA), Waverly Textiles, Bill Blass, Jones Apparel Group, PPR,
Danskin, Nexcen, Footstar, Fila, Circuit City, Borders, Goody’s, Nine West, ENYCE, Pet
Supermarkets, JJill, Varsity Spirits, Robbins Bros., Donna Karan, Barney’s, Cole-Haan,
Authentic Fitness, Warnaco, Sports Authority, American Apparel, Polo Jeans Co., Wet Seal,
Crystal Brands, Blockbuster, Casual Male, Claire’s Stores, Men’s Wearhouse, Six Flags Parks,
Cedar Fair, David’s Bridal, Kohl’s and Federated, amongst many others.

Mr. Tishman has a Bachelor of Arts degree from Princeton University and an M.B.A. from the
NYU Graduate School of Business Administration. Mr. Tishman is currently on the Board of
Directors of Acushnet ("GOLF") and Good Haven Funds (“GOODX”), and was formerly on the
Board of Directors of Cedar Fair L.P. (symbol “FUN”), Nautica Enterprises, Inc. (symbol
“NAUT”), Aeropostale (symbol “ARO”), Claire’s Stores, Inc. (symbol “CLE”) and Odimo, Inc.
(symbol “ODMO”).

Sanaz Memarsadeghi (Vice President)

Ms. Memarsadeghi is a member of Houlihan Lokey’s Consumer, Food & Retail Group. She
focuses on managing and executing M&A transactions for publicly traded and privately held
companies, with a particular focus on companies in the retail and apparel sector.

Previously, Ms. Memarsadeghi was an Associate in Houlihan Lokey’s Mergers & Acquisitions
Group and, earlier, in the Financial Advisory Services business, where she focused on
transaction opinions and portfolio valuation.
Case 19-80064-TLS      Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34            Desc Main
                                  Document     Page 12 of 80


Before joining Houlihan Lokey, Ms. Memarsadeghi was the Senior Program Officer for
Microfinance at The Hunger Project and a Small Enterprise Development Adviser for the U.S.
Peace Corps in Burkina Faso. She also completed economic research internships at the United
Nations Office of Development Studies, the U.S. Agency for International Development, and the
Institute for Food and Development Policy.

Ms. Memarsadeghi’s recent experience includes the sale of Rockport to Charlesbank Capital
Partners, the sale of Tourneau to the Bucherer Group, the sale of American Apparel to Gildan
Activewear, and the sale of Viztek to Konica Minolta.

Ms. Memarsadeghi holds an MBA from the Wharton School of the University of Pennsylvania,
where she was a Palmer Scholar (top 5% of the graduating class) and triple-majored in Finance,
Accounting, and Management. She previously received a Master of International Affairs, with a
concentration in international economic policy, from Columbia University’s School for
International and Public Affairs. Ms. Memarsadeghi also holds a B.A. in Geography with highest
distinction from the University of California, Berkeley.

Hussein El Husseini (Associate)

Mr. El Husseini is an Associate in Houlihan Lokey’s Financial Restructuring Group, based in New
York. He holds an M.B.A. from Yale University’s School of Management and a B.A. in
Economics from the American University of Beirut. Mr. El Husseini is also a CFA Charterholder.
Prior to joining Houlihan Lokey, he worked in Deutsche Bank’s Global Markets Equity Group in
the UAE and Saudi Arabia.

Matt Pruitt (Associate)

Mr. Pruitt is a member of Houlihan Lokey’s Financial Restructuring Group. Before joining
Houlihan Lokey, Mr. Pruitt worked at NXT Capital, where he underwrote leveraged loans for
private equity backed transactions, and at Aon Hewitt where he advised institutional investors
regarding investment policy and manager selection. Mr. Pruitt earned a B.S. in Business
Administration with a concentration in finance from Cal Poly San Luis Obispo and is a CFA
Charterholder.

Daniel Fisher (Analyst)

Mr. Fisher is a Financial Analyst in Houlihan Lokey’s Financial Restructuring Group in New
York. Before joining Houlihan Lokey full time, he was a Summer Financial Analyst in the
Financial Restructuring Group. Mr. Fisher graduated with a Bachelor of Science in Commerce
with a concentration in Finance and a Bachelor of Arts in Economics from the McIntire School
of Commerce at the University of Virginia.

Andrew Chao (Analyst)
Mr. Chao is a Financial Analyst in Houlihan Lokey’s Financial Restructuring Group in New York.
Before joining Houlihan Lokey full time, he was a Summer Financial Analyst in the Financial
Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34            Desc Main
                                 Document     Page 13 of 80


Restructuring Group. Mr. Chao graduated cum laude with a Bachelor of Science in Business with
a concentration in Finance from the Leonard N. Stern School of Business at New York University

Zachary Fineberg (Analyst)
Mr. Fineberg is a Financial Analyst in Houlihan Lokey’s Consumer, Food & Retail Group. His
prior experience includes internships in the fields of accounting, data science, and marketing.
Mr. Fineberg graduated summa cum laude from the New York University Stern School of
Business, where he earned a B.S. with concentrations in Finance and Data Science and a minor
in Computer Science.

Eric Wodrich (Analyst)
Mr. Wodrich is a member of Houlihan Lokey’s Financial Restructuring Group. Mr. Wodrich
holds a B.A. in Honors Business Administration from the Richard Ivey School of Business at the
University of Western Ontario, where he graduated with distinction as an Ivey Scholar.

Eric Kang (Analyst)
Mr. Kang is a member of Houlihan Lokey’s Financial Restructuring Group. Mr. Kang holds a
B.A. in Honors Business Administration from the Richard Ivey School of Business at the
University of Western Ontario, where he graduated with distinction.
Case 19-80064-TLS   Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                              Document     Page 14 of 80


                                      Annex 2

                        List of Potential Parties in Interest
     Case 19-80064-TLS           Doc 151      Filed 01/24/19 Entered 01/24/19 21:58:34     Desc Main
                                             Document     Page 15 of 80

Entity                                             Relationship
Debtors
Pamida Stores Operating Co. LLC                    Debtor
Pamida TransportationLLC                           Debtor
Penn-Daniels LLC                                   Debtor
Place's Associates' Expansion LLC                  Debtor
Retained R/E SPE LLC                               Debtor
Shopko Finance LLC                                 Debtor
ShopKo GiftCard Co. LLC                            Debtor
ShopKo Holding Company LLC                         Debtor
Shopko Institutional Care Services Co. LLC         Debtor
ShopKo Optical Manufacturing LLC                   Debtor
ShopKo Properties LLC                              Debtor
ShopKo Stores Operating Co. LLC                    Debtor
SKO Group Holding LLC                              Debtor
Specialty Retail Shops Holding Corporation         Debtor
SVS Trucking LLC                                   Debtor
Non-Debtor Affiliates
H.I.G. Sun Partners INC                            Non-Debtor Affiliates
KLA-Shopko LLC                                     Non-Debtor Affiliates
Sun SKO LLC                                        Non-Debtor Affiliates
Waverly Securities LP                              Non-Debtor Affiliates
Current & Former Officers & Directors
Bruce Roberson                                     Current & Former Officers & Directors
Casey Lanza                                        Current & Former Officers & Directors
Cathy Shifflett                                    Current & Former Officers & Directors
Charles Liu                                        Current & Former Officers & Directors
Clarence E. Terry                                  Current & Former Officers & Directors
Darren Singer                                      Current & Former Officers & Directors
Debbie Bentlage                                    Current & Former Officers & Directors
Denise Domian                                      Current & Former Officers & Directors
Dilip Sedani                                       Current & Former Officers & Directors
Donald Roach                                       Current & Former Officers & Directors
Donna Capichano Simmons                            Current & Former Officers & Directors
Gary Gibson                                        Current & Former Officers & Directors
J. Per Brodin                                      Current & Former Officers & Directors
Jack Milligan                                      Current & Former Officers & Directors
James DePaul                                       Current & Former Officers & Directors
Jannie Paschal                                     Current & Former Officers & Directors
Jeff Druley                                        Current & Former Officers & Directors
Jennifer Lemirande                                 Current & Former Officers & Directors
Jennifer S. McGinnity                              Current & Former Officers & Directors
Jim DePaul                                         Current & Former Officers & Directors
Jimmy Mansker                                      Current & Former Officers & Directors
Jon Instefjord                                     Current & Former Officers & Directors
Julian Day                                         Current & Former Officers & Directors
Kathy Friedland-Howard                             Current & Former Officers & Directors
Kelly Weerts                                       Current & Former Officers & Directors
Martin Lee                                         Current & Former Officers & Directors
Matt Cahill                                        Current & Former Officers & Directors
     Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34     Desc Main
                                           Document     Page 16 of 80

Matt Schultz                                     Current & Former Officers & Directors
Matthew McAdam                                   Current & Former Officers & Directors
Matthew Sesto                                    Current & Former Officers & Directors
Melissa Klafter                                  Current & Former Officers & Directors
Michael J. McConvery                             Current & Former Officers & Directors
Mindy DeHate                                     Current & Former Officers & Directors
Mohsin Meghji                                    Current & Former Officers & Directors
Peter G. Vandenhouten                            Current & Former Officers & Directors
Ray Petersen                                     Current & Former Officers & Directors
Ronald Milligan                                  Current & Former Officers & Directors
Ronald Ota                                       Current & Former Officers & Directors
Russell Steinhorst                               Current & Former Officers & Directors
Steve Winograd                                   Current & Former Officers & Directors
Susan A. Buckna                                  Current & Former Officers & Directors
Terry Singla                                     Current & Former Officers & Directors
Todd Armstrong                                   Current & Former Officers & Directors
William Bresnehan                                Current & Former Officers & Directors
Bankruptcy Professionals
Gordon Brothers                                  Bankruptcy Professionals
Hilco                                            Bankruptcy Professionals
Houlihan Lokey                                   Bankruptcy Professionals
Kirkland & Ellis LLP                             Bankruptcy Professionals
Primeclerk                                       Bankruptcy Professionals
Teneo                                            Bankruptcy Professionals
Willkie Farr & Gallagher LLP                     Bankruptcy Professionals
Banks
1st Presidio Bank                                Banks
1st State Bank (Gothenburg)                      Banks
Adams Community Bank                             Banks
American State Bank and Trust Co.                Banks
American Trust & Savings                         Banks
Arcola/Tuscola First National Bank               Banks
Associated Bank                                  Banks
Audubon State Bank                               Banks
Banc Central                                     Banks
Bank First                                       Banks
Bank Iowa                                        Banks
Bank of America, NA                              Banks
Bank of Greybull                                 Banks
Bank of the West                                 Banks
Bethany Trust Co.                                Banks
Black Hills Federal Credit Union                 Banks
Carroll County Trust                             Banks
Central Bank & Trust                             Banks
Central Illinois Bank                            Banks
Central National Bank                            Banks
Chemical Bank                                    Banks
Chemical Bank and Trust Co                       Banks
Choice One Bank                                  Banks
Citizens State Bank                              Banks
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 17 of 80

Consumer National Bank                          Banks
CP Federal Credit Union                         Banks
Dacotah Bank                                    Banks
DeMotte State Bank                              Banks
Exchange Bank of Northeast Missouri             Banks
Farmers & Merchants National Bank               Banks
Farmers & Merchants State Bank                  Banks
Fidelity Bank                                   Banks
First Bank & Trust                              Banks
First Bank of Kansas                            Banks
First Bank of Lyon                              Banks
First Dakota National Bank                      Banks
First Farmers & Merchants Bank                  Banks
First Federal Savings Bank                      Banks
First Montana Bank                              Banks
First National Bank (Ainsworth)                 Banks
First National Bank (Greenfield IA)             Banks
First National Bank (Scott City)                Banks
First National Bank of Allendale                Banks
First National Bank of Beloit                   Banks
First National Bank of Buffalo                  Banks
First National Bank of Dwight                   Banks
First National Bank of Hampton                  Banks
First National Bank of Moose Lake               Banks
First National Bank of Platteville              Banks
First State Bank (Ida Grove)                    Banks
First State Bank of Newcastle                   Banks
First State Bank of North Dakota                Banks
Firstbank                                       Banks
FNC Bank                                        Banks
Fountain Trust                                  Banks
Glenwood State Bank                             Banks
Grant County Bank                               Banks
Great Western Bank                              Banks
Houghton State Bank                             Banks
Johnson Bank                                    Banks
Lake City Bank                                  Banks
Little Horn State Bank                          Banks
mBank                                           Banks
Merchants Bank                                  Banks
Mid-Missouri Bank                               Banks
Miners State Bank                               Banks
Nebraska State Bank                             Banks
Northwestern Bank                               Banks
Old National Bank                               Banks
People State Bank                               Banks
Pinnacle Bank                                   Banks
Pioneer Bank                                    Banks
Points West community Bank                      Banks
Sac Federal Credit Union                        Banks
     Case 19-80064-TLS            Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34                       Desc Main
                                             Document     Page 18 of 80

Savanna Thomson State Bank                                 Banks
Security Bank & Trust Co.                                  Banks
Security State Bank                                        Banks
Shelby County State Bank                                   Banks
Shelby State Bank                                          Banks
State Bank of Arcadia                                      Banks
State Bank of Toledo                                       Banks
State National Bank & Trust                                Banks
Stockman Bank                                              Banks
Superior National Bank & Trust                             Banks
TBK Bank                                                   Banks
The Citizens National Bank                                 Banks
The First State Bank (Norton)                              Banks
The Fountain Trust Company                                 Banks
Titonka Savings Bank                                       Banks
Tri-County Bank                                            Banks
Union State Bank                                           Banks
United Bank & Trust                                        Banks
United Community Bank                                      Banks
United Farmers & Merchants                                 Banks
United Prairie Bank                                        Banks
United Valley Bank                                         Banks
Wachovia                                                   Banks
Waukon State Bank                                          Banks
Wells Fargo Capital Finance                                Banks
West Shore Bank                                            Banks
Western Bank of Wolf Point                                 Banks
Lenders/Agents/Bondholders
Bank of America, NA                                        Lenders/Agents/Bondholders
Bank of Montreal                                           Lenders/Agents/Bondholders
CIT Bank                                                   Lenders/Agents/Bondholders
Citizens Business Capital, a division of Citizens Asset FinLenders/Agents/Bondholders
Gordon Brothers Finance Company LLC                        Lenders/Agents/Bondholders
JPMorgan Chase Bank, NA                                    Lenders/Agents/Bondholders
PNC Bank, National Association                             Lenders/Agents/Bondholders
Spirit Realty LP                                           Lenders/Agents/Bondholders
TD Bank, NA                                                Lenders/Agents/Bondholders
U.S. Bank National Association                             Lenders/Agents/Bondholders, Indentured Trustees
Wells Fargo Bank, National Association                     Lenders/Agents/Bondholders, Banks
Litigation Parties
Annette McKeough                                           Litigation Parties
Bath & Body Works                                          Litigation Parties
Betty Lou Ashley                                           Litigation Parties
Betty Willenbrang                                          Litigation Parties
Brenda Bronson                                             Litigation Parties
Denise Tuttle                                              Litigation Parties
Earl Gaudio & Son INC                                      Litigation Parties
EMC Insurance Companies                                    Litigation Parties
Galen Rowell                                               Litigation Parties
Global Intellectual Property Services "Deere & CompanLitigation Parties
    Case 19-80064-TLS          Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                         Document     Page 19 of 80

Horizon Group USA INC                          Litigation Parties
IDL Worldwide                                  Litigation Parties
J.S. International                             Litigation Parties
Jacquelyn Meyer                                Litigation Parties
James Ruehl                                    Litigation Parties
Kassandra Soward                               Litigation Parties
Kinzie Hager                                   Litigation Parties
Kirra Sumner                                   Litigation Parties
Lauri Palet                                    Litigation Parties
Matthew Munkel                                 Litigation Parties
Neale Johnson                                  Litigation Parties
Nebraska Department of Environmental Quality   Litigation Parties
Randall Check                                  Litigation Parties
Tabitha Hurford                                Litigation Parties
Tanya Munkel                                   Litigation Parties
The Fashion Exchange LLC                       Litigation Parties
Tim McGregor                                   Litigation Parties
William French                                 Litigation Parties
William Tadisch                                Litigation Parties
A-5                                            Litigation Parties
Affine Analytics                               Litigation Parties
American President Lines                       Litigation Parties
Ashley Furniture                               Litigation Parties
ATKearney                                      Litigation Parties
Barcodes                                       Litigation Parties
Benjamin Juarez                                Litigation Parties
Bernard Crisman                                Litigation Parties
BRG                                            Litigation Parties
BullsEye Telecom                               Litigation Parties
Capital Growth Properties                      Litigation Parties
Carol Kraft                                    Litigation Parties
Carol Lee Dallager                             Litigation Parties
Chesapeake Systems                             Litigation Parties
Christine Buck                                 Litigation Parties
Cigna Health Medical Vaccine                   Litigation Parties
Computer Associates                            Litigation Parties
Cricket Wireless                               Litigation Parties
Cynthia Cole                                   Litigation Parties
Darlene Bekius                                 Litigation Parties
Dawn Baird                                     Litigation Parties
DentCo                                         Litigation Parties
Donald Swanson                                 Litigation Parties
Donna Collins                                  Litigation Parties
DTS Pharmacy Solutions, INC                    Litigation Parties
East West Marketing Group                      Litigation Parties
Elizabeth Ramirez                              Litigation Parties
Envision RX Options                            Litigation Parties
Ernst & Young                                  Litigation Parties
Estate of Carol Leise                          Litigation Parties
ExploreDx, Absloute, NHIN, PDX                 Litigation Parties
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                           Document     Page 20 of 80

Express Script                                    Litigation Parties
First Insight                                     Litigation Parties
Fitting Box                                       Litigation Parties
ICA/Extension of J. Kern Agmt                     Litigation Parties
InfoHold Inc.                                     Litigation Parties
IQVIA                                             Litigation Parties
JBL/Harmon                                        Litigation Parties
Jill Matthews                                     Litigation Parties
Jonelle Perhus                                    Litigation Parties
Kathleen Mancinelli                               Litigation Parties
Kellermeyer-Bergenson's Services                  Litigation Parties
Kforce Staffing                                   Litigation Parties
Korn Ferry / Hay Group                            Litigation Parties
Lectra USA, Inc.                                  Litigation Parties
Lila Johnson                                      Litigation Parties
Lincoln National Life Ins Co                      Litigation Parties
Lott Enterprises, Inc d/b/a Pure Air              Litigation Parties
Marc Sundermeier                                  Litigation Parties
Marnie Harris                                     Litigation Parties
Mary A. Connors                                   Litigation Parties
Maven Wave Partners                               Litigation Parties
Medical College of Wisconsin School of Pharmacy   Litigation Parties
Misty Cabello                                     Litigation Parties
MJ Holding                                        Litigation Parties
Monotype                                          Litigation Parties
Navitus                                           Litigation Parties
NSA Media                                         Litigation Parties
Omnicell                                          Litigation Parties
OOCL                                              Litigation Parties
Peggy Kramer                                      Litigation Parties
PQS Equipp Star Ratings                           Litigation Parties
Proactis                                          Litigation Parties
Protection 1 Security Solutions                   Litigation Parties
PwC                                               Litigation Parties
Resolute / Atlas Sales LLC                        Litigation Parties
Resourcive                                        Litigation Parties
Resoures Global Professionals                     Litigation Parties
Restless Bandit                                   Litigation Parties
Ring                                              Litigation Parties
Rug Doctor, LLC                                   Litigation Parties
Russell Reynolds Assoc                            Litigation Parties
Ryan Comstock                                     Litigation Parties
Safilo                                            Litigation Parties
Sally Jentges                                     Litigation Parties
Sam Larry LLC                                     Litigation Parties
SessionM                                          Litigation Parties
Shutterstock                                      Litigation Parties
State of Colorado DNR                             Litigation Parties
Stephen Danahy                                    Litigation Parties
SyncSort                                          Litigation Parties
    Case 19-80064-TLS      Doc 151      Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                       Document     Page 21 of 80

Target Data                                  Litigation Parties
Tax Advisors Group                           Litigation Parties
Tenzing                                      Litigation Parties
The NDP Group                                Litigation Parties
Trove Professional Services                  Litigation Parties
TrustedSite                                  Litigation Parties
TSS ME TZC                                   Litigation Parties
Vertiv Services Inc.                         Litigation Parties
Vestcom                                      Litigation Parties
Walker                                       Litigation Parties
Wanda Warden                                 Litigation Parties
Wyng f/k/a Offerpop                          Litigation Parties
Zabest Commercial Group Inc                  Litigation Parties
Zeiss Vision                                 Litigation Parties
Insurance Companies
3E Company Incorporated                      Insurance Companies
Aires Consulting (Gallagher Bassett)         Insurance Companies
American Bankers Insruance                   Insurance Companies
Aon Risk Services                            Insurance Companies
Buxbaum, Daue & Fitzpatrick                  Insurance Companies
BWC State Ins Fund                           Insurance Companies
Careworks Comp                               Insurance Companies
CAREWORKS CONSULTANTS INCORPORATED           Insurance Companies
Carla Hengel                                 Insurance Companies
Chubb Limited                                Insurance Companies
Criselda Vasquez                             Insurance Companies
Dena Cooper                                  Insurance Companies
Dept of L&I (WA)                             Insurance Companies
Diane Conder                                 Insurance Companies
Donald Brown                                 Insurance Companies
Ebix INC                                     Insurance Companies
Engels, Ketcham, Olson & Keith PC            Insurance Companies
ENTERPRISE RENT A CAR                        Insurance Companies
ERN West                                     Insurance Companies
ESIS                                         Insurance Companies
Factual Data                                 Insurance Companies
Gallagher Bassett                            Insurance Companies
Hall & Miller PS                             Insurance Companies
Helmsman                                     Insurance Companies
Homesite Insurance Co                        Insurance Companies
Jamie Peterson-Morrow                        Insurance Companies
Justin Carlson                               Insurance Companies
Liberty Mutual                               Insurance Companies
Lincoln Financial Group                      Insurance Companies
Lockton                                      Insurance Companies
Marc Bodow, MD                               Insurance Companies
MARSH USA INCORPORATED                       Insurance Companies
NE WI Technical College                      Insurance Companies
OH Bureau of WC                              Insurance Companies
Ohio Bureau of Workers' Comp                 Insurance Companies
    Case 19-80064-TLS      Doc 151      Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                       Document     Page 22 of 80

Rachel Savala                                Insurance Companies
Residential Land Services                    Insurance Companies
Roger Blauvelt MD INC PS                     Insurance Companies
Roger G Flygare                              Insurance Companies
SD Ins Guaranty Assoc.                       Insurance Companies
Sentry                                       Insurance Companies
State of WA, Dept of Labor                   Insurance Companies
State of Washington                          Insurance Companies
Thomas G Hall & Associates                   Insurance Companies
Tracy Butikofer                              Insurance Companies
Tyson B Allen                                Insurance Companies
Washington DL&I                              Insurance Companies
Werner Value Added Services                  Insurance Companies
WORKFORCE SAFETY & INSURANCE                 Insurance Companies
Top 50 Unsecured Creditors
Adidas America Incorporated                  Top 50 Unsecured Creditors
Agron Incorporated                           Top 50 Unsecured Creditors
American Rug                                 Top 50 Unsecured Creditors
Anda Incorporated                            Top 50 Unsecured Creditors
Bergensons Property Services Inc             Top 50 Unsecured Creditors
Blackhawk Network                            Top 50 Unsecured Creditors
Bradshaw International Incorporated          Top 50 Unsecured Creditors
Coleman Company Inc                          Top 50 Unsecured Creditors
COLONIAL CANDLE MVP GROUP INTL INC           Top 50 Unsecured Creditors
Comfort Systems Incorported                  Top 50 Unsecured Creditors
Empire Electronics Inc                       Top 50 Unsecured Creditors
Engie Insight                                Top 50 Unsecured Creditors
Essendant Co                                 Top 50 Unsecured Creditors
FRED DAVID INTERNATIONAL USA INC             Top 50 Unsecured Creditors
Future Foam Inc                              Top 50 Unsecured Creditors
Hanesbrands Inc                              Top 50 Unsecured Creditors
Hasbro Incorporated                          Top 50 Unsecured Creditors
HAVAS MEDIA                                  Top 50 Unsecured Creditors
HCL TECHNOLOGIES LIMITED                     Top 50 Unsecured Creditors
HNW INDUSTRY INC DBA FLYP SPORTSWEAR         Top 50 Unsecured Creditors
Home Products International                  Top 50 Unsecured Creditors
Impact Innovations                           Top 50 Unsecured Creditors
Jacob Ash Company Incorporated               Top 50 Unsecured Creditors
Joshen of Milwaukee                          Top 50 Unsecured Creditors
Kimberly Clark                               Top 50 Unsecured Creditors
McKesson Drug Company                        Top 50 Unsecured Creditors
MELISSA & DOUG LLC                           Top 50 Unsecured Creditors
MINGTEL INC                                  Top 50 Unsecured Creditors
NINTENDO OF AMERICA                          Top 50 Unsecured Creditors
ONTEL PRODUCTS CORPORATION                   Top 50 Unsecured Creditors
ORGANIZE IT ALL INCORPORATED                 Top 50 Unsecured Creditors
PAYLESS SHOESOURCE INCORPORATED              Top 50 Unsecured Creditors
PRIMITIVES BY KATHY INC                      Top 50 Unsecured Creditors
PROVIDER PAY                                 Top 50 Unsecured Creditors
READERLINK DISTRIBUTION SERVICES             Top 50 Unsecured Creditors
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                      Document     Page 23 of 80

ROYAL APPLIANCE MANUFACTURING CO              Top 50 Unsecured Creditors
RUSSELL STOVER CANDIES                        Top 50 Unsecured Creditors
SAMSONITE CORPORATION                         Top 50 Unsecured Creditors
SANFORD EMPIRE BEROL EBERHARD                 Top 50 Unsecured Creditors
SOBEL WESTEX DBA BALTIC LINEN                 Top 50 Unsecured Creditors
STAR PLASTICS INC                             Top 50 Unsecured Creditors
TRACFONE WIRELESS INC                         Top 50 Unsecured Creditors
TRILLIANT FOOD & NUTRITION                    Top 50 Unsecured Creditors
TWENTIETH CENTURY FOX HOME ENTERTAINMENT      Top 50 Unsecured Creditors
U S NUTRITION                                 Top 50 Unsecured Creditors
UNITED PARCEL SERVICE                         Top 50 Unsecured Creditors
V F JEANSWEAR INCORPORATED                    Top 50 Unsecured Creditors
W APPLIANCE CO LLC                            Top 50 Unsecured Creditors
Wisconsin Vision Associates                   Top 50 Unsecured Creditors
WONDERFUL PISTACHIOS & ALMONDS                Top 50 Unsecured Creditors
Investment Banks for last 3 years
Houlihan Lokey                                Investment Banks for last 3 years
Landlords
1011 North Wisconsin Street Owner LLC         Landlord
1515 E. Main St. LLC                          Landlord
1ST AVENUE SELF STORAGE LLC                   Landlord
2DF No.2 LC                                   Landlord
2J Investment Group LLC                       Landlord
905 South 24th Street West Owner LLC          Landlord
Albert Casey                                  Landlord
ALEXANDER & BISHOP 1 LLC                      Landlord
ALLAN S NODDLE                                Landlord
ALMOND BLOSSOM LLC                            Landlord
ARCP SH BROKEN BOW NE LLC                     Landlord
ARCP SH LARNED KS LLC                         Landlord
ARCP SH VALENTINE NE LLC                      Landlord
ARG LUMAR LLC                                 Landlord
ARGO WHITEFISH LLC                            Landlord
ATLAS SHOPKO OWNER LLC                        Landlord
Backyard Properties of Rock County LLC        Landlord
BARBARA A KRUEGER                             Landlord
Barry Raskin and Michael Price, TIC           Landlord
BEAVER DEVELOPMENT LLC                        Landlord
BELLIN MEMORIAL HOSPITAL                      Landlord
BIG POND PROPERTIES LLC                       Landlord
Bill Tuttle                                   Landlord
BRIDGEPORT RETAIL UTAH LLC                    Landlord
Brixmor SPE 1 LLC                             Landlord
BTS Properties LLC and Trip Investments LLC   Landlord
C BLAINE MCVICKER                             Landlord
Capview Income & Value Fund IV LP             Landlord
CATTS REALTY COMPANY                          Landlord
CAVALIER IMPROVEMENTS Inc                     Landlord
CGP Orofino LLC                               Landlord
CGSK Tulia LTD                                Landlord
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 24 of 80

CH AG LLC                                             Landlord
Chaffin INC                                           Landlord
Chelt Development LLC                                 Landlord
CHL Neenah LLC                                        Landlord
CHL Winona LLC                                        Landlord
Clover Real Estate LLC                                Landlord
COLE SH LANSE MI LLC                                  Landlord
Colleen Kelly and Richard Kelly                       Landlord
Columbus Commerce Center LLC                          Landlord
Community Development Corporation of Greenfield       Landlord
Concord 6 LLC                                         Landlord
Cornelsen Leasing Co                                  Landlord
CORVALIS WA LLC                                       Landlord
CoStar Real Estate Group                              Landlord
Cresco Shopko LLC                                     Landlord
CRG Boise LLC                                         Landlord
Croell Redi-Mix INC                                   Landlord
D & D Midwest Warehousing, LLC                        Landlord
D & L DEVELOPMENT COMPANY LLC                         Landlord
Dale Jones                                            Landlord
Daniel G Kamin                                        Landlord
DANIEL G KAMIN STANDISH LLC                           Landlord
Darrell Andersen & Violet Andersen, Duane Schmidt &   Landlord
Dave Baumert                                          Landlord
David F. Bolger Revocable Trust                       Landlord
DEVMAR PARTNERS LLC                                   Landlord
DON LEVIN TRUST                                       Landlord
Donald and Marlyn Herman                              Landlord
DONALD J MARTIN FAM LIMITED PARTNERSHIP               Landlord
Donald Leathery Sentry Properties Company             Landlord
Donna M. Wiese                                        Landlord
Donna Mau                                             Landlord
DOWNTOWN MODERNIZATION Inc                            Landlord
EAST DAKOTA PROPERTIES                                Landlord
EAST MED LLC                                          Landlord
Eau Claire Associates LP                              Landlord
Eldora Industrial Development Corporation             Landlord
ELIZABETH TRAINOR LLC                                 Landlord
Encinal Shopko Redding LLC                            Landlord
ENJG LIMITED                                          Landlord
Ensign Development Group LLC                          Landlord
EQK BRIDGEVIEW PLAZA Inc                              Landlord
Fair Acres Station LLC                                Landlord
FD Properties 9 LLC                                   Landlord
FIDC 50 LLC                                           Landlord
FIDC XL LLC                                           Landlord
FIDC XXIII LLC                                        Landlord
FIDC XXX LLC                                          Landlord
FIDC XXXVI LLC                                        Landlord
FLINTLOCK CAPITAL LLC                                 Landlord
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 25 of 80

FOOTHILL SHADOWS LLC                            Landlord
Frederick Square Limited Partnership            Landlord
Friedman Brokerage Company-WI LLC               Landlord
Gallatin Campground                             Landlord
Gayle E. Pereira Living Trust                   Landlord
Genesis Investment Properties                   Landlord
GFS Building LLC                                Landlord
GLADWIN HOLDINGS LLC                            Landlord
Glenwood Plaza Development Co.                  Landlord
Green Bay Packaging INC                         Landlord
GUN Group INC                                   Landlord
H & M ELY LLC                                   Landlord
HAAR PROPERTIES LLC                             Landlord
Haile Tekle and Hiwot Tekle                     Landlord
Hamilton Enterprises Central LLC                Landlord
HAMPTON HOLDINGS LLC                            Landlord
HAMSTRA BUILDERS Inc                            Landlord
Hinky Dinky Auburn LLC                          Landlord
HOLLY PLAZA LLC                                 Landlord
Humboldt Plaza Associates                       Landlord
ID FURST SHOP LLC                               Landlord
Jack Clark                                      Landlord
JADE AA INVESTMENTS LLC                         Landlord
James Bingham                                   Landlord
JBOK ENTERPRISES LLC                            Landlord
Jeanine Landsinger                              Landlord
Jeffrey Austin                                  Landlord
Jerome & Betty Beary                            Landlord
Jerome L. Fine                                  Landlord
Jerry Uittenbogaard                             Landlord
John Mapes                                      Landlord
Jorgenson Drug INC                              Landlord
Joseph Gallo Farms                              Landlord
JT Bolger                                       Landlord
JUBILEE FAMILY INVESTMENTS LLC                  Landlord
KAILAS PROPERTIES LLC                           Landlord
KAMICUTICO LLC                                  Landlord
Kamin Realty Co.                                Landlord
Keith Krist                                     Landlord
Keller Real Estate Group                        Landlord
Kellogg Shopco Properties LLC                   Landlord
Kelly Serenko                                   Landlord
KGL Rentals INC                                 Landlord
KIMCO REALTY CORPORATION                        Landlord
KLEMA PLAZA Inc                                 Landlord
KOA Billings                                    Landlord
KRANTHI REALTY LLC                              Landlord
Kresda INC                                      Landlord
KRIST PROPERTIES                                Landlord
L & C DG Investments LLC                        Landlord
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                           Document     Page 26 of 80

L & S Properties of Milbank LLC                      Landlord
L & S Properties of Redfield LLC                     Landlord
L & S PROPERTIES OF WEBSTER LLC                      Landlord
LACROSSE SHOPKO PROPERTIES LLC                       Landlord
LAKESIDE STORAGE LLC                                 Landlord
Larry Kloepping                                      Landlord
LCN SKO Omaha (Multi) LLC                            Landlord
Leadville Holdings LLC                               Landlord
Lee-Breitbach, LLP                                   Landlord
LEECO Properties INC                                 Landlord
LEGACY CB LLC                                        Landlord
Lerner Harlan Partnership                            Landlord
Liljenquist Salt Lake Company, LTD                   Landlord
Loren Knott                                          Landlord
LUCKY 13 LLC                                         Landlord
Lund 144 Center LLC and Overland Wolf Building PartneLandlord
Lynn H. Nelson Trust                                 Landlord
M Group, LLC                                         Landlord
M.A.K. Rentals LLC                                   Landlord
Margie Simon                                         Landlord
Marilyn McVicker                                     Landlord
MARKETPLACE LLC                                      Landlord
MARQUETTE MARINE LLC                                 Landlord
Marshall Hess                                        Landlord
Mathias F. Breitbach                                 Landlord
Maxwell-MN LLC                                       Landlord
Mayville 2013 Shopko LLC                             Landlord
McCullough Companies                                 Landlord
MCCULLOUGH FAMILY PARTNERSHIP                        Landlord
MEDICI ROSSMORE LLC                                  Landlord
MENARD Inc                                           Landlord
Mohave Valley DG LLC                                 Landlord
Mr. Leslie K. Halbert                                Landlord
MRG LTD                                              Landlord
N & K Investment Co / Noddle Companies               Landlord
Nash Finch Co.                                       Landlord
National Retail Properties LP                        Landlord
NEB FURST LLC                                        Landlord
New Hampton Harvester Holdings LLC                   Landlord
Next Generation Properties of Nebraska LLC           Landlord
Nicmeyer INC                                         Landlord
NLD Hardin LLC                                       Landlord
NORTON AREA DEVELOPMENT LLC                          Landlord
NOTTINGHAM PARTNERS                                  Landlord
OB INVESTORS LLC                                     Landlord
OLINGER FAMILY TRUST                                 Landlord
OLP Lincoln LLC                                      Landlord
Onawa-Pam Limited Partnership                        Landlord
ORBIT 1 LLC                                          Landlord
P.J. Investments                                     Landlord
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 27 of 80

PAL INC and H. Lauren Lewis Living Trust        Landlord
Pamida Five LLC                                 Landlord
Pamida Four LLC                                 Landlord
PAMIDA ONE LLC                                  Landlord
Pamida Stores Operating Co. LLC                 Landlord
PAMIDA THREE LLC                                Landlord
PAMIDA TWO LLC                                  Landlord
Paradise Wisconsin Properties LLC               Landlord
Paul Schwabe                                    Landlord
PD2                                             Landlord
Pelstar Kimball LLC                             Landlord
PERFORMANCE SYSTEMS LC                          Landlord
Peterson Ventures LLC                           Landlord
Pfefferle Management                            Landlord
PHOENIX LIMITED PARTNERSHIP                     Landlord
Phoenix Plaza, LC                               Landlord
PICKRUHN & KILINSKI ENTERPRISE                  Landlord
PONTUS SK PORTFOLIO LLC                         Landlord
PPG Yuma LLC                                    Landlord
Quincy 28-13 LLC                                Landlord
R. Lewis & R. Lewis Brillion INC                Landlord
Raymond J. O'Connor and Jennifer S. O'Connor    Landlord
RAYNE COMPANY Inc                               Landlord
RCAA OWNER LLC                                  Landlord
RCM WAUSAU LLC                                  Landlord
Realty Income Corporation                       Landlord
Realty Income Properties 28 LLC                 Landlord
Realty Income Texas Properties 1 LLC            Landlord
RED BISHOP HEIGHTS JV LLC                       Landlord
Regency North Indiana LLC                       Landlord
RETAIL ON 41ST STREET LLC                       Landlord
Retained R/E SPE LLC                            Landlord
RETREAT ON ROSLYN LLC                           Landlord
Richard Bogue                                   Landlord
RICHARD C KELLY                                 Landlord
RICHARD L MAU                                   Landlord
Riverside Medical Center INC                    Landlord
RMD Menasha LLC, et al                          Landlord
Robert Moorman                                  Landlord
ROBIN ELLSWORTH LLC                             Landlord
Robin Manitowoc LLC                             Landlord
Ronald Christenson                              Landlord
Ron's Supermarket INC                           Landlord
RS LACEY PARTNERS LLC                           Landlord
RS Orem Partners LLC                            Landlord
RS Sandy Partners LLC                           Landlord
Sam Larry LLC                                   Landlord
SFI LIMITED PARTNERSHIP 100                     Landlord
SH WINNER HOLDINGS LLC                          Landlord
Shelby-Pam Limited Partnership                  Landlord
     Case 19-80064-TLS            Doc 151      Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                              Document     Page 28 of 80

Shopko Boise LLC                                         Landlord
SHOPKO WEST ASSOCIATES                                   Landlord
SHS BUILDING LLC                                         Landlord
Sixteenth Street Development LLC                         Landlord
SKHT Tomahawk LLC                                        Landlord
SMITHLIN MCINTIRE & YOUNG                                Landlord
SMT Littlefield Partners Limited                         Landlord
SMTA Shopko Portfolio I LLC                              Landlord
Spirit Master Funding III LLC                            Landlord
Spirit Master Funding VIII LLC                           Landlord
Spirit Spe Portfolio 2006-01 LLC and Spirit Spe PortfolioLandlord
Spirit SPE Portfolio 2006-1 LLC                          Landlord
Spirit SPE Portfolio 2006-2 LLC                          Landlord
Spirit SPE Portfolio 2006-3 LLC                          Landlord
Springerville Plaza LLC                                  Landlord
St. Croix Trail LLC                                      Landlord
Stettinger Enterprises                                   Landlord
SUMMIT NORTHWEST LLC                                     Landlord
SVK CAPITAL LLC                                          Landlord
Table Rock Mobile Estates INC                            Landlord
TC Mitchell LLC and Blacktail Properties LLC             Landlord
TERMINAL COURT LLC                                       Landlord
THBH SL LLC                                              Landlord
THE BLOCH FAMILY 2005 PARTNERSHIP LP                     Landlord
The Christensen Corporation                              Landlord
The Henning Group INC                                    Landlord
The Lerner Company                                       Landlord
The Patton Group Limited Partnership                     Landlord
The Ridge LP                                             Landlord
THEDA CARE                                               Landlord
Theodore A & Evangeline Laliotis 2012 Revocable TrustLandlord
Thomas Mayberry                                          Landlord
TPP 217 TAYLORSVILLE LLC                                 Landlord
Two Crow of the Big Sky LLC                              Landlord
TWO HARBORS FIRST LLC                                    Landlord
VEREIT SH BALLARD UT LLC                                 Landlord
VEREIT SH Cherokee IA LLC                                Landlord
VEREIT SH Cokato MN LLC                                  Landlord
VEREIT, SH Webster City IA LLC                           Landlord
W.A. Enterprises LLC                                     Landlord
Wagner Family Ltd Partnership                            Landlord
WELL NAMPA LLC                                           Landlord
WESTWIND PLAZA Inc                                       Landlord
WG REG CLIFTON LLC                                       Landlord
WI Cal-Mar LLC                                           Landlord
WILPORT LLC                                              Landlord
WINTERSET WINDFALL LLC                                   Landlord
WOODS SUPER MARKETS Inc                                  Landlord
WY1 LLC                                                  Landlord
YAKIMA THEATRES Inc                                      Landlord
    Case 19-80064-TLS          Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                         Document     Page 29 of 80

ZHANGUSA INVESTMENTS LLC                       Landlord
Contract Counterparties
1ST AVENUE SELF STORAGE LLC                    Contract Counterparties
4 CZECHS LLC                                   Contract Counterparties
5 GS CORPORATION                               Contract Counterparties
7401 MINERAL POINT RD OWNER LLC                Contract Counterparties
905 South 24th Street West Owner LLC           Contract Counterparties
A & G REALTY PARTNERS LLC                      Contract Counterparties
A R M S Inc                                    Contract Counterparties
A T KEARNEY Inc                                Contract Counterparties
A2Z DESIGN LLC                                 Contract Counterparties
AARON CUTLER OD PS                             Contract Counterparties
AB INITIO SOFTWARE CORPORATION                 Contract Counterparties
ABF FREIGHT SYSTEMS Inc                        Contract Counterparties
Accenture LLP                                  Contract Counterparties
ACE EQUIPMENT COMPANY Inc                      Contract Counterparties
ACI Worldwide                                  Contract Counterparties
ACRYLIC DESIGNERS & FABRICATOR                 Contract Counterparties
ADA COUNTY TREASURERS OFFICE                   Contract Counterparties
ADAIR COUNTY TREASURER                         Contract Counterparties
ADAMS CITY TREASURER                           Contract Counterparties
ADAMS COUNTY TREASURER                         Contract Counterparties
ADECCO EMPLOYMENT SERVICES                     Contract Counterparties
ADESSO Inc                                     Contract Counterparties
Adobe software                                 Contract Counterparties
ADP Inc                                        Contract Counterparties
ADVANCED PROJECT SOLUTIONS LLP                 Contract Counterparties
ADVANCED SERVICE TECHNOLOGIES                  Contract Counterparties
AECOM Inc                                      Contract Counterparties
AES MECHANICAL SERVICE GROUP                   Contract Counterparties
AFFINE Inc                                     Contract Counterparties
AFS LLC                                        Contract Counterparties
AFTERSORT Inc                                  Contract Counterparties
AGREE LIMITED PARTNERSHIP                      Contract Counterparties
AHS STAFFING LLC                               Contract Counterparties
AITKIN COUNTY TREASURER                        Contract Counterparties
Akamai Technologies                            Contract Counterparties
ALAN BECKMAN                                   Contract Counterparties
ALAN D PETERSON                                Contract Counterparties
ALEXANDER & BISHOP 1 LLC                       Contract Counterparties
A-LINE STAFFING SOLUTIONS                      Contract Counterparties
ALIX PARTNERS LLC                              Contract Counterparties
ALL PHASE ELECTRIC LLC                         Contract Counterparties
ALLAMAKEE COUNTY TREASURER                     Contract Counterparties
ALLAN S NODDLE                                 Contract Counterparties
ALLISON ZIMMER                                 Contract Counterparties
ALMOND BLOSSOM LLC                             Contract Counterparties
ALSCO OGDEN                                    Contract Counterparties
ALSCO SALT LAKE CITY                           Contract Counterparties
AMAZON WEB SERVICES INC                        Contract Counterparties
    Case 19-80064-TLS          Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                         Document     Page 30 of 80

AMCON LABORATORIES Inc                         Contract Counterparties
AMERIWOOD INDUSTRIES                           Contract Counterparties
AMIGO MOBILITY INTERNATIONAL INC               Contract Counterparties
ANDERSON SCHMIDT                               Contract Counterparties
ANDREWS COUNTY TAX OFFICE                      Contract Counterparties
ANDREWS ISD TAX OFFICE                         Contract Counterparties
ANGELI MANAGEMENT CORPORATION                  Contract Counterparties
ANIMAL ADVENTURE                               Contract Counterparties
APEX PRINT TECHNOLOGIES LLC                    Contract Counterparties
APL - AMERICAN PRESIDENT LINES LTD             Contract Counterparties
APOTHECARY PRODUCTS LLC                        Contract Counterparties
APPLIED PREDICTIVE TECHNOLOGIES INC            Contract Counterparties
Appriss INC                                    Contract Counterparties
APTEAN Inc                                     Contract Counterparties
ARAMARK Uniform & Career Apparel LLC           Contract Counterparties
ARCP SH BROKEN BOW NE LLC                      Contract Counterparties
ARCP SH LARNED KS LLC                          Contract Counterparties
ARCP SH VALENTINE NE LLC                       Contract Counterparties
ARG LUMAR LLC                                  Contract Counterparties
ARGO WHITEFISH LLC                             Contract Counterparties
Arkadin                                        Contract Counterparties
ARLEE HOME FASHIONS Inc                        Contract Counterparties
ARMS                                           Contract Counterparties
ASCENSION SAINT MARYS HOSPITAL                 Contract Counterparties
ASTEC ASPHALT Inc                              Contract Counterparties
ATEB Inc                                       Contract Counterparties
ATLAS SHOPKO OWNER LLC                         Contract Counterparties
AUDUBON COUNTY TREASURER                       Contract Counterparties
B & G PLASTICS FAR EAST LIMITED                Contract Counterparties
Backyard Properties of Rock County LLC         Contract Counterparties
BANK OF AMERICA, NA                            Contract Counterparties
BANNOCK COUNTY TREASURER                       Contract Counterparties
BARBARA A KRUEGER                              Contract Counterparties
BARRY RASKIN                                   Contract Counterparties
BASS SECURITY SERVICES Inc                     Contract Counterparties
BAYLOR COUNTY APPRAISAL DISTRICT               Contract Counterparties
BEAVER COUNTY TREASURER                        Contract Counterparties
BEAVER DEVELOPMENT LLC                         Contract Counterparties
BEAVERHEAD COUNTY TREASURER                    Contract Counterparties
BECKER & SORENSEN P C                          Contract Counterparties
BELLIN MEMORIAL HOSPITAL                       Contract Counterparties
BENO PLUMBING & HEATING Inc                    Contract Counterparties
BENTON COUNTY TREASURER                        Contract Counterparties
BERGENSONS PROPERTY SERVICES INC               Contract Counterparties
BERKOVITZ MECHANICAL LLC                       Contract Counterparties
BETTY L BEARY                                  Contract Counterparties
BIG HORN COUNTY TREASURER                      Contract Counterparties
BIG POND PROPERTIES LLC                        Contract Counterparties
BIG R PAINTING SERVICES LLC                    Contract Counterparties
BLACKHAWK ENGAGEMENT SOLUTIONS                 Contract Counterparties
    Case 19-80064-TLS       Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                       Document     Page 31 of 80

BLIP LLC                                     Contract Counterparties
BLOCH FAMILY 2005 PARTNERSHIP                Contract Counterparties
BLUE EARTH COUNTY RECORDER                   Contract Counterparties
BLUE MOUNTAIN ELECTRIC Inc                   Contract Counterparties
BLUE RHINO CORPORATION                       Contract Counterparties
BLUJAY SOLUTIONS                             Contract Counterparties
Boise City Utility Billing                   Contract Counterparties
BOISE SHOPKO LLC                             Contract Counterparties
BONNER COUNTY TAX COLLECTOR                  Contract Counterparties
BONNEVILLE COUNTY TAX                        Contract Counterparties
BOONE COUNTY TREASURER                       Contract Counterparties
BOSQUE COUNTY TAX ASSESSOR                   Contract Counterparties
BOUNDARY COUNTY TREASURER                    Contract Counterparties
BOUNTY JOBS Inc                              Contract Counterparties
BOWMAN COUNTY TREASURER                      Contract Counterparties
BOX ELDER COUNTY TREASURER                   Contract Counterparties
BR & LM MUSICUS HARDIN MT REALTY LLC         Contract Counterparties
BRADSHAW INTERNATIONAL Inc                   Contract Counterparties
BRAND ADVANTAGE GROUP                        Contract Counterparties
BREAKTHROUGH FUEL LLC                        Contract Counterparties
BRENDA OFFERDAHL                             Contract Counterparties
BREWSTER COUNTY TAX OFFICE                   Contract Counterparties
BRIAN JENSEN OPTOMETRY LLC                   Contract Counterparties
BRIDGEPARK ADVISORS LLC                      Contract Counterparties
BRIDGEPORT RETAIL UTAH LLC                   Contract Counterparties
BRITTANY KORVER                              Contract Counterparties
BROOKS CONSTRUCTION CO Inc                   Contract Counterparties
BROWN COUNTY TREASURER, NE                   Contract Counterparties
BROWNING KALECZYC BERRY & HOVE               Contract Counterparties
BRULE COUNTY TREASURER                       Contract Counterparties
BTS PROPERTIES LLC AND                       Contract Counterparties
BUHLER Inc                                   Contract Counterparties
BULLEN FAMILY ENTERPRISES LLC                Contract Counterparties
BUTTE COUNTY TREASURER                       Contract Counterparties
BUXTON COMPANY Inc                           Contract Counterparties
C BLAINE MCVICKER                            Contract Counterparties
CA INCORPORATED                              Contract Counterparties
CA Technology                                Contract Counterparties
CACHE COUNTY TREASURER                       Contract Counterparties
CALUMET COUNTY TREASURER                     Contract Counterparties
CALUMET TOWNSHIP TREASURER                   Contract Counterparties
CAMERA CORNER                                Contract Counterparties
CANADIAN ISD TAX ASSESSOR                    Contract Counterparties
CANNON OPTOMETRY PC                          Contract Counterparties
CANTERBURY POTTERIES LTD                     Contract Counterparties
CANYON COUNTY TAX COLLECTOR                  Contract Counterparties
Capview Income & Value Fund IV LP            Contract Counterparties
CARBON BLACK Inc                             Contract Counterparties
CARDEN ASSOCIATES LLC                        Contract Counterparties
Carl Zeiss Vision Inc                        Contract Counterparties
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                      Document     Page 32 of 80

CARLSON STORE FIXTURES COMPANY              Contract Counterparties
CARLTON COUNTY TREASURER                    Contract Counterparties
CARMICHAEL INTERNATIONAL SERVI              Contract Counterparties
CAROL MAXWELL                               Contract Counterparties
CAROLINE GLEASON MANAGEMENT                 Contract Counterparties
CARROLL COUNTY COLLECTOR                    Contract Counterparties
CARROLL COUNTY TREASURER                    Contract Counterparties
CASCADE COUNTY TREASURER                    Contract Counterparties
CASS COUNTY TREASURER                       Contract Counterparties
CASS INFORMATION SYSTEMS                    Contract Counterparties
CATTS REALTY COMPANY                        Contract Counterparties
CAVALIER IMPROVEMENTS Inc                   Contract Counterparties
CCH Inc                                     Contract Counterparties
CDW                                         Contract Counterparties
CENTENNIAL PROPERTIES FUND II               Contract Counterparties
CENTRAL DAKOTA INVESTMENT                   Contract Counterparties
CERRO GORDO COUNTY TREASURER                Contract Counterparties
CERTEGY CHECK SERVICES Inc                  Contract Counterparties
CG SERVICES LLC                             Contract Counterparties
CGP CANADIAN LTD                            Contract Counterparties
CH AG LLC                                   Contract Counterparties
CHAFFEE COUNTY TREASURER                    Contract Counterparties
CHAMBER OF COMMERCE GREEN BAY               Contract Counterparties
CHANGE HEALTHCARE LLC                       Contract Counterparties
CHARLES MIX COUNTY TREASURER                Contract Counterparties
CHEETAH DIGITAL Inc                         Contract Counterparties
CHELAN COUNTY TREASURER                     Contract Counterparties
Chelt Development LLC                       Contract Counterparties
CHEROKEE COUNTY TREASURER                   Contract Counterparties
CHERRY COUNTY TREASURER                     Contract Counterparties
CHICKASAW COUNTY TREASURER                  Contract Counterparties
CHIPPEWA COUNTY TREASURER                   Contract Counterparties
CHISAGO COUNTY TREASURER                    Contract Counterparties
CHL Neenah LLC                              Contract Counterparties
CHRISTENSEN & JENSEN PC                     Contract Counterparties
CHRISTENSEN CORPORATION                     Contract Counterparties
CHYMAS MACHINE & WELDING SHOP               Contract Counterparties
CINTAS FIRE PROTECTION                      Contract Counterparties
CISCO SYSTEMS CAPITAL CORPORATION           Contract Counterparties
Citrix Inc                                  Contract Counterparties
CITY OF ALLEGAN                             Contract Counterparties
City of Appleton                            Contract Counterparties
CITY OF ARCADIA                             Contract Counterparties
CITY OF BEAVER DAM, WI                      Contract Counterparties
CITY OF BRILLION, WI                        Contract Counterparties
City of Clintonville, WI                    Contract Counterparties
CITY OF COLUMBUS                            Contract Counterparties
City of Dowagiac, MI                        Contract Counterparties
CITY OF HART, MI                            Contract Counterparties
City of Houghton, MI                        Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 33 of 80

City of Ishpeming, MI                     Utilities
City of Ishpeming, MI                     Contract Counterparties
CITY OF KEWAUNEE                          Contract Counterparties
City of Kiel, WI                          Contract Counterparties
CITY OF KIMBERLY                          Contract Counterparties
CITY OF LACEY                             Contract Counterparties
CITY OF MANISTIQUE                        Contract Counterparties
CITY OF MARQUETTE                         Contract Counterparties
CITY OF MARSHFIELD TREASURER              Contract Counterparties
City of Mauston, WI                       Contract Counterparties
CITY OF NEILLSVILLE                       Contract Counterparties
City of Newaygo                           Contract Counterparties
CITY OF OCONTO, WI                        Contract Counterparties
CITY OF RACINE TAX PAYMENTS               Contract Counterparties
CITY OF RICE LAKE, WI                     Contract Counterparties
CITY OF SEYMOUR, WI                       Contract Counterparties
CITY OF STEVENS POINT                     Contract Counterparties
City of Tecumseh, MI                      Contract Counterparties
CITY OF TOMAHAWK                          Contract Counterparties
CITY OF WAUSAU TREASURER                  Contract Counterparties
City of Whitefish, MT                     Contract Counterparties
CITY OF WISCONSIN RAPIDS, WI              Contract Counterparties
CLARE CITY TREASURER                      Contract Counterparties
CLARITY Inc                               Contract Counterparties
CLARK COUNTY TREASURER                    Contract Counterparties
CLAY COUNTY KS TREASURER                  Contract Counterparties
CLEARWATER COUNTY TAX COLLECTO            Contract Counterparties
CLINICAL DRUG INFORMATION LLC             Contract Counterparties
CLIP STRIP CORP                           Contract Counterparties
COCCA HOLDINGS LLC                        Contract Counterparties
CODINGTON COUNTY TREASURER                Contract Counterparties
COEUS BLUE LLC                            Contract Counterparties
CoeusBlue                                 Contract Counterparties
COFFEY COUNTY TREASURER                   Contract Counterparties
COLE CREDIT PROPERTY TRUST IV             Contract Counterparties
COLE SH LANSE MI LLC                      Contract Counterparties
COLUMBIA COUNTY TREASURER                 Contract Counterparties
COLUMBIA TOWNSHIP TREASURER               Contract Counterparties
COMANCHE COUNTY TAX OFFICE                Contract Counterparties
COMFORT SYSTEMS USA                       Contract Counterparties
COMMERCE TECHNOLOGIES Inc                 Contract Counterparties
COMMERCIAL FIRE LLC                       Contract Counterparties
COMMUNITY DEVELOPMENT CORP OF             Contract Counterparties
COMPLETE OFFICE OF WISCONSIN              Contract Counterparties
Compuware Corporation                     Contract Counterparties
CONCEPT 52 LLC                            Contract Counterparties
CONCORD SIX LLC                           Contract Counterparties
CONGER INDUSTRIES Inc                     Contract Counterparties
CONTOUR FINE TOOLING Inc                  Contract Counterparties
COPESAN SERVICES Inc                      Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 34 of 80

CORE STRENGTHS MANAGEMENT CONSULTING LLC   Contract Counterparties
CORNELSEN LEASING COMPANY                  Contract Counterparties
CORVALIS WA LLC                            Contract Counterparties
COSTAR REAL ESTATE MANAGER Inc             Contract Counterparties
COTTONWOOD COUNTY TREASURER                Contract Counterparties
COTULLA ISD TAX OFFICE                     Contract Counterparties
CPT NETWORK SOLUTIONS                      Contract Counterparties
CREATIVE CO OP Inc                         Contract Counterparties
CRITEO CORP                                Contract Counterparties
CROELL PROPERTIES Inc                      Contract Counterparties
CROSS PROPERTY MANAGEMENT LLC              Contract Counterparties
CROSSMARK GRAPHICS                         Contract Counterparties
CROWN EQUIPMENT CORPORATION                Contract Counterparties
CRYSTAL ART GALLERY                        Contract Counterparties
CSC LLC                                    Contract Counterparties
CT CORPORATION                             Contract Counterparties
CUMING COUNTY TREASURER                    Contract Counterparties
CUSTER COUNTY TREASURER, SD                Contract Counterparties
CUSTOMER MINDED ASSOCIATES                 Contract Counterparties
CUTTING EDGE LANDSCAPE COMPANY             Contract Counterparties
CX NORTHWEST Inc                           Contract Counterparties
CYBERSOURCE CORPORATION                    Contract Counterparties
D & D LANDSCAPING & NURSERY                Contract Counterparties
D & D TRANSPORTATION SERVICES              Contract Counterparties
D & L DEVELOPMENT COMPANY LLC              Contract Counterparties
DAC VISION                                 Contract Counterparties
DAKOTA UPREIT LIMITED PARTNERS             Contract Counterparties
DALLAS COUNTY TREASURER                    Contract Counterparties
DALLMAN COUNTY APPRAISAL DISTR             Contract Counterparties
DANE COUNTY FENCE & DECK COMPANY INC       Contract Counterparties
DANE COUNTY TREASURER                      Contract Counterparties
DANIEL G KAMIN MINNESOTA ENTER             Contract Counterparties
DANIEL G KAMIN STANDISH LLC                Contract Counterparties
DANNY JOE CARR                             Contract Counterparties
DARRELL ANDERSON                           Contract Counterparties
Data Sales                                 Contract Counterparties
DAVID BOLGER REVOCABLE TRUST               Contract Counterparties
DAVID KORVER                               Contract Counterparties
DAVIDSON CHILDRENS TRUST I                 Contract Counterparties
DAVIS COUNTY TREASURER                     Contract Counterparties
DAVISON COUNTY TREASURER                   Contract Counterparties
DAWSON COUNTY TREASURER                    Contract Counterparties
DAY COUNTY TREASURER                       Contract Counterparties
DCT TECHNOLOGIES Inc                       Contract Counterparties
DEBOER TRANSPORTATION Inc                  Contract Counterparties
DELAVAN CITY TREASURER                     Contract Counterparties
DELCO ENERGY SOLUTIONS POWERED             Contract Counterparties
DELOITTE & TOUCHE LLP                      Contract Counterparties
Deloitte Tax LLP                           Contract Counterparties
Dematic Corp.                              Contract Counterparties
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                      Document     Page 35 of 80

DENISE WESOLOWSKI                           Contract Counterparties
DENTCO EXTERIOR SERVICES MANAG              Contract Counterparties
DES MOINES COUNTY TREASURER                 Contract Counterparties
DESCHUTES COUNTY TAX COLLECTOR              Contract Counterparties
DEVMAR PARTNERS LLC                         Contract Counterparties
DH PACE COMPANY Inc                         Contract Counterparties
DICKEY COUNTY TREASURER                     Contract Counterparties
DICKINSON COUNTY TREASURER                  Contract Counterparties
DIGI INTERNATIONAL Inc                      Contract Counterparties
DIRECT ENERGY BUSINESS                      Contract Counterparties
Dito LLC                                    Contract Counterparties
DITTMER & DITTMER LLC                       Contract Counterparties
DIVERSYS LEARNING Inc                       Contract Counterparties
DMI Studios                                 Contract Counterparties
DODGE COUNTY                                Contract Counterparties
DODGE COUNTY TREASURER                      Contract Counterparties
DOMANI AMERICA Inc                          Contract Counterparties
DON LEVIN TRUST                             Contract Counterparties
DONALD G HERMAN                             Contract Counterparties
DONALD J MARTIN FAM LIMITED PARTNERSHIP     Contract Counterparties
DONNA M WIESE                               Contract Counterparties
DOUGLAS COUNTY COLLECTORS OFFI              Contract Counterparties
DOUGLAS COUNTY TREASURER                    Contract Counterparties
DOUGLAS H GRATWOHL                          Contract Counterparties
DOWNTOWN MODERNIZATION Inc                  Contract Counterparties
DRM Waste Management                        Contract Counterparties
DRUG PACKAGE Inc                            Contract Counterparties
DTS SOFTWARE Inc                            Contract Counterparties
DUBUQUE COUNTY TREASURER                    Contract Counterparties
DUCAT TRUCKING Inc                          Contract Counterparties
DUNN COMPANY A DIVISION OF TYR              Contract Counterparties
DYKEMAGOSSETT PLLC                          Contract Counterparties
DYNO SEASONAL SOLUTIONS                     Contract Counterparties
E & E CO LTD DBA JLA                        Contract Counterparties
E & S SECURITY LLC                          Contract Counterparties
EAST DAKOTA PROPERTIES                      Contract Counterparties
EAST MED LLC                                Contract Counterparties
EAST WEST MARKETING GROUP                   Contract Counterparties
EAU CLAIRE COUNTY TREASURER                 Contract Counterparties
Ebix INC                                    Contract Counterparties
ECONOMY PROPANE LLC                         Contract Counterparties
ECOPHARMACY SOLUTIONS                       Contract Counterparties
EDS RESTORATION LLC                         Contract Counterparties
EGON ZEHNDER INTERNATIONAL Inc              Contract Counterparties
EH WOLF & SONS Inc                          Contract Counterparties
ELDORA INDUSTRIAL DEVELOPMENT               Contract Counterparties
ELECTROLINE DATA COMMUNICATION              Contract Counterparties
ELEMENT CREATIVE LLC                        Contract Counterparties
ELITE SEM Inc                               Contract Counterparties
ELIZABETH TRAINOR LLC                       Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 36 of 80

ELLSWORTH VILLAGE TREASURER                Contract Counterparties
EMMONS BUSINESS INTERIORS                  Contract Counterparties
EMPLOYER RESOURCES NORTHWEST               Contract Counterparties
ENABLX Inc                                 Contract Counterparties
ENCINAL REAL ESTATE Inc                    Contract Counterparties
ENERCO GROUP Inc                           Contract Counterparties
ENERSYS Inc                                Contract Counterparties
ENESCO LLC                                 Contract Counterparties
ENGELS COMMERCIAL APPLIANCE INCORPORATED   Contract Counterparties
ENGIE INSIGHT                              Contract Counterparties
ENGINEERING EXCELLENCE NATIONAL ACCTS      Contract Counterparties
ENJG LIMITED                               Contract Counterparties
ENTERPRISE FM TRUST                        Contract Counterparties
ENTERPRISE RENT A CAR                      Contract Counterparties
EPILEPSY FOUNDATION                        Contract Counterparties
EQK BRIDGEVIEW PLAZA Inc                   Contract Counterparties
ERNST & YOUNG LLP                          Contract Counterparties
ERX NETWORK                                Contract Counterparties
ESCALADE SPORTS                            Contract Counterparties
ESCANABA CITY TREASURER                    Contract Counterparties
EUGENE P MAYER                             Contract Counterparties
EVERGAGE Inc                               Contract Counterparties
Evergreen Enterprises of Virginia, LLC     Contract Counterparties
EVERGREEN SHIPPING AGENCY                  Contract Counterparties
EXPERIAN MARKETING SOLUTIONS INC           Contract Counterparties
EXPERIS FINANCE US LLC                     Contract Counterparties
EXTREME NETWORKS Inc                       Contract Counterparties
EXXEL OUTDOORS                             Contract Counterparties
EYEMED VISION CARE                         Contract Counterparties
FACTOR CHOSEN                              Contract Counterparties
FALL RIVER COUNTY TREASURER                Contract Counterparties
FASHION SNOOPS Inc                         Contract Counterparties
FAYETTE COUNTY TREASURER                   Contract Counterparties
FEDERAL HEATH SIGN COMPANY                 Contract Counterparties
FEDEX FREIGHT WEST Inc                     Contract Counterparties
FERGUS COUNTY TREASURER                    Contract Counterparties
FERRANDINO & SON Inc                       Contract Counterparties
FEVIG OIL COMPANY Inc                      Contract Counterparties
FIDC 50 LLC                                Contract Counterparties
FIDC VII LLC                               Contract Counterparties
FIDC XL LLC                                Contract Counterparties
FIDC XXIII LLC                             Contract Counterparties
FIDC XXX LLC                               Contract Counterparties
FILTERTECH Inc                             Contract Counterparties
FILTRATION CONCEPTS Inc                    Contract Counterparties
FINANCIAL INFORMATION TECHNOLO             Contract Counterparties
FIRST ADVANTAGE SCREENING SOLU             Contract Counterparties
FIRST AMERICAN PROPERTIES LLC              Contract Counterparties
FIRST CHOICE TALENT & MODELING             Contract Counterparties
FIRST CITY INVESTORS Inc                   Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 37 of 80

First DataBank                             Contract Counterparties
FLATHEAD COUNTY TREASURER                  Contract Counterparties
FLETE CURTIS NEWBY                         Contract Counterparties
FLEXTECS LLC                               Contract Counterparties
FLINTLOCK CAPITAL LLC                      Contract Counterparties
FLIPP CORPORATION                          Contract Counterparties
FMH CONVEYORS                              Contract Counterparties
FOND DU LAC COUNTY TREASURER               Contract Counterparties
FOOTHILL SHADOWS LLC                       Contract Counterparties
FORD MODELS Inc                            Contract Counterparties
FOREVER GIFTS Inc                          Contract Counterparties
FORT ATKINSON TREASURER                    Contract Counterparties
FOULK CONSULTING SERVICES Inc              Contract Counterparties
FRANKLIN COUNTY TREASURER                  Contract Counterparties
FREDERICK SQUARE LIMITED PARTN             Contract Counterparties
FREEBORN COUNTY TREASURER                  Contract Counterparties
FREMONT CONTRACT CARRIERS Inc              Contract Counterparties
FREMONT COUNTY TREASURER                   Contract Counterparties
FRIEDMAN BROKERAGE COMPANY LLC             Contract Counterparties
Fujitsu                                    Contract Counterparties
GAGE COUNTY TREASURER                      Contract Counterparties
GALLAGHER BASSETT SERVICES Inc             Contract Counterparties
GALLATIN CAMPGROUNDS Inc                   Contract Counterparties
GARDA CL GREAT LAKES Inc                   Contract Counterparties
GAYLE E PEREIRA                            Contract Counterparties
GENCO TRANSPORTATION MANAGEMEN             Contract Counterparties
GENESIS REAL ESTATE AND DEVELO             Contract Counterparties
GERRIE LUBBEN                              Contract Counterparties
GFX INTERNATIONAL LLC                      Contract Counterparties
GLACIAL RIDGE HEALTH SYSTEM                Contract Counterparties
GLADSON LLC                                Contract Counterparties
GLADWIN CITY TREASURER                     Contract Counterparties
GLADWIN HOLDINGS LLC                       Contract Counterparties
GLENN H ISAACSON OD                        Contract Counterparties
GLOBAL ADVANTAGE TRADING & IMPORTS         Contract Counterparties
GODFREY & KAHN S C                         Contract Counterparties
GOFFA INTERNATIONAL CORP                   Contract Counterparties
GOOGLE Inc                                 Contract Counterparties
GRACIOUS LIVING CORP                       Contract Counterparties
GRAFTON VILLAGE TREASURER                  Contract Counterparties
GRAND & BENEDICTS Inc                      Contract Counterparties
GRAND COUNTY TREASURER                     Contract Counterparties
GRAND ISLAND EXPRESS Inc                   Contract Counterparties
GRAND PACIFIC HOLDINGS CORP                Contract Counterparties
GRANITE CITY ARMORED CAR Inc               Contract Counterparties
GRANT COUNTY TREASURER                     Contract Counterparties
GRAPHIC ARTS STUDIO Inc                    Contract Counterparties
GRAYBAR ELECTRIC COMPANY Inc               Contract Counterparties
GREAT IDEAS LLC                            Contract Counterparties
GREEN BAY CITY TREASURER                   Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 38 of 80

GREEN BAY PACKERS Inc                     Contract Counterparties
GREEN COUNTY TREASURER                    Contract Counterparties
GREG KOZLOSKI TRUCKING                    Contract Counterparties
GREGORY ZELL                              Contract Counterparties
GRUNDY COUNTY TREASURER                   Contract Counterparties
GS II MERIDIAN CROSSROADS LLC             Contract Counterparties
GTRE COMMERCIAL LLC                       Contract Counterparties
GUSTAFSON OIL & PROPANE COMPANY           Contract Counterparties
H & M ELY LLC                             Contract Counterparties
H J MARTIN & SON Inc                      Contract Counterparties
H O WOLDING Inc                           Contract Counterparties
H S GROUP Inc                             Contract Counterparties
H2O FURNISHINGS LLC                       Contract Counterparties
HAAR PROPERTIES LLC                       Contract Counterparties
HAILE & HIWOT TEKLE                       Contract Counterparties
HALBERT FAMILY TRUST DATED APR            Contract Counterparties
HALFWASSEN GROUP SAVANNA LLC              Contract Counterparties
HALL COUNTY TREASURER                     Contract Counterparties
HALLMARK MKTG CO LLC                      Contract Counterparties
HAMILTON COUNTY TREASURER                 Contract Counterparties
HAMILTON ENTERPRISES CENTRAL L            Contract Counterparties
HAMPTON HOLDINGS LLC                      Contract Counterparties
HAMSTRA BUILDERS Inc                      Contract Counterparties
HANGING VALLEY INVESTMENTS LLC            Contract Counterparties
HANGUN PROPERTIES Inc                     Contract Counterparties
HARDIN COUNTY TREASURER                   Contract Counterparties
HARPER COUNTY TREASURER                   Contract Counterparties
HARRISON COUNTY TREASURER                 Contract Counterparties
HARTE HANKS Inc                           Contract Counterparties
HAVAS MEDIA                               Contract Counterparties
HCL                                       Contract Counterparties
Healthcare Data Solutions                 Contract Counterparties
Heartland Business Systems                Contract Counterparties
HEDQUIST INTERNATIONAL Inc                Contract Counterparties
HEIDER ELECTRIC Inc                       Contract Counterparties
HENNING GROUP Inc                         Contract Counterparties
HENRIKSEN CO Inc                          Contract Counterparties
HERITAGE INVESTMENT PROPERTIES            Contract Counterparties
HERNANDEZ ROOFING LLC                     Contract Counterparties
HEYRMAN & GREEN BAY BLUE                  Contract Counterparties
HIGHER GROUND ROOFING Inc                 Contract Counterparties
HIGI SH LLC                               Contract Counterparties
HILLSDALE FURNITURE                       Contract Counterparties
HILSINGER COMPANY                         Contract Counterparties
HINKY DINKY SUPERMARKETS Inc              Contract Counterparties
HOLLY PLAZA LLC                           Contract Counterparties
HOLT COUNTY TREASURER                     Contract Counterparties
HOME DEPOT CREDIT SERVICES                Contract Counterparties
HOMESITE INSURANCE COMPANY                Contract Counterparties
HOT SPRINGS COUNTY                        Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 39 of 80

HOULIHAN LOKEY CAPITAL Inc                Contract Counterparties
HOWARD COUNTY TREASURER                   Contract Counterparties
HPC3 FURNITURE DBA BARCA                  Contract Counterparties
HUB GROUP Inc                             Contract Counterparties
HUMBOLDT PLAZA ASSOCIATION                Contract Counterparties
HUNTER EQUITIES 313 LLC                   Contract Counterparties
HURON CONSULTING GROUP Inc                Contract Counterparties
HYUNDAI MERCHANT MARINE COMPAN            Contract Counterparties
HY-VEE ACCOUNTS RECEIVABLE                Contract Counterparties
IBM                                       Contract Counterparties
ICA PROPERTIES Inc                        Contract Counterparties
ID FURST SHOP LLC                         Contract Counterparties
IDA COUNTY TREASURER                      Contract Counterparties
IDAHO INDUSTRIAL BATTERY                  Contract Counterparties
IDL Worldwide                             Contract Counterparties
IDL Worldwide                             Contract Counterparties
IEI GENERAL CONTRACTORS Inc               Contract Counterparties
IMLAY CITY TREASURER                      Contract Counterparties
IMPACT INNOVATIONS                        Contract Counterparties
IMPACT SPECIALTIES                        Contract Counterparties
INDEED Inc                                Contract Counterparties
INFINITY COMPOUNDING SOLUTIONS            Contract Counterparties
INFINITY RETAIL SERVICES                  Contract Counterparties
INFO HOLD Inc                             Contract Counterparties
INLITEN LLC                               Contract Counterparties
INMAR Inc                                 Contract Counterparties
INNOMARK COMMUNICATIONS LLC               Contract Counterparties
INSIDE OUT INTERNATIONAL LLC              Contract Counterparties
IPD ANALYTICS                             Contract Counterparties
IRON RIVER CITY TREASURER                 Contract Counterparties
ISAACS SANI SERV Inc                      Contract Counterparties
J A K TRANSIT                             Contract Counterparties
J B HUNT TRANSPORT Inc                    Contract Counterparties
J BRUCE FORBES                            Contract Counterparties
J F AHERN COMPANY                         Contract Counterparties
J THEISEN Inc                             Contract Counterparties
JACK CLARK                                Contract Counterparties
JACK COUNTY                               Contract Counterparties
JACK COUNTY APPRAISAL DISTRICT            Contract Counterparties
JACKSON & COKER LOCUMTENENS LLC           Contract Counterparties
JADE AA INVESTMENTS LLC                   Contract Counterparties
JASDEEP SIDHU                             Contract Counterparties
JASON LORENZ                              Contract Counterparties
JAY HEMBY CONSULTING                      Contract Counterparties
JAY Inc                                   Contract Counterparties
JBOK ENTERPRISES LLC                      Contract Counterparties
JDA SOFTWARE Inc                          Contract Counterparties
JEAN MARIE CREATIONS Inc                  Contract Counterparties
JEANINE MARIE-VICTOIRE LANDSIN            Contract Counterparties
JEFFERSON COUNTY TREASURER                Contract Counterparties
    Case 19-80064-TLS     Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 40 of 80

JEFFREY B AUSTIN                           Contract Counterparties
JEROME KERN                                Contract Counterparties
Jerry Uittenbogaard                        Contract Counterparties
JESSICA HARTWIG                            Contract Counterparties
JIM LINSSEN TRUCKING LLC                   Contract Counterparties
JIMCO LAMP & MANUFACTURING CO              Contract Counterparties
JOBSON MEDICAL INFORMATION LLC             Contract Counterparties
JOHN CALDERWOOD                            Contract Counterparties
JOHN E LAMERS OD PC                        Contract Counterparties
JOHN GINGRICH                              Contract Counterparties
JOHN VERIHA TRUCKING Inc                   Contract Counterparties
JOHN W HERRIG                              Contract Counterparties
JOHNSON CONTROLS FIRE PROTECTION           Contract Counterparties
JOHNSON COUNTY TREASURER/ BUFFALO          Contract Counterparties
JONAS SERVICE & SUPPLY Inc                 Contract Counterparties
JONES SIGN COMPANY Inc                     Contract Counterparties
JORDAN CONSTRUCTION COMPANY                Contract Counterparties
JORGENSON DRUG Inc LL                      Contract Counterparties
JOSHEN OF MILWAUKEE                        Contract Counterparties
JOY JOHNSON CHARTERED                      Contract Counterparties
JUAB COUNTY TREASURER                      Contract Counterparties
JUBILEE FAMILY INVESTMENTS LLC             Contract Counterparties
JUNEAU COUNTY TREASURER                    Contract Counterparties
JUSTENOUGH SOFTWARE Inc                    Contract Counterparties
K & K MATERIAL HANDLING Inc                Contract Counterparties
K G L RENTALS Inc                          Contract Counterparties
K LINE AMERICA Inc                         Contract Counterparties
KAILAS PROPERTIES LLC                      Contract Counterparties
KAMICUTICO LLC                             Contract Counterparties
KANABEC COUNTY TREASURER                   Contract Counterparties
KASTING KAUFFMAN & MERSEN PC               Contract Counterparties
KEITH COUNTY TREASURER                     Contract Counterparties
KELLER FAMILY LIMITED PARTNERS             Contract Counterparties
KENNETH MOK                                Contract Counterparties
KENOSHA CITY TREASURER                     Contract Counterparties
KENT INVESTMENT CORPORATION                Contract Counterparties
KEWAUNEE COUNTY TREASURER                  Contract Counterparties
KFORCE Inc                                 Contract Counterparties
KIEFFER & COMPANY Inc                      Contract Counterparties
KIMBALL COUNTY TREASURER                   Contract Counterparties
KIMCO REALTY CORPORATION                   Contract Counterparties
KINGSFORD CITY TREASURER                   Contract Counterparties
KIRKLAND & ELLIS LLP                       Contract Counterparties
KIT CARSON COUNTY TREASURER                Contract Counterparties
KLABUNDES DELIVERY Inc                     Contract Counterparties
KLEENCO MAINTENANCE & CONSTRUCTION         Contract Counterparties
KLEMA PLAZA Inc                            Contract Counterparties
KONIK & COMPANY Inc                        Contract Counterparties
KOOTENAI COUNTY TREASURER                  Contract Counterparties
KOOTENAI HOSPITAL DISTRICT                 Contract Counterparties
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                      Document     Page 41 of 80

KORN FERRY HAY GROUP Inc                    Contract Counterparties
KOSCIUSKO COUNTY TREASURER                  Contract Counterparties
KPMG LLP                                    Contract Counterparties
KRANTHI REALTY LLC                          Contract Counterparties
KRAUS ANDERSON Inc                          Contract Counterparties
KRC DUBUQUE 847 Inc                         Contract Counterparties
KRIST PROPERTIES                            Contract Counterparties
KRONOS Inc                                  Contract Counterparties
KURT S ADLER (C-HUB)                        Contract Counterparties
KYM RAPPERT                                 Contract Counterparties
L & S PROPERTIES OF WEBSTER LLC             Contract Counterparties
LA CROSSE CITY TREASURER                    Contract Counterparties
LA CROSSE COUNTY TREASURER                  Contract Counterparties
LA SALLE COUNTY TAX OFFICE                  Contract Counterparties
LACROSSE SHOPKO PROPERTIES LLC              Contract Counterparties
LAKE COUNTY AUDITOR                         Contract Counterparties
LAKE COUNTY TREASURER                       Contract Counterparties
LAKESIDE STORAGE LLC                        Contract Counterparties
LAMAR COMPANIES                             Contract Counterparties
LAMB COUNTY APPRAISAL DISTRICT              Contract Counterparties
LANCASTER CITY TREASURER                    Contract Counterparties
LANCASTER COUNTY TREASURER                  Contract Counterparties
LANE COUNTY DEPARTMENT OF                   Contract Counterparties
L'ANSE TOWNSHIP TREASURER                   Contract Counterparties
LARRYS LIGHTING & ELECTRIC                  Contract Counterparties
LASALLE SYSTEMS LEASING Inc                 Contract Counterparties
LCN NORTH AMERICA REIT FUND                 Contract Counterparties
LE SUEUR COUNTY TREASURER                   Contract Counterparties
LEADVILLE HOLDING LLC                       Contract Counterparties
LEE COUNTY COLLECTOR                        Contract Counterparties
LEE COUNTY TREASURER                        Contract Counterparties
LEE-BREITBACH L L P                         Contract Counterparties
LEECO ENERGY & INVESTMENTS Inc              Contract Counterparties
LEGACY CB LLC                               Contract Counterparties
LEMHI COUNTY                                Contract Counterparties
LENOVO Inc                                  Contract Counterparties
LERNER HARLAN PARTNERSHIP                   Contract Counterparties
LEROY STAHL TRUCKING Inc                    Contract Counterparties
LESSORS Inc                                 Contract Counterparties
LEVI RAY & SHOUP Inc                        Contract Counterparties
LEWIS & CLARK COUNTY TREASURER              Contract Counterparties
LEXMARK INTERNATIONAL Inc                   Contract Counterparties
LIAZON CORPORATION                          Contract Counterparties
LIBERTY ELECTRIC Inc                        Contract Counterparties
LIBERTY MUTUAL INSURANCE GROUP              Contract Counterparties
LIFESTYLE SOLUTIONS                         Contract Counterparties
LIFETIME HONG KONG LIMITED                  Contract Counterparties
LILJENQUIST SALT LAKE COMPANY               Contract Counterparties
LIncLN COUNTY TREASURER                     Contract Counterparties
LIncLN COUNTY TREASURER, WI                 Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 42 of 80

LINDQUIST MACHINE CORPORATION             Contract Counterparties
LINDSAY J HAMLIN PLLC                     Contract Counterparties
LINKEDIN CORPORATION                      Contract Counterparties
LINON HOME DECOR PRODUCTS Inc             Contract Counterparties
LIVINGSTON COUNTY TREASURER/ I            Contract Counterparties
LIVINGSTON HEALTHCARE                     Contract Counterparties
LME                                       Contract Counterparties
LOCATION 3 MEDIA Inc                      Contract Counterparties
LOGISTICAL SOLUTIONS LLC                  Contract Counterparties
LOGISTYX TECHNOLOGIES LLC                 Contract Counterparties
LOOMIS Inc                                Contract Counterparties
LOVELL PHARMACY                           Contract Counterparties
LP SOFTWARE Inc                           Contract Counterparties
LUCAS COUNTY TREASURER                    Contract Counterparties
LUCKY 13 LLC                              Contract Counterparties
LUMISOURCE LLC                            Contract Counterparties
LUND 144 CENTER LLC                       Contract Counterparties
LYNN MANN HALLMARK                        Contract Counterparties
LYON COUNTY TREASURER                     Contract Counterparties
M A K RENTALS LLC                         Contract Counterparties
M A S INDUSTRIES Inc                      Contract Counterparties
M GROUP LLC                               Contract Counterparties
M J DALSIN COMPANY Inc                    Contract Counterparties
M2 LOGISTICS Inc                          Contract Counterparties
MADISON CITY TREASURER                    Contract Counterparties
MADISON COUNTY TREASURER                  Contract Counterparties
MAGIC VALLEY MALL LLC                     Contract Counterparties
MAHNOMEN COUNTY TREASURER                 Contract Counterparties
MAILFINANCE                               Contract Counterparties
MAINETTI USA Inc                          Contract Counterparties
MAJ BLAIR LLC                             Contract Counterparties
MANITOWOC CITY TREASURER                  Contract Counterparties
MANITOWOC COUNTY TREASURERS OF            Contract Counterparties
Mann                                      Contract Counterparties
MANN COMPUTER SYSTEMS Inc                 Contract Counterparties
MARATHON COUNTY TREASURER                 Contract Counterparties
MARCO OPHTHALMIC Inc                      Contract Counterparties
MARINETTE COUNTY TREASURER                Contract Counterparties
MARION COUNTY TAX COLLECTOR               Contract Counterparties
MARK FELDSTEIN & ASSOCIATES INC           Contract Counterparties
Market Track LLC                          Contract Counterparties
Marketouch Media                          Contract Counterparties
MARKETPLACE LLC                           Contract Counterparties
MARQUETTE MARINE LLC                      Contract Counterparties
MARSH USA INCORPORATED                    Contract Counterparties
MARTELL CONSTRUCTION Inc                  Contract Counterparties
MARTIN COUNTY TREASURER                   Contract Counterparties
MARTIN HARRIS OD                          Contract Counterparties
MARTIN VILLAGE SHOPPING CENTER            Contract Counterparties
MATTHEW WALKER                            Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 43 of 80

MAUREEN SCHMIDT                           Contract Counterparties
MAVO SYSTEMS WISCONSIN LLC                Contract Counterparties
MAY TRUCKING COMPANY                      Contract Counterparties
MAYVILLE CITY TREASURER                   Contract Counterparties
MAYVILLE SHOPKO 2013 LLC                  Contract Counterparties
MCCANN RANCH & LIVESTOCK COMPANY          Contract Counterparties
McCullough Companies                      Contract Counterparties
MCCULLOUGH FAMILY PARTNERSHIP             Contract Counterparties
MCLEOD COUNTY TREASURER                   Contract Counterparties
MEADE COUNTY CLERK                        Contract Counterparties
MEADE COUNTY TREASURER                    Contract Counterparties
MEDICAL SECURITY CARD COMPANY             Contract Counterparties
MEDICI ROSSMORE LLC                       Contract Counterparties
MEDICINE-ON-TIME                          Contract Counterparties
MEGHAN MONTREAL                           Contract Counterparties
MEISYSTEM Inc                             Contract Counterparties
MELLER EXCAVATING & ASPHALT INC           Contract Counterparties
MENARD Inc                                Contract Counterparties
MENASHA CITY TREASURER                    Contract Counterparties
MERCER COUNTY TREASURER                   Contract Counterparties
MERCER INVESTMENT LIMITED PART            Contract Counterparties
MERIDIAN KNOWLEDGE SOLUTIONS L            Contract Counterparties
METRO RPH Inc                             Contract Counterparties
MG SIMON PROPERTIES LLC                   Contract Counterparties
MICHAEL JOHNSON                           Contract Counterparties
MICHAEL PRICE                             Contract Counterparties
MICHELLE R SCOTT                          Contract Counterparties
Michigan Department of Treasury           Contract Counterparties
MICRO FOCUS Inc                           Contract Counterparties
Microsoft                                 Contract Counterparties
MICROSTRATEGY SERVICES CORPORA            Contract Counterparties
MIDWEST CBK                               Contract Counterparties
MIDWEST PAVEMENT MARKINGS LLC             Contract Counterparties
M-III PARTNERS LP                         Contract Counterparties
MILLARD COUNTY TREASURER                  Contract Counterparties
MINER FLEET MANAGEMENT GROUP              Contract Counterparties
MINNEHAHA COUNTY TREASURER                Contract Counterparties
MINNESOTA DEPARTMENT OF AGRICU            Contract Counterparties
MISSOULA COUNTY TREASURER                 Contract Counterparties
MITSUI OSK LINES                          Contract Counterparties
MOBILE MINI                               Contract Counterparties
MOBILE MINI Inc                           Contract Counterparties
MOBRIDGE GAS COMPANY                      Contract Counterparties
MODERNISTIC                               Contract Counterparties
MODULA4 Inc                               Contract Counterparties
MOHAWK FACTORING LLC                      Contract Counterparties
MONONA CITY TREASURER                     Contract Counterparties
MONONA COUNTY TREASURER                   Contract Counterparties
MONROE CITY TREASURER                     Contract Counterparties
MONROE COUNTY TREASURER                   Contract Counterparties
    Case 19-80064-TLS          Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                         Document     Page 44 of 80

MONTGOMERY COUNTY TREASURER                    Contract Counterparties
MORGAN COUNTY TREASURER                        Contract Counterparties
MORGAN LEWIS & BOCKIUS LLP                     Contract Counterparties
MOSS ROOFING & INSULATION Inc                  Contract Counterparties
MOULTON BELLINGHAM PC                          Contract Counterparties
MOUNTRAIL COUNTY TREASURER                     Contract Counterparties
MOWER COUNTY TREASURER                         Contract Counterparties
MOXIE GROUP Inc                                Contract Counterparties
MP FACTOR LLC                                  Contract Counterparties
MR BAR B Q PRODUCTS LLC                        Contract Counterparties
MRG LIMITED                                    Contract Counterparties
MSCRIPTS LLC                                   Contract Counterparties
MUNISING TOWNSHIP TREASURER                    Contract Counterparties
MYREGISTRY LLC                                 Contract Counterparties
N & K Investment Co / Noddle Companies         Contract Counterparties
NANCY HETLAND OD                               Contract Counterparties
NATIONAL ASSOCIATION BOARDS OF                 Contract Counterparties
NATIONAL HEALTH INFORMATION                    Contract Counterparties
NATIONAL RETAIL PROPERTIES Inc                 Contract Counterparties
NATURAL BEAUTY GROWERS LLC                     Contract Counterparties
NAVEX GLOBAL Inc                               Contract Counterparties
NEB FURST LLC                                  Contract Counterparties
NEBRASKA GAME & PARK                           Contract Counterparties
NEENAH CITY TREASURER                          Contract Counterparties
NELMAR SECURITY PACKAGING SYST                 Contract Counterparties
NEMAHA COUNTY TREASURER, KS                    Contract Counterparties
NEOPOST USA Inc                                Contract Counterparties
NEW HAMPTON HARVESTER HOLDINGS                 Contract Counterparties
NEW RELIC Inc                                  Contract Counterparties
NEXT GENERATION PROPERTIES OF                  Contract Counterparties
NEXT VIEW SOFTWARE Inc                         Contract Counterparties
NEZ PERCE COUNTY TAX COLLECTOR                 Contract Counterparties
NGINX Inc                                      Contract Counterparties
NHIN                                           Contract Counterparties
NICMEYER INVESTMENT LTD PARTNER                Contract Counterparties
NICOLLET COUNTY TREASURER                      Contract Counterparties
NIEMANN FOODS Inc                              Contract Counterparties
NLF SKHT HARDIN LLC                            Contract Counterparties
NOBLES COUNTY TREASURER                        Contract Counterparties
NORTHEND EXCAVATING Inc                        Contract Counterparties
NORTHLAND MALL LLC                             Contract Counterparties
NORTON AREA DEVELOPMENT LLC                    Contract Counterparties
NORTON COUNTY TREASURER                        Contract Counterparties
NOTTINGHAM PARTNERS                            Contract Counterparties
NPD GROUP Inc                                  Contract Counterparties
NSA MEDIA GROUP Inc                            Contract Counterparties
NUCKOLLS COUNTY TREASURER                      Contract Counterparties
NUTECH FIRE & SECURITY Inc                     Contract Counterparties
NYK LINE NORTH AMERICA Inc                     Contract Counterparties
OB INVESTORS LLC                               Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 45 of 80

OBRIEN COUNTY TREASURER                    Contract Counterparties
OCEAN NETWORK EXPRESS PTE LTD              Contract Counterparties
OCHILTREE CAD                              Contract Counterparties
OCONNOR BUSINESS & REAL ESTATE             Contract Counterparties
OCONTO COUNTY TREASURER                    Contract Counterparties
OFFICE DEPOT                               Contract Counterparties
OFFICE STAR PRODUCTS                       Contract Counterparties
OHLSSON MANAGEMENT LLC                     Contract Counterparties
OLINGER FAMILY TRUST                       Contract Counterparties
OLMSTEAD COUNTY PRL                        Contract Counterparties
OLP LIncLN LLC                             Contract Counterparties
OMG MIDWEST Inc                            Contract Counterparties
ONALASKA CITY TREASURER                    Contract Counterparties
ONAWA PAM LIMITED PARTNERSHIP              Contract Counterparties
ONE TIME ESCHEATMENT ONLINE                Contract Counterparties
ONETOUCHPOINT CCI GREEN BAY                Contract Counterparties
ONTONAGON TOWNSHIP                         Contract Counterparties
OOCL USA Inc                               Contract Counterparties
OPTIFACTS Inc                              Contract Counterparties
OPTIMA ASSOCIATES Inc                      Contract Counterparties
OPUS MEDICATION SYSTEMS                    Contract Counterparties
Oracle                                     Contract Counterparties
ORBIT 1 LLC                                Contract Counterparties
ORDER ENTRY STAMP FULFILLMENT              Contract Counterparties
OrderInsite LLC                            Contract Counterparties
ORGANIZE IT ALL INCORPORATED               Contract Counterparties
OSF HOLY FAMILY MEDICAL CENTER             Contract Counterparties
OSHKOSH TAX COLLECTION OFFICE              Contract Counterparties
OTIS ELEVATOR COMPANY                      Contract Counterparties
OTTER TAIL COUNTY TREASURER                Contract Counterparties
OUTAGAMIE COUNTY TREASURER                 Contract Counterparties
OVERVIEW LLC                               Contract Counterparties
P J INVESTMENTS Inc                        Contract Counterparties
PAGE COUNTY TREASURER                      Contract Counterparties
PAL Inc                                    Contract Counterparties
PALCO INVESTMENTS LLC                      Contract Counterparties
PALM DESERT II                             Contract Counterparties
PALO ALTO COUNTY TREASURER                 Contract Counterparties
PAM HOLDINGS LLC                           Contract Counterparties
PAMIDA G C LLC                             Contract Counterparties
PAMIDA ONE LLC                             Contract Counterparties
PAMIDA THREE LLC                           Contract Counterparties
PAMIDA TWO LLC                             Contract Counterparties
PAPER MAGIC GROUP                          Contract Counterparties
PARADIGM TAX GROUP                         Contract Counterparties
PARAMOUNT RX Inc                           Contract Counterparties
PARATA SYSTEMS LLC                         Contract Counterparties
PARK COUNTY TREASURER                      Contract Counterparties
PARK FALLS CITY TREASURER                  Contract Counterparties
PARKE COUNTY TREASURER                     Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 46 of 80

PASCHALL TRUCK LINES Inc                   Contract Counterparties
PATRICIA M MITCHELL                        Contract Counterparties
PATRICK H KOFMEHL                          Contract Counterparties
PATTON GROUP LIMITED PARTNERSHIP           Contract Counterparties
PAWNEE COUNTY TREASURER                    Contract Counterparties
PAYLESS SHOESOURCE Inc                     Contract Counterparties
PAYNE & DOLAN Inc                          Contract Counterparties
PC CONNECTION SALES CORPORATION            Contract Counterparties
PDX INC                                    Contract Counterparties
PELSTAR DEVELOPMENT LLC                    Contract Counterparties
PEM AMERICA Inc                            Contract Counterparties
PENDL COMPANIES Inc                        Contract Counterparties
PENNINGTON COUNTY TREASURER                Contract Counterparties
PERFORMANCE SYSTEMS LC                     Contract Counterparties
PERFORMANCE TEAM NW                        Contract Counterparties
PERKS PLAZA LLC                            Contract Counterparties
PETER G VANDENHOUTEN                       Contract Counterparties
PHARMACY QUALITY SOLUTIONS Inc             Contract Counterparties
PHARMACY SOCIETY OF WISCONSIN              Contract Counterparties
PHARMSERV SOLUTIONS LLC                    Contract Counterparties
PHILLIPS COUNTY TREASURER                  Contract Counterparties
PHOENIX LIMITED PARTNERSHIP                Contract Counterparties
PHOENIX PLAZA LLC                          Contract Counterparties
PIATT COUNTY TREASURER                     Contract Counterparties
PICKRUHN & KILINSKI ENTERPRISE             Contract Counterparties
PIERCE COUNTY TREASURER, WI                Contract Counterparties
PINE TREE COMMERCIAL REALTY                Contract Counterparties
PINETREE COMMERCIAL REALTY LLC             Contract Counterparties
PIPESTONE COUNTY TREASURER                 Contract Counterparties
PLANALYTICS Inc                            Contract Counterparties
PLASTIC DEVELOPMENT GROUP LLC              Contract Counterparties
PLATTE COUNTY TREASURER                    Contract Counterparties
PM MARKET RESEARCH LLC                     Contract Counterparties
PMI FOOD SERVICE                           Contract Counterparties
POLK COUNTY TREASURER                      Contract Counterparties
POLY-TEX                                   Contract Counterparties
PONTUS SK PORTFOLIO LLC                    Contract Counterparties
POOF SLINKY Inc                            Contract Counterparties
POPE COUNTY AUDITOR-TREASURER              Contract Counterparties
Port Logistics Group                       Contract Counterparties
POWELL COMPANY                             Contract Counterparties
POWERAMP EQUIPMENT NORTH                   Contract Counterparties
PREMIER LANDSCAPE SERVICES Inc             Contract Counterparties
PRESIDIO COUNTY TAX                        Contract Counterparties
PRGX USA Inc                               Contract Counterparties
PRICE COUNTY TREASURER                     Contract Counterparties
PRICEWATERHOUSECOOPERS LLP                 Contract Counterparties
PRIDE TRANSPORT Inc                        Contract Counterparties
PRIMO INTERNATIONAL Inc                    Contract Counterparties
PRINCETON-PAM CORPORATION                  Contract Counterparties
    Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                    Document     Page 47 of 80

PROACTIS                                  Contract Counterparties
PROCARE PHARMACY BENEFIT MANAGER INC      Contract Counterparties
PROFESSIONAL BUSINESS SYSTEMS             Contract Counterparties
PROTECTION ONE ALARM MONITORING INC       Contract Counterparties
PROTIVITI Inc                             Contract Counterparties
PROTOS SECURITY                           Contract Counterparties
PROVIDER PAY                              Contract Counterparties
PSAB ENTERPRISES Inc                      Contract Counterparties
PSI SYSTEMS Inc                           Contract Counterparties
PTI GROUP Inc                             Contract Counterparties
PURE AIR FILTER SALES AND SERV            Contract Counterparties
PURE WATER WORKS                          Contract Counterparties
QUAD GRAPHICS Inc                         Contract Counterparties
QUALITY CONSTRUCTION LLC                  Contract Counterparties
QUALITY RESOURCE GROUP Inc                Contract Counterparties
Qualys INC                                Contract Counterparties
Quest                                     Contract Counterparties
Quincy 28-13 LLC                          Contract Counterparties
QUINTILES IMS Inc                         Contract Counterparties
R LEWIS & R LEWIS BRILLION Inc            Contract Counterparties
RA BOGUE LIMITED PARTNERSHIP              Contract Counterparties
RADIAL                                    Contract Counterparties
RADISSON GREEN BAY                        Contract Counterparties
RAINES ELECTRIC Inc                       Contract Counterparties
RANDALL HOLLMAN                           Contract Counterparties
RANSOM COUNTY TREASURER                   Contract Counterparties
RAYNE COMPANY Inc                         Contract Counterparties
RCAA OWNER LLC                            Contract Counterparties
RCM WAUSAU LLC                            Contract Counterparties
Realty Income Corporation                 Contract Counterparties
REBECCA JANGULA                           Contract Counterparties
REBECCA PITT JACKSON                      Contract Counterparties
RECORD USA Inc                            Contract Counterparties
RED BISHOP HEIGHTS JV LLC                 Contract Counterparties
RedBrick Health Corporation               Contract Counterparties
REDD ROOFING COMPANY Inc                  Contract Counterparties
Redhat                                    Contract Counterparties
REEDSBURG CITY TREASURER                  Contract Counterparties
REGENCY COMMERCIAL ASSOCIATES             Contract Counterparties
REICHERT Inc                              Contract Counterparties
REIN PHOTOGRAPHY LLC                      Contract Counterparties
RESOURCES GLOBAL PROFESSIONALS            Contract Counterparties
RETAIL DATA LLC                           Contract Counterparties
RETAIL ON 41ST STREET LLC                 Contract Counterparties
RETAIL TECH Inc                           Contract Counterparties
RETAILNEXT Inc                            Contract Counterparties
RETREAT ON ROSLYN LLC                     Contract Counterparties
Return Path Inc                           Contract Counterparties
Revionics Inc                             Contract Counterparties
RGIS INVENTORY SPECIALISTS                Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 48 of 80

RICE COUNTY TREASURER                      Contract Counterparties
RICHARD C KELLY                            Contract Counterparties
RICHARD L MAU                              Contract Counterparties
RICHARD R CALLAHAN                         Contract Counterparties
RICHARDSON COUNTY TREASURER                Contract Counterparties
Richelle Aldrich                           Contract Counterparties
RICHLAND COUNTY TREASURER                  Contract Counterparties
RIDGE LP                                   Contract Counterparties
RIDGE ROCK Inc                             Contract Counterparties
RINGGOLD COUNTY TREASURER                  Contract Counterparties
RIPLEY COUNTY TAX COLLECTOR                Contract Counterparties
RMD MENASHA LLC                            Contract Counterparties
RNOT LLC Inc                               Contract Counterparties
ROBERT C MOORMAN                           Contract Counterparties
ROBERT HILL LAW LTD                        Contract Counterparties
ROBERT RUDMAN                              Contract Counterparties
ROBERT ULLAND                              Contract Counterparties
ROBERTS COUNTY TREASURER                   Contract Counterparties
ROBIN ASSOCIATES                           Contract Counterparties
ROBIN ELLSWORTH LLC                        Contract Counterparties
ROCHESTER ARMORED CAR COMPANY              Contract Counterparties
ROCK COUNTY TREASURER                      Contract Counterparties
ROCK ROAD COMPANIES Inc                    Contract Counterparties
ROCKSTEP ALPINE LLC                        Contract Counterparties
ROI ENERGY INVESTMENTS LLC                 Contract Counterparties
RONS SUPERMARKET Inc                       Contract Counterparties
ROOSEVELT COUNTY TREASURER                 Contract Counterparties
ROSEAU COUNTY TREASURER                    Contract Counterparties
ROTHSCHILD VILLAGE TREASURER               Contract Counterparties
RPH ON THE GO USA Inc                      Contract Counterparties
RS LACEY PARTNERS LLC                      Contract Counterparties
RUDIS PAVING LLC                           Contract Counterparties
RUNNING DOGS PROPERTIES LLC                Contract Counterparties
RUSSELL REYNOLDS ASSOCIATES                Contract Counterparties
RX RELIEF Inc                              Contract Counterparties
RX SYSTEMS Inc                             Contract Counterparties
SAILPOINTE CREATIVE GROUP                  Contract Counterparties
SALESFORCE.COM Inc                         Contract Counterparties
SALT LAKE COUNTY TREASURER                 Contract Counterparties
SAMLARRY LLC                               Contract Counterparties
SAN JUAN COUNTY TREASURER                  Contract Counterparties
SANDRA E FLAMMINI OD PC                    Contract Counterparties
SARPY COUNTY TREASURER                     Contract Counterparties
SAS INSTITUTE Inc                          Contract Counterparties
SATISLOH NORTH AMERICA Inc                 Contract Counterparties
SATURDAY KNIGHT LIMITED                    Contract Counterparties
SAUK COUNTY TREASURER                      Contract Counterparties
SCHAWK USA Inc                             Contract Counterparties
Schneider National Carriers INC            Contract Counterparties
SCHNEIDER OPTICAL MACHINES Inc             Contract Counterparties
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                      Document     Page 49 of 80

SCHOOLCRAFT MEMORIAL HOSPITAL               Contract Counterparties
SCHUH CONSTRUCTION Inc                      Contract Counterparties
SCOTLAND COUNTY COLLECTOR                   Contract Counterparties
SCOTT COUNTY TREASURER                      Contract Counterparties
SCOTT W HOMER OD P A                        Contract Counterparties
SCRIPTPRO USA Inc                           Contract Counterparties
SDS Inc C/O HSBC                            Contract Counterparties
SEASONAL CELEBRATIONS LLC                   Contract Counterparties
SEAWAY PRINTING COMPANY Inc                 Contract Counterparties
SENTRY INSURANCE                            Contract Counterparties
SENTRY PROPERTIES                           Contract Counterparties
SERENA SOFTWARE Inc                         Contract Counterparties
SERVICE CHANNEL Inc                         Contract Counterparties
SERVICE EXPRESS Inc                         Contract Counterparties
SESSIONM Inc                                Contract Counterparties
SFI LIMITED PARTNERSHIP 100                 Contract Counterparties
SH WINNER HOLDINGS LLC                      Contract Counterparties
SHANGHAI SMART DIRECT LLC                   Contract Counterparties
SHAPCO PRINTING Inc                         Contract Counterparties
SHARON SOLBERG TRUSTEE                      Contract Counterparties
SHEBOYGAN CITY TAX COLLECTOR                Contract Counterparties
SHELBY COUNTY TREASURER                     Contract Counterparties
SHELBY PAM LIMITED PARTNERSHIP              Contract Counterparties
SHELTERLOGIC CORP                           Contract Counterparties
SHERBURNE COUNTY TREASURER                  Contract Counterparties
SHERIDAN COUNTY TREASURER                   Contract Counterparties
SHOPKO FOUNDATION                           Contract Counterparties
SHOPKO WEST ASSOCIATES                      Contract Counterparties
SHOPS AT FOX RUN LLC                        Contract Counterparties
SHRED IT USA                                Contract Counterparties
SHS BUILDING LLC                            Contract Counterparties
SIGN SALE Inc                               Contract Counterparties
SIncLAIR BROADCAST                          Contract Counterparties
Sirius Computer Soltuions                   Contract Counterparties
SIXTEENTH STREET DEVELOPMENT                Contract Counterparties
SLALOM LLC                                  Contract Counterparties
SMART SOLAR Inc                             Contract Counterparties
SMART SOLUTIONS Inc                         Contract Counterparties
SMARTER HQ                                  Contract Counterparties
SMITHLIN MCINTIRE & YOUNG                   Contract Counterparties
SMT Littlefield Partners Limited            Contract Counterparties
SNAGAJOB.COM Inc                            Contract Counterparties
SOBEL WESTEX DBA BALTIC LINEN               Contract Counterparties
SOUTH DAKOTA GAME FISH & PARKS              Contract Counterparties
SOUTHERN IMPERIAL Inc                       Contract Counterparties
SOUTHERN REFRIGERATED TRANSPOR              Contract Counterparties
SOUTHWIRE COMPANY                           Contract Counterparties
SPEARFISH REGIONAL HOSPITAL                 Contract Counterparties
SPECIALTY STORE SERVICES                    Contract Counterparties
SPECTRUM AMERICA SUPPLY                     Contract Counterparties
     Case 19-80064-TLS            Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                             Document     Page 50 of 80

SPINK COUNTY TREASURER                             Contract Counterparties
SPIRIT SPE PORTFOLIO 2006-3 LL                     Contract Counterparties
SPOKANE COUNTY TREASURER                           Contract Counterparties
SPOONER CITY TREASURER                             Contract Counterparties
SPORT DIMENSION Inc                                Contract Counterparties
SQUEEZE AMICA MARAN APPAREL CO                     Contract Counterparties
ST CROIX COUNTY TREASURER                          Contract Counterparties
ST CROIX TRAIL LLC                                 Contract Counterparties
ST JOSEPH COMMUNICATIONS CONTE                     Contract Counterparties
ST LOUIS COUNTY AUDITOR                            Contract Counterparties
ST MICHEL RENTAL LLC                               Contract Counterparties
STANDARD REGISTER                                  Contract Counterparties
STANDISH CITY TREASURER                            Contract Counterparties
STANLEY CITY COLLECTOR                             Contract Counterparties
STANLEY CONVERGENT SECURITY                        Contract Counterparties
STANLEY WI HOLDINGS LLC                            Contract Counterparties
STATE OF MONTANA                                   Contract Counterparties
STEARNS COUNTY TREASURER                           Contract Counterparties
STEPHEN S LEUNG                                    Contract Counterparties
STEPHENSON COUNTY TREASURER                        Contract Counterparties
STETTINGER ENTERPRISES LTD                         Contract Counterparties
STEVE C SONSTENG                                   Contract Counterparties
STEVEN D CLEMENTS                                  Contract Counterparties
STEVEN WINOGRAD                                    Contract Counterparties
STEVENS POINT CITY TREASURER                       Contract Counterparties
STEVENS POINT TRANSPORTATION D                     Contract Counterparties
STIBO SYSTEMS Inc                                  Contract Counterparties
STIEGLER COMPANY IncTED                            Contract Counterparties
STOFFEL EQUIPMENT COMPANY Inc                      Contract Counterparties
STONE RIDGE PARTNERS                               Contract Counterparties
STONY CREEK                                        Contract Counterparties
STORED VALUE SOLUTIONS Inc                         Contract Counterparties
STOREWORKS TECHNOLOGIES                            Contract Counterparties
STRUCTURAL PLASTICS CORPORATIO                     Contract Counterparties
STUDIO FORTY FOUR LLC Inc                          Contract Counterparties
Sum Total Systems LLC                              Contract Counterparties
SUMMIT NORTHWEST LLC                               Contract Counterparties
SUMTOTAL SYSTEMS LLC                               Contract Counterparties
SUN YIN USA                                        Contract Counterparties
SUNRISE EXPRESS Inc                                Contract Counterparties
SUNSET VISTA DESIGNS CO                            Contract Counterparties
SUPPLYLOGIX LLC Inc                                Contract Counterparties
SURVEYSQUARE.COM Inc                               Contract Counterparties
SVK CAPITAL LLC                                    Contract Counterparties
SWEETWATER COUNTY TREASURER                        Contract Counterparties
SWIFT TRANSPORTATION COMPANY                       Contract Counterparties
Swisher County Appraisal District Tax Collector    Contract Counterparties
SWISHER COUNTY TAX ASSESSOR                        Contract Counterparties
Symantec                                           Contract Counterparties
SYNCSORT Inc                                       Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 51 of 80

SynerComm                                  Contract Counterparties
T FAL CORPORATION                          Contract Counterparties
TABLE ROCK MOBILE HOME ESTATES             Contract Counterparties
TALL TREE IMPORTS LLC                      Contract Counterparties
TALX CORPORATION                           Contract Counterparties
TAMA COUNTY TREASURER                      Contract Counterparties
TANYA REID                                 Contract Counterparties
TARGET DATA Inc                            Contract Counterparties
TARGETBASE                                 Contract Counterparties
TARTAN SUPPLY COMPANY Inc                  Contract Counterparties
TAX ADVISORS GROUP LLC                     Contract Counterparties
TECHLIGHT PHOTO                            Contract Counterparties
TECHNIBILT LIMITED                         Contract Counterparties
TEKSystems                                 Contract Counterparties
TEMPERATURE SYSTEMS Inc                    Contract Counterparties
TENEO STRATEGY LLC                         Contract Counterparties
TENZING CONSULTING LLC                     Contract Counterparties
TERMINAL COURT LLC                         Contract Counterparties
TERRI HALEY                                Contract Counterparties
Test IO INC                                Contract Counterparties
THBH SL LLC                                Contract Counterparties
THEDA CARE                                 Contract Counterparties
THEDACARE INCORPORATED                     Contract Counterparties
THEODORE A LALIOTIS                        Contract Counterparties
THERAPEUTIC RESEARCH CENTER LLC            Contract Counterparties
THERESA DELLAERT OD PLLC                   Contract Counterparties
THOMAS A MAYBERRY                          Contract Counterparties
THOMAS C MITCHELL                          Contract Counterparties
THOMAS R FERGUSON OD PC                    Contract Counterparties
THOMAS RIEGER                              Contract Counterparties
THOMSON REUTERS (TAX & ACCOUNTING) INC     Contract Counterparties
THURSTON COUNTY TREASURER                  Contract Counterparties
THYSSENKRUPP ELEVATOR CORPORAT             Contract Counterparties
TI LOGISTICS                               Contract Counterparties
TITANIC ASSOCIATES                         Contract Counterparties
TITLETOWN EXPRESS Inc                      Contract Counterparties
TJF COMMERCIAL REAL ESTATE LLC             Contract Counterparties
TMI LLC                                    Contract Counterparties
TMM INVESTMENTS LTD                        Contract Counterparties
TODDS LAWN CARE                            Contract Counterparties
TOM HOFFMAN TRUCKING                       Contract Counterparties
TOMBARI GRANT PARTNERSHIP                  Contract Counterparties
TONI C ANDERSON TEXAS INVESTMENTS LLC      Contract Counterparties
TONYS LANDSCAPING SERVICE                  Contract Counterparties
TOOLE COUNTY TREASURER                     Contract Counterparties
TOPCON MEDICAL SYSTEMS Inc                 Contract Counterparties
TOWN OF BUCHANAN, WI                       Contract Counterparties
TPP 217 TAYLORSVILLE LLC                   Contract Counterparties
TRAIL COUNTY TREASURER                     Contract Counterparties
TRANSACTION TAX RESOURCES Inc              Contract Counterparties
    Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                     Document     Page 52 of 80

TRANSAM TRUCKING Inc                       Contract Counterparties
TRANSPORT SOLUTIONS LLC                    Contract Counterparties
TRC GLOBAL MOBILITY Inc                    Contract Counterparties
TREASURER OF FOUNTAIN COUNTY               Contract Counterparties
TREMPEALEAU COUNTY TREASURER               Contract Counterparties
TRENT ANDERSON                             Contract Counterparties
TRINITY MASONRY & CONCRETE LLC             Contract Counterparties
TRIPP COUNTY TREASURER                     Contract Counterparties
TRUCO ENTERPRISES Inc                      Contract Counterparties
TRUE MANUFACTURING CO Inc                  Contract Counterparties
TRUSTEDSITE LLC                            Contract Counterparties
TWIN FALLS COUNTY TREASURER                Contract Counterparties
TWO CROW OF BIG SKY LLC                    Contract Counterparties
TWO HARBORS FIRST LLC                      Contract Counterparties
TWO POINT CONVERSIONS Inc                  Contract Counterparties
TYCO INTEGRATED SECURITY LLC               Contract Counterparties
U S NUTRITION                              Contract Counterparties
U S OIL COMPANY Inc                        Contract Counterparties
U S POSTMASTER GREEN BAY                   Contract Counterparties
UINTAH COUNTY TREASURER                    Contract Counterparties
ULINE                                      Contract Counterparties
UMBRELLAONE                                Contract Counterparties
UNITA COUNTY TREASURER                     Contract Counterparties
UNITED MAILING SERVICES Inc                Contract Counterparties
UNITED PACIFIC IMPORTS                     Contract Counterparties
UNITED PARCEL SERVICE                      Contract Counterparties
UNITED STATES POSTAL SERVICE               Contract Counterparties
UNITED WAY OF BROWN COUNTY Inc             Contract Counterparties
UPS FREIGHT Inc                            Contract Counterparties
USF HOLLAND Inc                            Contract Counterparties
USF REDDAWAY Inc                           Contract Counterparties
UTAH COUNTY TREASURER                      Contract Counterparties
UTOPIA THE AGENCY Inc                      Contract Counterparties
V & S MIDWEST CARRIERS CORP                Contract Counterparties
VALLEY CO. TREASURER                       Contract Counterparties
VALLEY COUNTY TREASURER                    Contract Counterparties
VALLY MOUA                                 Contract Counterparties
VALUATION GROUP Inc                        Contract Counterparties
VANDERBILT HOME PRODUCTS LLC               Contract Counterparties
VANGUARD GROUP Inc                         Contract Counterparties
VECTOR CONSTRUCTION Inc                    Contract Counterparties
VENDOR DEVELOPMENT GROUP                   Contract Counterparties
VeriFone Inc                               Contract Counterparties
VERTICAL COMMUNICATIONS Inc                Contract Counterparties
VERTIV SERVICES Inc                        Contract Counterparties
VILAS CO TREASURER                         Contract Counterparties
VILLA LIGHTING SUPPLY Inc                  Contract Counterparties
VILLAGE OF BROOKLYN                        Contract Counterparties
VILLAGE OF LAKE HALLIE                     Contract Counterparties
VILLAGE OF SUSSEX                          Contract Counterparties
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                      Document     Page 53 of 80

Village of Winneconne                       Contract Counterparties
VISION COUNCIL                              Contract Counterparties
VMware                                      Contract Counterparties
VOLUMATIC LTD                               Contract Counterparties
WA ENTERPRISES LLC                          Contract Counterparties
WABASH COUNTY TREASURER                     Contract Counterparties
WALLA WALLA COUNTY TREASURER                Contract Counterparties
WALLACE CHRISTENSEN                         Contract Counterparties
WALTCO Inc                                  Contract Counterparties
WALWORTH COUNTY TREASURER                   Contract Counterparties
WARD COUNTY TAX COLLECTOR                   Contract Counterparties
WARREN COUNTY COLLECTOR                     Contract Counterparties
WASHBURN COUNTY TREASURER                   Contract Counterparties
WASHINGTON COUNTY TREASURER                 Contract Counterparties
WASTE MANAGEMENT OF WI-MN                   Contract Counterparties
WATERTOWN CITY TREASURER                    Contract Counterparties
WATERTOWN SHOPPING CENTER Inc               Contract Counterparties
WATONWAN COUNTY TREASURER                   Contract Counterparties
WAUPACA COUNTY TREASURER                    Contract Counterparties
WAUSHARA COUNTY TREASURER                   Contract Counterparties
WAUTOMA TOWN TREASURER                      Contract Counterparties
WAYNE COUNTY TREASURER                      Contract Counterparties
WEBER COUNTY TREASURER                      Contract Counterparties
WEBSTER MUNICIPAL LIQUOR STORE              Contract Counterparties
WELL NAMPA LLC                              Contract Counterparties
WERNER ENTERPRISES Inc                      Contract Counterparties
Werner Value Added Services                 Contract Counterparties
WEST BEND CITY TREASURER                    Contract Counterparties
WESTMAN CHAMPLIN & KOEHLER                  Contract Counterparties
WESTON COUNTY TREASURER                     Contract Counterparties
WESTWIND PLAZA Inc                          Contract Counterparties
WEX BANK                                    Contract Counterparties
WG REG CLIFTON LLC                          Contract Counterparties
WHITE PINE COUNTY TREASURER                 Contract Counterparties
WHITEHALL TOWNSHIP TREASURER                Contract Counterparties
WHITMAN COUNTY TREASURER                    Contract Counterparties
WI Cal-Mar LLC                              Contract Counterparties
WILHELMINA INTERNATIONAL Inc                Contract Counterparties
WILLAMETTE VALLEY SEALCOATING               Contract Counterparties
WILLIAM NEE                                 Contract Counterparties
WILLIAMS COUNTY TREASURER                   Contract Counterparties
WILPORT LLC                                 Contract Counterparties
WINKLER COUNTY TAX ASSESSOR                 Contract Counterparties
WINNEBAGO COUNTY TREASURER                  Contract Counterparties
WINONA COUNTY TREASURER                     Contract Counterparties
WINTERSET WINDFALL LLC                      Contract Counterparties
WIPFLI LLP                                  Contract Counterparties
WIS International                           Contract Counterparties
WISCONSIN LIFT TRUCK CORPORATION            Contract Counterparties
WOOD COUNTY TREASURER                       Contract Counterparties
    Case 19-80064-TLS         Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                        Document     Page 54 of 80

WOODS SUPER MARKETS Inc                       Contract Counterparties
WORKFORCE INSIGHT LLC                         Contract Counterparties
WORKFORCE SAFETY & INSURANCE                  Contract Counterparties
WRIGHT COUNTY TREASURER                       Contract Counterparties
WY1 LLC                                       Contract Counterparties
WYNG Inc                                      Contract Counterparties
WYOMING GAME & FISH DEPARTMENT                Contract Counterparties
XEROX CORPORATION                             Contract Counterparties
YAKIMA COUNTY TREASURER                       Contract Counterparties
YAKIMA THEATRES Inc                           Contract Counterparties
YANG MING (AMERICA) CORPORATIO                Contract Counterparties
YELLOWSTONE COUNTY TREASURER                  Contract Counterparties
YOUNG BUCKS LANDSCAPING LLC                   Contract Counterparties
YRC                                           Contract Counterparties
YUMA COUNTY TREASURER                         Contract Counterparties
YUNKER INDUSTRIES Inc                         Contract Counterparties
Yusen Logistics (Americas) Inc                Contract Counterparties
ZABEST COMMERCIAL GROUP Inc                   Contract Counterparties
ZHANGUSA INVESTMENTS LLC                      Contract Counterparties
ZIXCORP                                       Contract Counterparties
ZURU LLC                                      Contract Counterparties
Utilities
Afton, Town of (WY)                           Utilities
Albion Water Department, NE                   Utilities
ALLIANT ENERGY                                Utilities
Ameren Illinois                               Utilities
American Electric Power                       Utilities
Ashwaubenon Water & Sewer Utility             Utilities
Atmos Energy                                  Utilities
Attica Utilities                              Utilities
Austin Utilities (MN)                         Utilities
Avista Utilities                              Utilities
Ballard W&S Improvement District              Utilities
Batesville Water & Gas Utility, IN            Utilities
Beatrice Board of Public Works NE             Utilities
Beaver City Corporation, UT                   Utilities
Beaver Dam Water Utility                      Utilities
Beloit Utilities                              Utilities
Belvidere Water and Sewer Department          Utilities
Benton PUD                                    Utilities
Benton Rural Electric                         Utilities
Big Muddy Co-Op                               Utilities
Black Hills Energy                            Utilities
Board of Public Works-Auburn,NE               Utilities
Boise City Utility Billing                    Utilities
Bridger Valley Electric Association           Utilities
Brigham City Corporation                      Utilities
Brillion Utility Commission, WI               Utilities
Broken Bow Municipal Utilities, NE            Utilities
Buena Vista Sanitation District               Utilities
     Case 19-80064-TLS            Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                            Document     Page 55 of 80

Burlington Municipal Waterworks,IA                Utilities
Carrollton Municipal Utilities                    Utilities
Cascade Natural Gas                               Utilities
Cavalier Municipal Utilities                      Utilities
CenterPoint Energy                                Utilities
CenterPoint Energy Minnegasco                     Utilities
CenterPoint Energy Services                       Utilities
Central Electric Cooperative, SD                  Utilities
Chariton Municipal Water Dept                     Utilities
Chelan County Public Utility District             Utilities
City of Aberdeen, SD                              Utilities
City of Abilene, KS                               Utilities
City of Adams, WI                                 Utilities
City of Ainsworth, NE                             Utilities
City of Albany, MO                                Utilities
City of Albert Lea, MN                            Utilities
City of Allegan, MI                               Utilities
City of Alliance, NE                              Utilities
City of Alpine, TX                                Utilities
City of Andrews, TX                               Utilities
City of Anthony, KS                               Utilities
City of Appleton, WI                              Utilities
City of Arcadia, WI                               Utilities
City of Audubon, IA                               Utilities
City of Belle Fourche, SD                         Utilities
City of Beloit, KS                                Utilities
City of Bend, OR                                  Utilities
City of Beulah, ND                                Utilities
City of Billings, MT                              Utilities
City of Blanding, UT                              Utilities
City of Bloomfield, IA                            Utilities
City of Bonners Ferry, ID                         Utilities
City of Bowman, ND                                Utilities
City of Brandenburg, KY                           Utilities
City of Buffalo, WY                               Utilities
City of Burlington, CO                            Utilities
City of Burlington, KS                            Utilities
City of Canadian, TX                              Utilities
City of Carrington, ND                            Utilities
City of Cherokee, IA                              Utilities
City of Clare, MI                                 Utilities
City of Clarinda, IA                              Utilities
City of Clarion, IA                               Utilities
City of Clay Center Public Utilities              Utilities
City of Clifton, TX                               Utilities
City of Clintonville, WI                          Utilities
City of Coeur d Alene, ID                         Utilities
City of Cokato, MN                                Utilities
City of Comanche, TX                              Utilities
City of Cresco, IA                                Utilities
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 56 of 80

City of Custer, SD                              Utilities
City of Dalhart, TX                             Utilities
City of Dillon, MT                              Utilities
City of Doniphan, MO                            Utilities
City of Douglas, WY                             Utilities
City of Dowagiac, MI                            Utilities
City of Dubuque, IA                             Utilities
CITY OF DULUTH COMFORTSYSTEMS                   Utilities
City of Dyersville, IA                          Utilities
City of Eau Claire, WI                          Utilities
City of El Dorado Springs, MO                   Utilities
City of Eldora, IA                              Utilities
City of Ely, NV                                 Utilities
City of Escanaba, MI                            Utilities
City of Estherville, IA                         Utilities
City of Fairmont, MN                            Utilities
City of Fergus Falls, MN                        Utilities
City of Fond Du Lac, WI                         Utilities
City of Forest City, IA                         Utilities
City of Fort Madison, IA                        Utilities
City of Gallatin, MO                            Utilities
City of Gladwin, MI                             Utilities
City of Glasgow, MT                             Utilities
City of Glenwood, MN                            Utilities
City of Gordon, NE                              Utilities
City of Gothenburg, NE                          Utilities
City of Grand Island, NE                        Utilities
City of Great Falls, MT                         Utilities
City of Green River, WY                         Utilities
City of Hampton, IA                             Utilities
City of Hardin, MT                              Utilities
City of Hart Utilities MI                       Utilities
City of Helena, MT                              Utilities
City of Holdrege, NE                            Utilities
City of Hot Springs, SD                         Utilities
City of Houghton, MI                            Utilities
City of Humboldt, IA                            Utilities
City of Hutchinson, MN                          Utilities
City of Ida Grove, IA                           Utilities
City of Idaho Falls, ID                         Utilities
City of Imlay, MI                               Utilities
City of Iron River Water Department             Utilities
City of Jacksboro, TX                           Utilities
City of Jefferson, IA                           Utilities
City of Kasson, MN                              Utilities
City of Kennewick, WA                           Utilities
City of Kermit, TX                              Utilities
City of Kiel                                    Utilities
City of Kimball, NE                             Utilities
City of Kingsford, MI                           Utilities
     Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                           Document     Page 57 of 80

City of Lacey, WA                                Utilities
City of Lander, WY                               Utilities
City of Larned, KS                               Utilities
City of Lewiston, ID                             Utilities
City of Libby, MT                                Utilities
City of Lisbon, ND                               Utilities
City of Litchfield, MN                           Utilities
City of Littlefield, TX                          Utilities
City of Logan, UT                                Utilities
City of Lovington, NM                            Utilities
City of Luverne, MN                              Utilities
City of Lyons, KS                                Utilities
City of Madison, SD                              Utilities
City of Mahnomen, MN                             Utilities
City of Manistique Utilities, MI                 Utilities
City of Mankato, MN                              Utilities
City of Marquette Utility Billing                Utilities
City of Mauston, WI                              Utilities
City of Mayville Utilites, WI                    Utilities
City of Mayville, ND                             Utilities
City of Memphis, MO                              Utilities
City of Mequon, WI                               Utilities
City of Milbank, SD                              Utilities
City of Missoula, MT                             Utilities
City of Mitchell, SD                             Utilities
City of Mobridge, SD                             Utilities
City of Monahans, TX                             Utilities
City of Monmouth Municipal Services, IL          Utilities
City of Monroe, WI                               Utilities
City of Morris, MN                               Utilities
City of Mount Ayr, IA                            Utilities
City of Mt. Carmel, IL                           Utilities
City of Nampa, ID                                Utilities
City of Neillsville, WI                          Utilities
City of New Hampton Utilities Dept               Utilities
City of New Town, ND                             Utilities
City of Newaygo                                  Utilities
City of Newcastle, WY                            Utilities
City of Norfolk,NE                               Utilities
City of Norton, KS                               Utilities
City of O Neill, NE                              Utilities
City of Oakes, ND                                Utilities
City of Oelwein, IA                              Utilities
City of Onalaska,WI                              Utilities
City of Onawa, IA                                Utilities
City of Orem, UT                                 Utilities
City of Orofino, ID                              Utilities
City of Oshkosh, WI                              Utilities
City of Paynesville, MN                          Utilities
City of Perham, MN                               Utilities
     Case 19-80064-TLS          Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 58 of 80

City of Perryton, TX                            Utilities
City of Phillipsburg, KS                        Utilities
City of Pipestone, MN                           Utilities
City of Plattsmouth, NE                         Utilities
City of Plentywood, MT                          Utilities
City of Port Washington, WI                     Utilities
City of Powell, WY                              Utilities
City of Presidio, TX                            Utilities
City of Prosser, WA                             Utilities
City of Pullman, WA                             Utilities
City of Quincy, WA                              Utilities
City of Red Oak, IA                             Utilities
City of Redding, CA                             Utilities
City of Redfield, SD                            Utilities
City of Rhinelander, WI                         Utilities
City of Rolla, ND                               Utilities
City of Roseau, MN                              Utilities
City of Roundup, MT                             Utilities
City of Rugby, ND                               Utilities
City of Russell, KS                             Utilities
City of Salem, OR                               Utilities
City of Salmon, ID                              Utilities
City of Savanna, IL                             Utilities
City of Scott City, KS                          Utilities
City of Seneca, KS                              Utilities
City of Seymour Utilities, TX                   Utilities
City of Shelby, MT                              Utilities
City of Sheldon, IA                             Utilities
City of Sioux City, IA                          Utilities
City of Sisseton, SD                            Utilities
City of Spokane, WA                             Utilities
City of St. Cloud, MN                           Utilities
City of St. Peter, MN                           Utilities
City of Standish, MI                            Utilities
City of Stanley, ND                             Utilities
City of Stanley, WI                             Utilities
City of Tecumseh, MI                            Utilities
City of Toledo, IA                              Utilities
City of Torrington, WY                          Utilities
City of Tulia, TX                               Utilities
City of Tuscola, IL                             Utilities
City of Twin Falls, ID                          Utilities
City of Two Harbors, MN                         Utilities
City of Ulysses, KS                             Utilities
City of Union Gap, WA                           Utilities
City of Valentine, NE                           Utilities
City of Wagner, SD                              Utilities
City of Walla Walla, WA                         Utilities
City of Warroad, MN                             Utilities
City of Waukon, IA                              Utilities
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                           Document     Page 59 of 80

City of Waupaca, WI                              Utilities
City of Wautoma - Water                          Utilities
City of Wayne, NE                                Utilities
City of Webster City, IA                         Utilities
City of Webster, SD                              Utilities
City of Wenatchee, WA                            Utilities
City of West Jordan, UT                          Utilities
City of Windom, MN                               Utilities
City of Winona, MN                               Utilities
City of Wolf Point, MT                           Utilities
City of Yakima, WA                               Utilities
City of Yuma, CO                                 Utilities
City Treasurer Madison, WI                       Utilities
Clark Electric Cooperative, WI                   Utilities
Cloverland Electric Co-Op/Dafter                 Utilities
Columbia Gas of Ohio                             Utilities
Columbus Water & Light, WI                       Utilities
Com Ed                                           Utilities
Constellation NewEnergy                          Utilities
Constellation NewEnergy-Gas Division LLC         Utilities
Consumers Energy                                 Utilities
Cottonwood Improvement District                  Utilities
Country Pride Cooperative, SD                    Utilities
Custer Gas Service                               Utilities
Darboy Joint Sanitary District,WI                Utilities
DELAVAN WATER & SEWER COMMISSION                 Utilities
Dell Rapids Utilities                            Utilities
Delta City, UT                                   Utilities
DePere Water Dept WI                             Utilities
Dept of Public Utilities, IN                     Utilities
Dept of Utilities City of Quincy IL              Utilities
Direct Energy                                    Utilities
Dixon Water Department (IL)                      Utilities
Dominion Energy                                  Utilities
Dominion Energy Ohio                             Utilities
DTE Energy                                       Utilities
Duke Energy                                      Utilities
Eagle River Light & Water Department,WI          Utilities
East Central Energy, MN                          Utilities
Emmetsburg Municipal Utilities                   Utilities
Empire District                                  Utilities
Energy West, MT                                  Utilities
Envision                                         Utilities
EUC-Water and Light, MN                          Utilities
Eugene Water & Electric Board (EWEB)             Utilities
Fairview Utilities Authority                     Utilities
Falls City Utility Dept                          Utilities
Farmers Union Oil Company                        Utilities
Flathead County Water Dist #1-Evergreen          Utilities
Flathead Electric Cooperative INC                Utilities
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 60 of 80

Fort Atkinson Water Department WI               Utilities
Fox Crossing Utilities                          Utilities
Freeborn-Mower Cooperative Services             Utilities
Glenwood Municipal Utilities, IA                Utilities
Grafton Water & Wastewater WI                   Utilities
Grand Water & Sewer Service Agency              Utilities
Granger-Hunter Improvement District             Utilities
Grant County Public Utility District            Utilities
Great Lakes Energy                              Utilities
Great Plains Natural Gas                        Utilities
Green Bay Water Utility                         Utilities
Green Mountain Energy                           Utilities
Greenfield Municipal Utilities                  Utilities
Harlan Municipal Utilities                      Utilities
Hutchinson Utilities Commission                 Utilities
Idaho Power                                     Utilities
Illinois American Water                         Utilities
Indiana Michigan Power                          Utilities
Intermountain Gas Company                       Utilities
Jacksonville Municipal Utilities,IL             Utilities
Janesville Water & Wastewater Utility           Utilities
Jo-Carroll Electric                             Utilities
Kansas City Power & Light Co.                   Utilities
Kansas Gas Service                              Utilities
Kenosha Water Utility                           Utilities
Kewaunee Water & Sewer Utility,WI               Utilities
Kimberly Water District                         Utilities
La Crosse Water Utility                         Utilities
Lakes Gas Co No. 31                             Utilities
Lakes Gas Co No. 46                             Utilities
Lancaster Water Dept, WI                        Utilities
Layton City Corporation                         Utilities
LEA County Electric Cooperative INC             Utilities
Leadville Sanitation District                   Utilities
Ledgeview Sanitary District #2                  Utilities
Lewistown Water & Sewer Department              Utilities
LG&E - Louisville Gas & Electric                Utilities
Liberty Utilities Midstates                     Utilities
Light and Power Commission                      Utilities
Lincoln Electric System                         Utilities
Lincoln Water System                            Utilities
Livingston Utility Dept, MT                     Utilities
LOUP Power District                             Utilities
Lower Valley Energy, Jackson, WY                Utilities
Madison Gas and Electric, WI                    Utilities
Manitowoc Public Utilities, WI                  Utilities
Marias River Electric Cooperative INC           Utilities
Marinette Water Utility                         Utilities
Marquette Board of Light & Power MI             Utilities
Marshall Municipal Utilities                    Utilities
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                           Document     Page 61 of 80

Marshfield Utilities, WI                         Utilities
Mason City Public Utilities, IA                  Utilities
Meade County KY-Rural Electric                   Utilities
Menasha Electric & Water Utilities               Utilities
Metropolitan Utilities District                  Utilities
Michigan Gas Utilities                           Utilities
Michigan-American Water Company                  Utilities
MidAmerican Energy Company                       Utilities
Midwest Energy INC                               Utilities
Midwest Natural Gas Inc                          Utilities
Minnesota Energy Resources                       Utilities
Minnesota Power                                  Utilities
Missaukee Sanitary Drain No. 2                   Utilities
Missoula Water, MT                               Utilities
Missouri Valley Water Department                 Utilities
Monona Water Utility                             Utilities
Montana-Dakota Utilities Co.                     Utilities
Monticello City, IL - Utility Services           Utilities
Moon Lake Electric Association INC               Utilities
Moose Lake Water & Light Commission              Utilities
Mora Municipal Utilities                         Utilities
Mountrail-Williams Electric Cooperative          Utilities
Mt. Carmel Public Utility Co.                    Utilities
Mt. Wheeler Power INC                            Utilities
Municipal Light and Water, NE                    Utilities
Municipal Utilities Dept, Watertown (SD)         Utilities
Municipal Utilities, Grafton ND                  Utilities
Murray City Corporation, UT                      Utilities
Navopache Electric Cooperative                   Utilities
Nebraska Public Power District                   Utilities
Neenah Water Utility                             Utilities
Nelsons Oil and Gas Inc                          Utilities
Nephi City Corporation                           Utilities
New Mexico Gas Company                           Utilities
New Prague Utilities Commission                  Utilities
Nicor Gas                                        Utilities
NIPSCO - Northern Indiana Public Serv Co         Utilities
Nob Hill Water Association                       Utilities
North Branch Water & Light                       Utilities
Northern Energy - Libby                          Utilities
Northern Plains Electric Cooperative             Utilities
NORTHERN STATES POWER COMPANY                    Utilities
NorthWestern Energy, MT                          Utilities
NW Natural                                       Utilities
Oconto Utility Commission, WI                    Utilities
OGALLALA WATER & SEWER DEPARTMENT                Utilities
Ogden City Utilities                             Utilities
Omaha Public Power District                      Utilities
Ontonagon Water Service                          Utilities
Ord Light & Water, NE                            Utilities
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                           Document     Page 62 of 80

Otter Tail Power Company                         Utilities
Ozark Border Electric Cooperative                Utilities
Pacific Gas & Electric                           Utilities
Pacific Power-Rocky Mountain Power               Utilities
Park Falls Water & Sewer Utility, WI             Utilities
Parke County R E M C                             Utilities
Parkville Water District, CO                     Utilities
Perry Water Works                                Utilities
Pierce Pepin Coop                                Utilities
Pioneer Electric Cooperative, KS                 Utilities
Portland General Electric (PGE)                  Utilities
Prairie Land Electric Coop INC                   Utilities
Princeton Public Utilities                       Utilities
PUBLIC SERVICE COMPANY OF COLORADO               Utilities
Public Utilities Commission - Aitkin             Utilities
Puget Sound Energy                               Utilities
R&T Water Supply                                 Utilities
Racine Water Utility, WI                         Utilities
Rapid City Finance Department                    Utilities
Reedsburg Utility Commission                     Utilities
Reliant Energy                                   Utilities
Rice Lake Utilities                              Utilities
River Falls Municipal Utilities, WI              Utilities
Riverdale City                                   Utilities
Rochester Public Utilities                       Utilities
Rothschild Utilities                             Utilities
Roughrider Electric Cooperative Inc              Utilities
Sandy City, UT                                   Utilities
Sangre De Cristo Electric Assoc. Inc             Utilities
Semco Energy Gas Company                         Utilities
Seymour Water & Sewer Utilities (WI)             Utilities
Sheboygan Water Utility, WI                      Utilities
Shelby Gas Association, MT                       Utilities
Sidney Water Department, MT                      Utilities
Sierra Propane                                   Utilities
Silver Lake Sanitary District, WI                Utilities
Sioux Falls Utilities                            Utilities
Sister Bay Water & Sewer Utility                 Utilities
Slope Electric Cooperative Inc                   Utilities
South Thermopolis Water & Sewer District         Utilities
Southern Iowa Electric Co-op                     Utilities
Spanish Fork City UT                             Utilities
Spire, St Louis                                  Utilities
Spokane County Environmental Services            Utilities
Spooner Municipal Utilities, WI                  Utilities
St. Croix Gas                                    Utilities
St. James Public Utility                         Utilities
Stevens Point Water Department                   Utilities
Sturgis Water Department                         Utilities
Suamico Sewer & Water Utility, WI                Utilities
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                          Document     Page 63 of 80

Suez Water Idaho                                Utilities
Summit Natural Gas of Missouri INC              Utilities
Superior Utilities, NE                          Utilities
Taylorsville-Bennion Improvement Dist           Utilities
Texas Gas Service                               Utilities
Tomahawk Municipal Utilities                    Utilities
Town of Buena Vista Water Dept, CO              Utilities
Town of Centerville, TN                         Utilities
Town of Demotte, IN                             Utilities
Town of Greybull, WY                            Utilities
Town of Mountain View, WY                       Utilities
Town of Rockville, IN                           Utilities
Town of Springerville, AZ                       Utilities
Town of Syracuse, IN                            Utilities
Town of Wheatland, WY                           Utilities
Tremont City Corporation, UT                    Utilities
Trenton Municipal Utilities, MO                 Utilities
TXU Energy                                      Utilities
United Prairie                                  Utilities
UPPCO-Upper Peninsula Power Co                  Utilities
Utilities Commission, WY                        Utilities
Valley City Public Works                        Utilities
Vectren Energy Delivery                         Utilities
Vera Water & Power                              Utilities
Village of Brooklyn, MI                         Utilities
Village of Dwight, IL                           Utilities
Village of Ellsworth, WI                        Utilities
Village of Howard Water & Sewer Dept            Utilities
Village of Kalkaska, MI                         Utilities
Village of L anse, MI                           Utilities
Village of Lake Hallie Public Works             Utilities
Village of Plover, WI                           Utilities
Village of Sussex, WI                           Utilities
Village of Winneconne, WI                       Utilities
Village of Woodsfield, OH                       Utilities
Vinton Municipal Utilities                      Utilities
Water & Light Department, MN                    Utilities
Water & Sewer Commission - Freeport, IL         Utilities
Water and Sewer Dept Village of Minerva         Utilities
Water Works & Lighting Comm (WW&LC)             Utilities
Watertown Water Dept                            Utilities
Wausau Water Works                              Utilities
WE Energies/Wisconsin Electric/Gas              Utilities
West Bend Water Utility                         Utilities
West Boise Sewer District                       Utilities
West Bonner Water and Sewer District            Utilities
WEST POINT LIGHT & WATER                        Utilities
West Texas Gas INC-Canadian                     Utilities
West Texas Gas INC-Kermit                       Utilities
Westar Energy/KPL                               Utilities
    Case 19-80064-TLS        Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                       Document     Page 64 of 80

Wheatland Electric Cooperative                Utilities
Whetstone Valley Electric Cooperative         Utilities
Winner Municipal Utilities                    Utilities
Winterset Municipal Utilities                 Utilities
Wisconsin Public Service                      Utilities
Worthington Public Utilities                  Utilities
WVC Utility Billing                           Utilities
Wyoming Gas                                   Utilities
XCEL Energy:Southwestern Public Service       Utilities
Professionals
A & G REALTY PARTNERS LLC                     Professionals
A T KEARNEY Inc                               Professionals
ADP Inc                                       Professionals
AFFINE Inc                                    Professionals
ALIX PARTNERS LLC                             Professionals
BANK OF AMERICA, NA                           Professionals
BRANDEMIX                                     Professionals
BRIDGEPARK ADVISORS LLC                       Professionals
BUXTON COMPANY Inc                            Professionals
CARDEN ASSOCIATES LLC                         Professionals
CASS INFORMATION SYSTEMS                      Professionals
CIOX HEALTH                                   Professionals
COGNIZANT TECHNOLOGY SOLUTIONS US Corporation Professionals
CONCEPT 52 LLC                                Professionals
CORE STRENGTHS MANAGEMENT CONSULTING LLC Professionals
Davis, Wright Tremaine, LLP                   Professionals
DELOITTE & TOUCHE LLP                         Professionals
Deloitte Tax LLP                              Professionals
ECONOMIC RESEARCH INSTITUTE                   Professionals
EGON ZEHNDER INTERNATIONAL Inc                Professionals
ELEMENT CREATIVE LLC                          Professionals
ERNST & YOUNG LLP                             Professionals
EXPERIS FINANCE US LLC                        Professionals
FIRST INSIGHT INC                             Professionals
GODFREY & KAHN S C                            Professionals
GREEN BAY CURLING CLUB INC                    Professionals
Hagens Berman                                 Professionals
HOULIHAN LOKEY CAPITAL Inc                    Professionals
IBM                                           Professionals
INTERNATIONAL FOUNDATION OF EMPLOYEE          Professionals
INTRALINKS INC                                Professionals
JAY HEMBY CONSULTING                          Professionals
JAYARAM LAW INC                               Professionals
JEROME KERN                                   Professionals
JUSTENOUGH SOFTWARE Inc                       Professionals
KLEHR HARRISON HARVEY BRANZBURG LLP           Professionals
KORN FERRY HAY GROUP Inc                      Professionals
KPMG LLP                                      Professionals
LIAZON CORPORATION                            Professionals
Littler Mendelson, PC                         Professionals
     Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                                            Document     Page 65 of 80

LP SOFTWARE Inc                                       Professionals
MERCER HEALTH & BENEFITS LLC                          Professionals
MERIDIAN KNOWLEDGE SOLUTIONS LLC                      Professionals
METZLER TIMM TRELEVEN SC                              Professionals
M-III PARTNERS LP                                     Professionals
MILLIMAN INC                                          Professionals
MORGAN LEWIS & BOCKIUS LLP                            Professionals
Moulton Bellingham, PC                                Professionals
NAVEX GLOBAL Inc                                      Professionals
NORTH DAKOTA DEPARTMENT OF AGRICULTURE                Professionals
NSA MEDIA GROUP Inc                                   Professionals
ONETOUCHPOINT CCI GREEN BAY                           Professionals
ORACLE AMERICA INC                                    Professionals
PANGBURN GROUP INC                                    Professionals
PDX INC                                               Professionals
PEOPLE FLUENT INC                                     Professionals
PETER G VANDENHOUTEN                                  Professionals
PRICEWATERHOUSECOOPERS LLP                            Professionals
PROACTIS                                              Professionals
PROTIVITI Inc                                         Professionals
RESOURCES GLOBAL PROFESSIONALS                        Professionals
RUDER WARE LLSC                                       Professionals
RUSSELL REYNOLDS ASSOCIATES                           Professionals
SPECIAL INTEREST GROUP FOR IIAS STANDARD              Professionals
STEVEN WINOGRAD                                       Professionals
SUMTOTAL SYSTEMS LLC                                  Professionals
SYNERCOMM INC                                         Professionals
TALX CORPORATION                                      Professionals
Tarter, Krinsky & Drogin, LLP                         Professionals
TENEO STRATEGY LLC                                    Professionals
TENZING CONSULTING LLC                                Professionals
TREST BENEFIT SOLUTIONS LLC                           Professionals
US POSTAL SERVICE                                     Professionals
VANGUARD GROUP Inc                                    Professionals
VPO SERVICES LLC                                      Professionals
Westman, Champlin & Koehler                           Professionals
WILLIAM NEE                                           Professionals
WIPFLI LLP                                            Professionals
WORKFORCE INSIGHT LLC                                 Professionals
Surety Bonds
Center for Medicare & Medicaid Services               Surety Bonds
City of Kenosha                                       Surety Bonds
City of Mt. Carmel, IL                                Surety Bonds
Colorado Department of Wildlife                       Surety Bonds
Montana Department of Fish, Wildlife & Parks          Surety Bonds
Nevada Department of Taxation                         Surety Bonds
Omaha Public Power District of Omaha, Nebraska        Surety Bonds
State of California and the Pharmacy Board Contingent Surety Bonds
State of Nebraska Game and Parks                      Surety Bonds
State of North Dakota                                 Surety Bonds
     Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34                  Desc Main
                                            Document     Page 66 of 80

State of South Dakota, Department of Game, Fish and PSurety Bonds
State of Utah, Department of Natural Resources DivisioSurety Bonds
State of Washington - Dept of Labor and Industries     Surety Bonds
State of Wisconsin, Secretary of State                 Surety Bonds
U.S. Customs & Border Protection                       Surety Bonds
WI Department of Financial Institutions - Notary Recor Surety Bonds
Wisconsin Secretary of State                           Surety Bonds
Issuers of Surety Bonds or LCs
Ace American Insurance                                 Issuers of Surety Bonds or LCs
ADTN International LTD                                 Issuers of Surety Bonds or LCs
CERTCO Inc                                             Issuers of Surety Bonds or LCs
CIT GROUP COMMERCIAL SERVICES INC                      Issuers of Surety Bonds or LCs
Fisher-Price Brands                                    Issuers of Surety Bonds or LCs
General Electric Credit Corporation                    Issuers of Surety Bonds or LCs
Intex Development Company                              Issuers of Surety Bonds or LCs
Liberty Mutual Insurance                               Issuers of Surety Bonds or LCs
NINTENDO OF AMERICA                                    Issuers of Surety Bonds or LCs
Sensio Inc                                             Issuers of Surety Bonds or LCs
SENTRY INSURANCE                                       Issuers of Surety Bonds or LCs
Supervalu Inc                                          Issuers of Surety Bonds or LCs
United States Fidelity & Guaranty                      Issuers of Surety Bonds or LCs
VF JEANSWEAR LP                                        Issuers of Surety Bonds or LCs
Indentured Trustees
Rabbi Trust                                            Indentured Trustees
Governmental, Taxing, and Regulatory Agencies
Ada County                                             Governmental, Taxing, and Regulatory agencies
Adair County                                           Governmental, Taxing, and Regulatory agencies
Adams City                                             Governmental, Taxing, and Regulatory agencies
Adams County                                           Governmental, Taxing, and Regulatory agencies
Aitkin County                                          Governmental, Taxing, and Regulatory agencies
AL Dept of Revenue                                     Governmental, Taxing, and Regulatory agencies
Allamakee County                                       Governmental, Taxing, and Regulatory agencies
ANDREWS COUNTY TAX OFFICE                              Governmental, Taxing, and Regulatory agencies
Andrews ISD Tax Collector                              Governmental, Taxing, and Regulatory agencies
Arcadia City                                           Governmental, Taxing, and Regulatory agencies
Arizona Department of Revenue                          Governmental, Taxing, and Regulatory agencies
Ashwaubenon Village                                    Governmental, Taxing, and Regulatory agencies
Audubon County                                         Governmental, Taxing, and Regulatory agencies
AZ Dept of Revenue                                     Governmental, Taxing, and Regulatory agencies
Bannock County                                         Governmental, Taxing, and Regulatory agencies
Barnes County                                          Governmental, Taxing, and Regulatory agencies
BAYLOR COUNTY APPRAISAL DISTRICT                       Governmental, Taxing, and Regulatory agencies
Beaver County                                          Governmental, Taxing, and Regulatory agencies
Beaverhead County                                      Governmental, Taxing, and Regulatory agencies
Benton                                                 Governmental, Taxing, and Regulatory agencies
Benton County                                          Governmental, Taxing, and Regulatory agencies
Big Horn County                                        Governmental, Taxing, and Regulatory agencies
Blue Earth County                                      Governmental, Taxing, and Regulatory agencies
BonnerCounty                                           Governmental, Taxing, and Regulatory agencies
Bonneville County                                      Governmental, Taxing, and Regulatory agencies
     Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                           Document     Page 67 of 80

Boone County                                     Governmental, Taxing, and Regulatory agencies
Bosque County Tax Collector                      Governmental, Taxing, and Regulatory agencies
Boundary County                                  Governmental, Taxing, and Regulatory agencies
Bowman                                           Governmental, Taxing, and Regulatory agencies
Box Butte County                                 Governmental, Taxing, and Regulatory agencies
Box Elder County                                 Governmental, Taxing, and Regulatory agencies
BREWSTER COUNTY TAX OFFICE                       Governmental, Taxing, and Regulatory agencies
Brooklyn Village                                 Governmental, Taxing, and Regulatory agencies
Brown County                                     Governmental, Taxing, and Regulatory agencies
Brule                                            Governmental, Taxing, and Regulatory agencies
Butte County                                     Governmental, Taxing, and Regulatory agencies
CA State Board of Equalization                   Governmental, Taxing, and Regulatory agencies
Cache County                                     Governmental, Taxing, and Regulatory agencies
California Department of Revenue                 Governmental, Taxing, and Regulatory agencies
Calumet County                                   Governmental, Taxing, and Regulatory agencies
Calumet Twp                                      Governmental, Taxing, and Regulatory agencies
Canadian ISD Tax Assessor Collector              Governmental, Taxing, and Regulatory agencies
Canyon County                                    Governmental, Taxing, and Regulatory agencies
Carbon County                                    Governmental, Taxing, and Regulatory agencies
Carlton                                          Governmental, Taxing, and Regulatory agencies
Carroll County                                   Governmental, Taxing, and Regulatory agencies
Carrollton Town                                  Governmental, Taxing, and Regulatory agencies
Cascade County                                   Governmental, Taxing, and Regulatory agencies
Cass County                                      Governmental, Taxing, and Regulatory agencies
Cedar County                                     Governmental, Taxing, and Regulatory agencies
Cerro Gordo County                               Governmental, Taxing, and Regulatory agencies
Chaffee County                                   Governmental, Taxing, and Regulatory agencies
Charles Mix                                      Governmental, Taxing, and Regulatory agencies
Chelan County                                    Governmental, Taxing, and Regulatory agencies
Cherokee County                                  Governmental, Taxing, and Regulatory agencies
Cherry County                                    Governmental, Taxing, and Regulatory agencies
Chickasaw County                                 Governmental, Taxing, and Regulatory agencies
Chippewa County                                  Governmental, Taxing, and Regulatory agencies
Chisago County                                   Governmental, Taxing, and Regulatory agencies
City of Abbotsford                               Governmental, Taxing, and Regulatory agencies
City of Albany, MO                               Governmental, Taxing, and Regulatory agencies
City of Appleton                                 Governmental, Taxing, and Regulatory agencies
CITY OF BEAVER DAM, WI                           Governmental, Taxing, and Regulatory agencies
CITY OF BRILLION, WI                             Governmental, Taxing, and Regulatory agencies
City of Clintonville, WI                         Governmental, Taxing, and Regulatory agencies
CITY OF COLUMBUS                                 Governmental, Taxing, and Regulatory agencies
City of Delavan, WI                              Governmental, Taxing, and Regulatory agencies
City of Escanaba, MI                             Governmental, Taxing, and Regulatory agencies
City of Fond Du Lac, WI                          Governmental, Taxing, and Regulatory agencies
City of Grand Island, NE                         Governmental, Taxing, and Regulatory agencies
CITY OF HART, MI                                 Governmental, Taxing, and Regulatory agencies
City of Houghton, MI                             Governmental, Taxing, and Regulatory agencies
City of Imlay, MI                                Governmental, Taxing, and Regulatory agencies
City of Ishpeming, MI                            Governmental, Taxing, and Regulatory agencies
CITY OF KEWAUNEE                                 Governmental, Taxing, and Regulatory agencies
     Case 19-80064-TLS            Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                             Document     Page 68 of 80

City of Kiel, WI                                   Governmental, Taxing, and Regulatory agencies
City of Lacey, WA                                  Governmental, Taxing, and Regulatory agencies
City of Lake Mills                                 Governmental, Taxing, and Regulatory agencies
CITY OF LINCOLN, NE                                Governmental, Taxing, and Regulatory agencies
City of Madison, SD                                Governmental, Taxing, and Regulatory agencies
CITY OF MANISTIQUE                                 Governmental, Taxing, and Regulatory agencies
City of Manitowoc, WI                              Governmental, Taxing, and Regulatory agencies
City of Mauston, WI                                Governmental, Taxing, and Regulatory agencies
City of Mayville, ND                               Governmental, Taxing, and Regulatory agencies
City of Monroe, WI                                 Governmental, Taxing, and Regulatory agencies
CITY OF NEILLSVILLE                                Governmental, Taxing, and Regulatory agencies
CITY OF OCONTO, WI                                 Governmental, Taxing, and Regulatory agencies
City of Onalaska,WI                                Governmental, Taxing, and Regulatory agencies
City of Oshkosh, WI                                Governmental, Taxing, and Regulatory agencies
City of Port Washington, WI                        Governmental, Taxing, and Regulatory agencies
City of Rhinelander, WI                            Governmental, Taxing, and Regulatory agencies
CITY OF RICE LAKE, WI                              Governmental, Taxing, and Regulatory agencies
CITY OF SEYMOUR, WI                                Governmental, Taxing, and Regulatory agencies
City of Standish, MI                               Governmental, Taxing, and Regulatory agencies
CITY OF STEVENS POINT                              Governmental, Taxing, and Regulatory agencies
CITY OF TOMAHAWK                                   Governmental, Taxing, and Regulatory agencies
City of Whitefish, MT                              Governmental, Taxing, and Regulatory agencies
CITY OF WISCONSIN RAPIDS, WI                       Governmental, Taxing, and Regulatory agencies
Clark County                                       Governmental, Taxing, and Regulatory agencies
Clay County                                        Governmental, Taxing, and Regulatory agencies
Clearwater County                                  Governmental, Taxing, and Regulatory agencies
CO Dept of Revenue                                 Governmental, Taxing, and Regulatory agencies
Codington County                                   Governmental, Taxing, and Regulatory agencies
Coffey County                                      Governmental, Taxing, and Regulatory agencies
Columbia county                                    Governmental, Taxing, and Regulatory agencies
Columbia Township                                  Governmental, Taxing, and Regulatory agencies
Comanche County Tax Collector                      Governmental, Taxing, and Regulatory agencies
Converse County                                    Governmental, Taxing, and Regulatory agencies
Cottonwood County                                  Governmental, Taxing, and Regulatory agencies
Cotulla ISD                                        Governmental, Taxing, and Regulatory agencies
Crittenden County                                  Governmental, Taxing, and Regulatory agencies
Cuming County                                      Governmental, Taxing, and Regulatory agencies
Custer County                                      Governmental, Taxing, and Regulatory agencies
Dallam County Appraisal District Tax Collector     Governmental, Taxing, and Regulatory agencies
Dallam County Tax Collector                        Governmental, Taxing, and Regulatory agencies
Dallas County                                      Governmental, Taxing, and Regulatory agencies
Dane County                                        Governmental, Taxing, and Regulatory agencies
Daviess County                                     Governmental, Taxing, and Regulatory agencies
Davis County                                       Governmental, Taxing, and Regulatory agencies
Davison County                                     Governmental, Taxing, and Regulatory agencies
Dawson County                                      Governmental, Taxing, and Regulatory agencies
Day                                                Governmental, Taxing, and Regulatory agencies
Delaware Secretary of State                        Governmental, Taxing, and Regulatory agencies
Deschutes County                                   Governmental, Taxing, and Regulatory agencies
Dickey County                                      Governmental, Taxing, and Regulatory agencies
     Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                           Document     Page 69 of 80

DODGE COUNTY                                     Governmental, Taxing, and Regulatory agencies
Door County                                      Governmental, Taxing, and Regulatory agencies
Douglas County                                   Governmental, Taxing, and Regulatory agencies
Dowagiac City                                    Governmental, Taxing, and Regulatory agencies
Dubuque County                                   Governmental, Taxing, and Regulatory agencies
Eagle River City                                 Governmental, Taxing, and Regulatory agencies
Eau Claire County                                Governmental, Taxing, and Regulatory agencies
El Dorado Springs City                           Governmental, Taxing, and Regulatory agencies
Ellsworth Village                                Governmental, Taxing, and Regulatory agencies
Fall River County                                Governmental, Taxing, and Regulatory agencies
Fayette County                                   Governmental, Taxing, and Regulatory agencies
Fergus County                                    Governmental, Taxing, and Regulatory agencies
Flathead County                                  Governmental, Taxing, and Regulatory agencies
FOND DU LAC COUNTY CLERK                         Governmental, Taxing, and Regulatory agencies
Fort Atkinson City                               Governmental, Taxing, and Regulatory agencies
Foster County                                    Governmental, Taxing, and Regulatory agencies
Fountain County                                  Governmental, Taxing, and Regulatory agencies
Franklin County                                  Governmental, Taxing, and Regulatory agencies
Freeborn County                                  Governmental, Taxing, and Regulatory agencies
Fremont County                                   Governmental, Taxing, and Regulatory agencies
Gage County                                      Governmental, Taxing, and Regulatory agencies
Gentry County                                    Governmental, Taxing, and Regulatory agencies
Goshen County                                    Governmental, Taxing, and Regulatory agencies
Grafton Village                                  Governmental, Taxing, and Regulatory agencies
Grand County                                     Governmental, Taxing, and Regulatory agencies
Grant County                                     Governmental, Taxing, and Regulatory agencies
Green County                                     Governmental, Taxing, and Regulatory agencies
Greene County                                    Governmental, Taxing, and Regulatory agencies
Grundy County                                    Governmental, Taxing, and Regulatory agencies
Hall County                                      Governmental, Taxing, and Regulatory agencies
Hamilton County                                  Governmental, Taxing, and Regulatory agencies
Hamstra Builders                                 Governmental, Taxing, and Regulatory agencies
Hardin County                                    Governmental, Taxing, and Regulatory agencies
Harper County                                    Governmental, Taxing, and Regulatory agencies
Harrison County                                  Governmental, Taxing, and Regulatory agencies
Hemphill County Tax Collector                    Governmental, Taxing, and Regulatory agencies
Holt County                                      Governmental, Taxing, and Regulatory agencies
HOT SPRINGS COUNTY                               Governmental, Taxing, and Regulatory agencies
Howard County                                    Governmental, Taxing, and Regulatory agencies
ID State Tax Commision                           Governmental, Taxing, and Regulatory agencies
Ida County                                       Governmental, Taxing, and Regulatory agencies
IL DEPARTMENT OF REVENUE                         Governmental, Taxing, and Regulatory agencies
IN Dept of Revenue                               Governmental, Taxing, and Regulatory agencies
IOWA DEPARTMENT OF REVENUE                       Governmental, Taxing, and Regulatory agencies
Iron River City                                  Governmental, Taxing, and Regulatory agencies
IRS Department of Treasury                       Governmental, Taxing, and Regulatory agencies
JACK COUNTY APPRAISAL DISTRICT                   Governmental, Taxing, and Regulatory agencies
Jack County Tax Assessor Collector               Governmental, Taxing, and Regulatory agencies
Jackson County                                   Governmental, Taxing, and Regulatory agencies
Jasper County                                    Governmental, Taxing, and Regulatory agencies
    Case 19-80064-TLS       Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                      Document     Page 70 of 80

Jefferson County                            Governmental, Taxing, and Regulatory agencies
Johnson County                              Governmental, Taxing, and Regulatory agencies
Juab County                                 Governmental, Taxing, and Regulatory agencies
Juneau County                               Governmental, Taxing, and Regulatory agencies
Kalkaska Township                           Governmental, Taxing, and Regulatory agencies
Kalkaska Village                            Governmental, Taxing, and Regulatory agencies
Kanabec County                              Governmental, Taxing, and Regulatory agencies
Keith County                                Governmental, Taxing, and Regulatory agencies
Kenosha City                                Governmental, Taxing, and Regulatory agencies
KEWAUNEE County                             Governmental, Taxing, and Regulatory agencies
Kimball County                              Governmental, Taxing, and Regulatory agencies
Kimberly Village                            Governmental, Taxing, and Regulatory agencies
Kit Carson County                           Governmental, Taxing, and Regulatory agencies
Kootenai County                             Governmental, Taxing, and Regulatory agencies
Kosciusko County                            Governmental, Taxing, and Regulatory agencies
KS Dept of Revenue                          Governmental, Taxing, and Regulatory agencies
KY State Treasurer                          Governmental, Taxing, and Regulatory agencies
La Crosse City                              Governmental, Taxing, and Regulatory agencies
Lacrosse County                             Governmental, Taxing, and Regulatory agencies
Lake                                        Governmental, Taxing, and Regulatory agencies
Lake County                                 Governmental, Taxing, and Regulatory agencies
Lake Hallie Village                         Governmental, Taxing, and Regulatory agencies
Lake Township                               Governmental, Taxing, and Regulatory agencies
LAMB COUNTY APPRAISAL DISTRICT              Governmental, Taxing, and Regulatory agencies
Lancaster City                              Governmental, Taxing, and Regulatory agencies
Lancaster County                            Governmental, Taxing, and Regulatory agencies
Lane County                                 Governmental, Taxing, and Regulatory agencies
Lanse Township                              Governmental, Taxing, and Regulatory agencies
LaSalle County Collector                    Governmental, Taxing, and Regulatory agencies
Le Suer County                              Governmental, Taxing, and Regulatory agencies
Lee County                                  Governmental, Taxing, and Regulatory agencies
Lee No District County                      Governmental, Taxing, and Regulatory agencies
Lemhi                                       Governmental, Taxing, and Regulatory agencies
Lewis and Clark County                      Governmental, Taxing, and Regulatory agencies
Lincoln County                              Governmental, Taxing, and Regulatory agencies
Livingston County                           Governmental, Taxing, and Regulatory agencies
Lucas County                                Governmental, Taxing, and Regulatory agencies
Lyon County                                 Governmental, Taxing, and Regulatory agencies
Madison County                              Governmental, Taxing, and Regulatory agencies
Mahnomem County                             Governmental, Taxing, and Regulatory agencies
Major County                                Governmental, Taxing, and Regulatory agencies
Manitowoc County                            Governmental, Taxing, and Regulatory agencies
Marathon County                             Governmental, Taxing, and Regulatory agencies
Marinette County                            Governmental, Taxing, and Regulatory agencies
Marion City                                 Governmental, Taxing, and Regulatory agencies
Marion County                               Governmental, Taxing, and Regulatory agencies
Marquette City                              Governmental, Taxing, and Regulatory agencies
Marshfield City                             Governmental, Taxing, and Regulatory agencies
Martin County                               Governmental, Taxing, and Regulatory agencies
Mattress Recycling Council                  Governmental, Taxing, and Regulatory agencies
    Case 19-80064-TLS          Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                         Document     Page 71 of 80

McLeod County                                  Governmental, Taxing, and Regulatory agencies
MD Dept of Revenue                             Governmental, Taxing, and Regulatory agencies
Meade County                                   Governmental, Taxing, and Regulatory agencies
Menasha City                                   Governmental, Taxing, and Regulatory agencies
Mercer County                                  Governmental, Taxing, and Regulatory agencies
Michigan Department of Treasury                Governmental, Taxing, and Regulatory agencies
Millard County                                 Governmental, Taxing, and Regulatory agencies
Minnehaha                                      Governmental, Taxing, and Regulatory agencies
Minnehaha County                               Governmental, Taxing, and Regulatory agencies
Minnesota Department of Revenue                Governmental, Taxing, and Regulatory agencies
Missoula County                                Governmental, Taxing, and Regulatory agencies
MISSOURI DEPARTMENT OF REVENUE                 Governmental, Taxing, and Regulatory agencies
Monona City                                    Governmental, Taxing, and Regulatory agencies
Monona County                                  Governmental, Taxing, and Regulatory agencies
Monroe County                                  Governmental, Taxing, and Regulatory agencies
Montgomery County                              Governmental, Taxing, and Regulatory agencies
Morgan County                                  Governmental, Taxing, and Regulatory agencies
Mountrail County                               Governmental, Taxing, and Regulatory agencies
Mower County                                   Governmental, Taxing, and Regulatory agencies
Munising Township                              Governmental, Taxing, and Regulatory agencies
Musselshell County                             Governmental, Taxing, and Regulatory agencies
Nampa & Meridian Irrigation                    Governmental, Taxing, and Regulatory agencies
Nampa Meridian                                 Governmental, Taxing, and Regulatory agencies
ND Office of State Tax Commissioner            Governmental, Taxing, and Regulatory agencies
NE Dept of Revenue                             Governmental, Taxing, and Regulatory agencies
Nebraska Department of Environmental Quality   Governmental, Taxing, and Regulatory agencies
Neenah City                                    Governmental, Taxing, and Regulatory agencies
Nemaha County                                  Governmental, Taxing, and Regulatory agencies
Nevada Department of Revenue                   Governmental, Taxing, and Regulatory agencies
Nez Perce County                               Governmental, Taxing, and Regulatory agencies
Nicollet County                                Governmental, Taxing, and Regulatory agencies
NM Taxation & Revenue Dept                     Governmental, Taxing, and Regulatory agencies
Nobles County                                  Governmental, Taxing, and Regulatory agencies
Norton County                                  Governmental, Taxing, and Regulatory agencies
Nuckolls County                                Governmental, Taxing, and Regulatory agencies
NV Dept of Taxation                            Governmental, Taxing, and Regulatory agencies
O'Brien County                                 Governmental, Taxing, and Regulatory agencies
Ochiltree County Appraisal District            Governmental, Taxing, and Regulatory agencies
Oconto County                                  Governmental, Taxing, and Regulatory agencies
OH Business Gateway                            Governmental, Taxing, and Regulatory agencies
Ohio Tax Commission                            Governmental, Taxing, and Regulatory agencies
Oklahoma Tax Commission                        Governmental, Taxing, and Regulatory agencies
Olmsted County                                 Governmental, Taxing, and Regulatory agencies
ONTONAGON TOWNSHIP                             Governmental, Taxing, and Regulatory agencies
Ontonagon village                              Governmental, Taxing, and Regulatory agencies
Oregon Department of Revenue                   Governmental, Taxing, and Regulatory agencies
Otter Tail County                              Governmental, Taxing, and Regulatory agencies
Outagamie County                               Governmental, Taxing, and Regulatory agencies
Ozaukee County                                 Governmental, Taxing, and Regulatory agencies
Page                                           Governmental, Taxing, and Regulatory agencies
    Case 19-80064-TLS           Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                          Document     Page 72 of 80

Palo Alto                                       Governmental, Taxing, and Regulatory agencies
Park County                                     Governmental, Taxing, and Regulatory agencies
Park Falls City                                 Governmental, Taxing, and Regulatory agencies
Parke County                                    Governmental, Taxing, and Regulatory agencies
Pawnee County                                   Governmental, Taxing, and Regulatory agencies
PCA Products Stewardship. Inc                   Governmental, Taxing, and Regulatory agencies
Pennington County                               Governmental, Taxing, and Regulatory agencies
Phelps County                                   Governmental, Taxing, and Regulatory agencies
Piatt County                                    Governmental, Taxing, and Regulatory agencies
Pierce County, WI                               Governmental, Taxing, and Regulatory agencies
Pioneer Irrigation District                     Governmental, Taxing, and Regulatory agencies
Pipestone County                                Governmental, Taxing, and Regulatory agencies
Platte County                                   Governmental, Taxing, and Regulatory agencies
Polk County                                     Governmental, Taxing, and Regulatory agencies
Pope County                                     Governmental, Taxing, and Regulatory agencies
Portage County                                  Governmental, Taxing, and Regulatory agencies
Presidio County Tax Collector                   Governmental, Taxing, and Regulatory agencies
Price County                                    Governmental, Taxing, and Regulatory agencies
Racine City                                     Governmental, Taxing, and Regulatory agencies
Ransom County                                   Governmental, Taxing, and Regulatory agencies
Reedsburg City                                  Governmental, Taxing, and Regulatory agencies
RI Dept of Revenue                              Governmental, Taxing, and Regulatory agencies
RI DIVISION OF TAXATION                         Governmental, Taxing, and Regulatory agencies
Rice County                                     Governmental, Taxing, and Regulatory agencies
Richardson County                               Governmental, Taxing, and Regulatory agencies
Richland County                                 Governmental, Taxing, and Regulatory agencies
Ringgold County                                 Governmental, Taxing, and Regulatory agencies
Ripley County                                   Governmental, Taxing, and Regulatory agencies
Roberts County                                  Governmental, Taxing, and Regulatory agencies
Rock County                                     Governmental, Taxing, and Regulatory agencies
Rolette County                                  Governmental, Taxing, and Regulatory agencies
Roosevelt County                                Governmental, Taxing, and Regulatory agencies
Roseau                                          Governmental, Taxing, and Regulatory agencies
Roseau County                                   Governmental, Taxing, and Regulatory agencies
Rothschild Village                              Governmental, Taxing, and Regulatory agencies
Saline County                                   Governmental, Taxing, and Regulatory agencies
Salt Lake County                                Governmental, Taxing, and Regulatory agencies
San Juan County                                 Governmental, Taxing, and Regulatory agencies
Sarpy County                                    Governmental, Taxing, and Regulatory agencies
Sauk County                                     Governmental, Taxing, and Regulatory agencies
Scotland County                                 Governmental, Taxing, and Regulatory agencies
Scott County                                    Governmental, Taxing, and Regulatory agencies
SD Dept of Revenue                              Governmental, Taxing, and Regulatory agencies
Shasta County                                   Governmental, Taxing, and Regulatory agencies
Sheboygan City                                  Governmental, Taxing, and Regulatory agencies
Sheboygan County                                Governmental, Taxing, and Regulatory agencies
Shelby County                                   Governmental, Taxing, and Regulatory agencies
Sherburne County                                Governmental, Taxing, and Regulatory agencies
Sheridan County                                 Governmental, Taxing, and Regulatory agencies
Spink County                                    Governmental, Taxing, and Regulatory agencies
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34                 Desc Main
                                           Document     Page 73 of 80

Spokane County                                       Governmental, Taxing, and Regulatory agencies
Spooner City                                         Governmental, Taxing, and Regulatory agencies
St Croix County                                      Governmental, Taxing, and Regulatory agencies
St. Louis County                                     Governmental, Taxing, and Regulatory agencies
Stanley City                                         Governmental, Taxing, and Regulatory agencies
State of Michigan Department of Environmental Qualit Governmental, Taxing, and Regulatory agencies
Stearns County                                       Governmental, Taxing, and Regulatory agencies
Stephenson County                                    Governmental, Taxing, and Regulatory agencies
Sussex Village                                       Governmental, Taxing, and Regulatory agencies
Sweetwater County                                    Governmental, Taxing, and Regulatory agencies
Swisher County Appraisal District Tax Collector      Governmental, Taxing, and Regulatory agencies
Swisher County Tax Collector                         Governmental, Taxing, and Regulatory agencies
Tama County                                          Governmental, Taxing, and Regulatory agencies
Texas Comptroller                                    Governmental, Taxing, and Regulatory agencies
Texas Comptrollers Office                            Governmental, Taxing, and Regulatory agencies
Thurston County                                      Governmental, Taxing, and Regulatory agencies
TN Dept of Revenue                                   Governmental, Taxing, and Regulatory agencies
Toole County                                         Governmental, Taxing, and Regulatory agencies
TOWN OF BUCHANAN, WI                                 Governmental, Taxing, and Regulatory agencies
TRAILL COUNTY TREASURER - HILLSBORO, ND              Governmental, Taxing, and Regulatory agencies
Trempealeau County                                   Governmental, Taxing, and Regulatory agencies
Tripp County                                         Governmental, Taxing, and Regulatory agencies
Twin Falls County                                    Governmental, Taxing, and Regulatory agencies
TX State Controller                                  Governmental, Taxing, and Regulatory agencies
Uinta County                                         Governmental, Taxing, and Regulatory agencies
Uintah County                                        Governmental, Taxing, and Regulatory agencies
UT State Tax Commissioner                            Governmental, Taxing, and Regulatory agencies
Utah County                                          Governmental, Taxing, and Regulatory agencies
Valley County                                        Governmental, Taxing, and Regulatory agencies
Vilas County                                         Governmental, Taxing, and Regulatory agencies
VILLAGE OF BROOKLYN                                  Governmental, Taxing, and Regulatory agencies
Village of Howard                                    Governmental, Taxing, and Regulatory agencies
Village of Winneconne                                Governmental, Taxing, and Regulatory agencies
WA Dept of Revenue                                   Governmental, Taxing, and Regulatory agencies
Wabash County                                        Governmental, Taxing, and Regulatory agencies
Walla Walla County                                   Governmental, Taxing, and Regulatory agencies
Walworth County                                      Governmental, Taxing, and Regulatory agencies
WARD COUNTY TAX COLLECTOR                            Governmental, Taxing, and Regulatory agencies
Warren County                                        Governmental, Taxing, and Regulatory agencies
Washakie County                                      Governmental, Taxing, and Regulatory agencies
Washington County                                    Governmental, Taxing, and Regulatory agencies
Watertown City                                       Governmental, Taxing, and Regulatory agencies
Watonwan County                                      Governmental, Taxing, and Regulatory agencies
Waupaca County                                       Governmental, Taxing, and Regulatory agencies
Wausau City                                          Governmental, Taxing, and Regulatory agencies
Waushara County                                      Governmental, Taxing, and Regulatory agencies
Wautoma Township                                     Governmental, Taxing, and Regulatory agencies
Wayne County                                         Governmental, Taxing, and Regulatory agencies
Weber County                                         Governmental, Taxing, and Regulatory agencies
West Bend City                                       Governmental, Taxing, and Regulatory agencies
    Case 19-80064-TLS           Doc 151     Filed 01/24/19 Entered 01/24/19 21:58:34             Desc Main
                                           Document     Page 74 of 80

Weston County                                    Governmental, Taxing, and Regulatory agencies
Whiehall Towwnship                               Governmental, Taxing, and Regulatory agencies
White County Treasurer                           Governmental, Taxing, and Regulatory agencies
Whitman County                                   Governmental, Taxing, and Regulatory agencies
WI Dept of Revenue                               Governmental, Taxing, and Regulatory agencies
Williams County                                  Governmental, Taxing, and Regulatory agencies
Winkler County                                   Governmental, Taxing, and Regulatory agencies
Winnebago County                                 Governmental, Taxing, and Regulatory agencies
Winneconne Village                               Governmental, Taxing, and Regulatory agencies
Winona County                                    Governmental, Taxing, and Regulatory agencies
Wisconsin Department of Natural Resources        Governmental, Taxing, and Regulatory agencies
Wood County                                      Governmental, Taxing, and Regulatory agencies
Wright County                                    Governmental, Taxing, and Regulatory agencies
WYOMING DEPARTMENT OF REVENUE                    Governmental, Taxing, and Regulatory agencies
Yakima County                                    Governmental, Taxing, and Regulatory agencies
Yavapai County                                   Governmental, Taxing, and Regulatory agencies
Yellowstone County                               Governmental, Taxing, and Regulatory agencies
Yuma County, CO                                  Governmental, Taxing, and Regulatory agencies
US Trustee's Office
Carol Rushing                                    US Trustee's Office
Daniel J. Casamatta                              US Trustee's Office
Jerry L. Jensen                                  US Trustee's Office
Susan Bylinski                                   US Trustee's Office
District Of Nebraska Bankrupcty Court Judges
Shon Hastings                                    District Of Nebraska Bankrupcty Court Judges
Thomas L. Saladino                               District Of Nebraska Bankrupcty Court Judges
Case 19-80064-TLS   Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34   Desc Main
                              Document     Page 75 of 80


                                      Annex 3

                          Details of Relationship Check
Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34        Desc Main
                                Document     Page 76 of 80


                Houlihan Lokey Corporate Finance - Active Engagements

IBM Corporation                                  Wells Fargo Bank, National Association
Impact Lab
The Hilsinger Company, Inc.


                Houlihan Lokey Corporate Finance –Closed Engagements

Accenture LLP                                    Impact Innovations Group
AECOM                                            Impact Lab (Italy)
American Greetings Corporation                   IMS Health Inc.
Answers Holdings, Inc                            Integra Telecom, Inc.
Apex Companies                                   JPMorgan Chase Bank, N.A.
Barcodes LLC                                     Kronos Products, Inc.
Batteries Plus LLC                               Level 3 Communications, LLC
Black Hawk Energy Services                       McKesson Corporation
Black Hawk Industrial Distribution, Inc.         MidAmerica Energy Holdings Co.
Blue Cross Blue Shield Association               Mirror Controls International
CIT Group, Inc.                                  Network Two Communications
Citrix Systems, Inc.                             OfficeMax, Inc.
Day Runner Inc.                                  Omaha World Herald Company
Deloitte & Touche LLP                            Otter Tail Corporation
Discover Financial Services                      Perkins Paper, Inc.
DMI Industries, Inc.                             Perrigo Company
Ebix Inc.                                        Pharmavite Corporation
Emerald Performance Materials                    PitneyBowes Government Solutions, Inc.
Floral Plant Growers, LLC.                       PRGX Global, Inc.
FMH Corporation                                  Protection One, Inc.
ForeSee Results, Inc.                            Ring International Holding AG
Genco Shipping & Trading Limited                 Rug Doctor, LLC
General Electric                                 Sentinel Capital Partners
H.I.G. Capital Management, Inc.                  Sirius Computer Solutions
Hilco Global                                     Source Interlink Companies, Inc.
Houlihan Lokey, Inc.                             The Hershey Company
HSBC Holdings plc                                Ultimate Communications, Inc.
Hunter & Associates Management Services,         Wells Fargo Bank, National Association
Inc.                                             WinCo Foods, Inc.Houlihan Lokey
Impact Confections


                    Financial Advisory Services – Active Engagements
AES Juniper Point Holdings, LLC                 Bowman Consulting Group
Aon plc                                         Builders First Source, Inc.
ARAMARK Corporation                             Carrington Company Inc.
Argo Al LLC                                     CIOX Health
Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34       Desc Main
                                Document     Page 77 of 80


CoStar Group, Inc.                             IMS Health Inc.
Cottonwood Residential, Inc.                   JPMorgan Chase Bank, N.A.
CSC Computer Sciences UK Holdings              Kirkland & Ellis LLP
Limited                                        KPMG LLP
Dykema Gossett P.L.L.C                         Lexmark International, Inc.
Eastman Kodak Company                          Omnicell, Inc.
Elite Comfort Solutions                        OpenText Corporation
Envision Healthcare Corporation                Perkins Coie, LLP
Extreme Networks, Inc.                         Ring Container Technologies Corp.
Gateway Industrial Properties                  Sentinel Energy Services Inc.
General Electric                               Serta Simmons Bedding LLC
Google Inc.                                    Southwire Company
Great Plains Natural Gas Company               The Home Depot, Inc.
H.I.G. Capital Management, Inc.                Walker Surgical Center LLC
Hilco Global                                   Waupaca Foundry, Inc.
Houlihan Lokey, Inc.                           Wells Fargo Bank, National Association
HS Group (Hong Kong) Limited                   Wilkie Farr & Gallagher LLP
Hub Group, Inc.


           Houlihan Lokey Financial Advisory Services – Closed Engagements

Abbey Company                                  Bluestem Group, Inc.
Accenture LLP                                  BMO Harris Bank N.A.
ACCESS Co., Ltd.                               Bowman Consulting Group
Ace Hardware Corporation                       Builders First Source, Inc.
Adobe, Inc.                                    C&K Industrial Services, Inc.
Albertsons Companies LLC                       C&K market, Inc.
Alcon Laboratories, Inc.                       Capital One
Amazon.com, Inc.                               CareWorksComp
Amazon.com., Inc.                              Carlton Fields Jorden Burt
American Greetings Corporation                 Carlton Forge Works
Answers Corporation                            Ceridian Corporation
Aon Plc                                        CHI Overhead Doors Inc.
ARAMARK Corporation                            CIOX Health
Arby's Restaurant Group, Inc.                  Cisco Systems, Inc.
Arby's Restaurant Group, Inc.                  CIT Group, Inc.
Arch Global Precision, LLC                     CNL Financial Group, Inc.
AT&T Inc.                                      Commerce Technologies, LLC
ATEB, Inc.                                     Computer Associates International, Inc.
Axway, Inc.                                    Computer Sciences Corporation / CSC
Bank of America, N.A.                          Deutschland Solutions Gmbh
Bank of Jackson County                         Con-Way, Inc
Beazer Homes USA, Inc.                         CoStar Group, Inc.
Blue Cross Blue Shield Association             CSC Computer Sciences UK Holdings
Blue Rhino Corporation                         Limited
Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34     Desc Main
                                Document     Page 78 of 80


Davis Wright Tremaine LLP                      Internal Revenue Service
Day International Group, Inc.                  JDA Software Group, Inc.
Day Pitney, LLP                                JPMorgan Chaswe Bank, N.A.
Day Runner Inc.                                Keurig Green Mountain, Inc.
Deere & Company                                Kimberly-Clark Corporation
Dematic Corp.                                  Kimco Realty Corporation
Domino's Pizza inc.                            Kirkland & Ellis LLP
DTS, Inc.                                      KPMG LLP
Dykema Gossett P.L.L.C.                        Kronos, Inc.
Electro Scientific Industries                  Lee County Electric Coop
Elite Compression Services, LLC                Level 3 Communications, LLC
E'lite Eyewear Holding, inc.                   Levi Strauss & Company
EMC Corporation                                Lewis Clark Recycling and Disposal, LLC
Emerald Performance Materials LLC              Lexmark International, Inc.
Enesco Group, Inc.                             Liberty Electric Power, LLC
Enterprise Holdings, Inc.                      Littler Mendelson P.C.
Envision Healthcare Corporation                Marchon Eyewear, Inc.
Envision Peripherals, Inc.                     Marquette General Health System
Essilor of America, Inc.                       Mars Petcare
F. Schumaker & Company                         McMaster-Carr Supply Co., Inc.
FedEx Corporation                              Metlife, Inc.
First Advantage Corporation                    Micro Focus Incorporated
First American Financial Corporation           Microsoft Great Plains Software, Inc.
First Data Corporation                         MicroStrategy, Inc.
Forsythe Technology, Inc.                      MidAmerican Energy Holdings Co.
Fremont Group, L.L.C                           Moble Mini, Inc.
Fremont Realty Capital, L.P.                   Monster Worldwide, Inc.
Fujitsu Transaction Solutions, Inc.            Morgan Lewis & Bockius LLP
Gannett Company, Inc.                          Muzak, LLC
Gateway, Inc.                                  Network Access Solutions Corporation
General Electric                               Network Equipment Technologies, Inc.
Godfrey & Kahn, S.C.                           Network Solutions, Inc.
Google Inc.                                    Niemann Foods, Inc.
Green Mountain Energy                          Officemax, Inc.
H.I.G. Capital Management, Inc.                Omnicell Inc.
H.I.G. Growth Partners                         Oracle Corporation
Hanesbrands Inc.                               Orrick, Herrington & Sutcliffe, LLP
Healthcare Professionals of Howard County,     Paper Source, Inc.
Inc.                                           Paperboy Productions, Inc.
Hilco Global                                   Penske Corporation, Inc.
HSBC Holdings plc                              PeopleFluent, Inc.
Hub Group, Inc.                                Perkins Coie, LLP
Hyperion Therapeutics                          Perkins Paper, Inc.
Hyundai Motor Company                          PG&E Corporation
Ignite Restaurant Group, Inc.                  Pitney Bowes, Inc.
Infor Global Solutions                         PMI Mortgage Insurance Co.
Case 19-80064-TLS      Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34      Desc Main
                                 Document     Page 79 of 80


Port Logistics Group, Inc.                      The Nielsen Company
PricewaterhouseCoopers LLP                      The ServiceMaster Company LLC
Protection One, Inc.                            TIBCO Software, Inc.
Pure Fishing, Inc.                              True Manufacturing Co., Inc.
Pure Water Solutions, Inc.                      U.S. Bank National Association
Resolute Anesthesia and Pain Solutions,         Ulta Salon, Cosmetics & Gragrance, Inc.
LLC                                             Ulticom, Inc.
RGIS, LLC                                       Ultimate Medical Academy
Rug Doctor, LLC                                 Ultimate Software Group, Inc.
Rosauers Supermarkets, Inc                      Ultratech, Inc.
Sacred Heart Health Services                    Ultraviolet Devices, Inc.
Sacred Heart Health Services                    Utah Workers Compensation Fund
Safeway, Inc.                                   VeriFone Systems, Inc.
Schneider National, Inc.                        VeriFone Transportation Systems, Inc.
SEMCO Energy, Inc.                              Waupaca Foundry, Inc.
Serta Simmons Bedding, LLC                      Walker-Hill Environmental Inc.
Sirius Enterprise Systems Group                 Walker Red River Forsts Partnership
SoftWriters, Inc.                               Wells Fargo Bank, National Association
Spectrum Equity Management, LP                  Woodside Homes Corporation
Spectrum Pharmaceuticals, Inc.                  Xerox Corporation
Spectrum Plastics Group                         Yahoo! Inc.
Spectrum Restaurant Group, Inc.                 Yakima Regional Medical & Cardiac Center
State of Wisconsin Investment Board             Young America Holdings, LLC
Stericycle, Inc.                                YRC Worldwide, Inc.
SumTotal Systems, Inc.
The Abbey Companies


          Houlihan Lokey Financial Restructuring Group – Active Engagements

Bank of America, N.A.                           Morgan Lewis & Bockius LLP
Deloitte & Touche LLP                           Shopko Stores Operating Co LLC
Drake Star Partners                             U.S. Bank N.A.
General Electric                                Wells Fargo Bank, National Association
Heritage Home Group
JPMorgan Chase Bank, N.A.


          Houlihan Lokey Financial Restructuring Group – Closed Engagements

AES Thames                                      Bank of America, N.A.
American Electric Power                         Blue Cross Blue Shield Association
Answers Corporation                             Brigade
Apollo Global Management                        Capital One
Arch Coal Inc                                   Cascade Environmental, LP
AT&T Inc.
Case 19-80064-TLS     Doc 151    Filed 01/24/19 Entered 01/24/19 21:58:34      Desc Main
                                Document     Page 80 of 80


CEI Holdings Inc / Cosmetic Essence            Network Communications Inc
Innovations                                    Network Global Logistics
Charter Communications LLC                     Network Two Communications
CIT Group, Inc.                                NGP Blue Mountain
Culligan International Company                 Northwestern Energy Corporation
Drake Star Partners                            Paper Works industries, Inc
East West Partners                             Payless Shoesource, Inc.
Emerald Oil Inc                                PRGX Global, Inc.
Employers Insurance of Wasau                   PricewaterhouseCoopers LLP
Enterprise Holdings, Inc.                      Protection One, Inc.
Envision EMI                                   Quad Graphics, Inc.
GateHouse Media, Inc                           Realty Income Corporation
Genco Shipping & Trading Limited               Shopko Stores Operating Co LLC
General Electric                               Spectrum Neptune Holdco Corp
HIG Capital                                    Spectrum Restaurant Group, Inc
HSBC Holdings plc                              Specturm Asset Management
JPMorgan Chase Bank, N.A.                      Standard Register Company
Kirkland & Ellis LLP                           The Vanguard Group, Inc.
Level 3 Communications, LLC                    U.S. Bank N.A.
Liberty Mutual Group                           Ultrapetrol (Bahamas) Limited
Loomis Sayles & Company LP                     US Department of Treasury
Mattel, Inc.                                   Vertis, Inc.
MCI Worldcom Communications                    Wells Fargo Bank, National Association
McLeodUSA, Inc                                 Wilkie Farr & Gallagher LLP
Metlife, Inc.                                  YRC Worldwide, Inc.
Morgan Lewis & Bockius LLP


               Houlihan Lokey Strategic Consulting – Active Engagements

Lenovo Inc.


               Houlihan Lokey Strategic Consulting – Closed Engagements

AON Corporation
Blue Cross Blue Shield Association
Duke Energy Corporation
Eastman Kodak Company
Envision Healthcare Corp
Madison Gas and Electric Company
The Hilsinger Company, Inc.
